 

Exhibit 10.1

EXECUTION VERSION

THIS RESTRUCTURING SUPPORT AGREEMENT IS NOT AN OFFER OR ACCEPTANCE WITH RESPECT
TO ANY SECURITIES OR A SOLICITATION OF ACCEPTANCES OF A CHAPTER 11 PLAN WITHIN
THE MEANING OF SECTION 1125 OF THE BANKRUPTCY CODE.  ANY SUCH OFFER OR
SOLICITATION WILL COMPLY WITH ALL APPLICABLE SECURITIES LAWS AND/OR PROVISIONS
OF THE BANKRUPTCY CODE.  NOTHING CONTAINED IN THIS RESTRUCTURING SUPPORT
AGREEMENT SHALL BE AN ADMISSION OF FACT OR LIABILITY OR, UNTIL THE OCCURRENCE OF
THE AGREEMENT EFFECTIVE DATE ON THE TERMS DESCRIBED HEREIN, DEEMED BINDING ON
ANY OF THE PARTIES HERETO.

RESTRUCTURING SUPPORT AGREEMENT

This RESTRUCTURING SUPPORT AGREEMENT (including all exhibits, annexes, and
schedules hereto in accordance with Section 13.02, this “Agreement”) is made and
entered into as of May 17, 2020 (the “Execution Date”), by and among the
following parties, each in the capacity set forth on its signature page to this
Agreement (each of the following described in sub-clauses (i) through (vi) of
this preamble, collectively, the “Parties”):1

i.            Centric Brands Inc. (“Centric”), a company incorporated under the
Laws of Delaware and each of its direct or indirect subsidiaries listed on
Exhibit A to this Agreement that have executed and delivered counterpart
signature pages to this Agreement to the other Parties hereto (each a “Company
Party” and, collectively, the “Company”);

ii.           the undersigned holders of, nominees, investment managers,
advisors or subadvisors to funds and/or accounts, or trustees of trusts, that
hold outstanding First Lien Loan Claims that have executed and delivered
counterpart signature pages to this Agreement, or signature pages to a Joinder
or a Transfer Agreement (as applicable), to counsel to the Company Parties
(collectively, the “Consenting First Lien Lenders”);

iii.          the undersigned holders of, nominees, investment managers,
advisors or subadvisors to funds and/or accounts, or trustees of trusts, that
hold outstanding Second Lien Loan Claims that have executed and delivered
counterpart signature pages to this Agreement, or signature pages to a Joinder
or a Transfer Agreement (as applicable), to counsel to the Company Parties
(collectively, the “Consenting Second Lien Lenders”);

iv.           the undersigned DIP Term Loan Lenders that have executed and
delivered counterpart signature pages to this Agreement, or signature pages to a
Joinder or a Transfer Agreement (as applicable), to counsel to the Company
Parties (collectively, the “Consenting DIP Term Loan Lenders”);

 

 

 

 

 

--------------------------------------------------------------------------------

1         Capitalized terms used but not defined in the preamble and recitals to
this Agreement have the meanings ascribed to them in Section 1.





1



 

 

v.           the undersigned DIP Revolving Loan Lenders that have executed and
delivered counterpart signature pages to this Agreement, or signature pages to a
Joinder or a Transfer Agreement (as applicable), to counsel to the Company
Parties (collectively, the “Consenting DIP Revolving Loan Lenders” and together
with the Consenting First Lien Lenders, the Consenting Second Lien Lenders, and
the Consenting DIP Term Loan Lenders, the “Consenting Creditors”); and

vi.          the undersigned investment funds and Affiliates that hold, or are
investment advisors, sub-advisors or managers of funds or accounts that hold
Interests in Centric and that have executed and delivered counterpart signature
pages to this Agreement, or signature pages to a Joinder or a Transfer Agreement
(as applicable), to counsel to the Company Parties (the Entities in this clause
(vi), collectively, and solely in their capacity as current holders of Interests
in Centric, the “Specified Equity Holders” and, together with the Consenting
Creditors, the “Consenting Stakeholders”).

RECITALS

WHEREAS, the Company Parties and the Consenting Stakeholders have in good faith
and at arms’ length negotiated or been apprised of certain restructuring and
recapitalization transactions with respect to the Company Parties’ capital
structure on the terms set forth in this Agreement, the restructuring term
sheet, the exit facility term sheets and the governance term sheet collectively
attached as Exhibit B hereto (all such term sheets, the “Restructuring Term
Sheet” and such transactions as described in this Agreement and the
Restructuring Term Sheet the “Restructuring Transactions”);

WHEREAS, the Company intends to implement the Restructuring Transactions by
commencing voluntary cases under chapter 11 of the Bankruptcy Code in the
Bankruptcy Court (the cases commenced, the “Chapter 11 Cases”); and

WHEREAS, the Parties have agreed to take certain actions in support of the
Restructuring Transactions on the terms and conditions set forth in this
Agreement and the Restructuring Term Sheet.

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, and for other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, each Party, intending to be legally bound hereby,
agrees as follows:

AGREEMENT

Section 1.        Definitions and Interpretation.

1.01.    Definitions.  The following terms shall have the following definitions:

“2020 Term Loans” has the meaning set forth in the Amendment No. 3 to First Lien
Credit Agreement, dated as of May 11, 2020, by and among Centric, as borrower
and the lenders thereunder.





2



 

 

“2024 Convertible Notes” means the Convertible Promissory Notes, dated October
29, 2018, issued by Centric to funds managed by GSO Capital Partners LP and
funds managed by Blackstone Tactical Opportunities Advisors L.L.C. (as amended
from time to time).

 “2024 Convertible Notes Claims” means any Claim on account of the 2024
Convertible Notes.

“ACF” means ACF FINCO I LP.

“Affiliate” means, with respect to any specified Entity, any other Entity
directly or indirectly controlling or controlled by or under direct or indirect
common control with such specified Entity. For purposes of this definition,
“control” (including, with correlative meanings, the terms “controlling,”
“controlled by,” and “under common control with”), as used with respect to any
Entity, shall mean the possession, directly or indirectly, of the right or power
to direct or cause the direction of the management or policies of such Entity,
whether through the ownership of voting securities, by agreement, or otherwise.

“Agent” means any administrative agent, collateral agent, or similar Entity
under the First Lien Credit Agreement, the Second Lien Credit Agreement and/or
the DIP Credit Agreements, including any successors thereto.

“Agreement” has the meaning set forth in the preamble to this Agreement and, for
the avoidance of doubt, includes all the exhibits, annexes, and schedules hereto
in accordance with Section 13.02 (including the Restructuring Term Sheet).

“Agreement Effective Date” means the date on which the conditions set forth in
Section 2 have been satisfied or waived by the appropriate Party or Parties in
accordance with this Agreement.

“Agreement Effective Period” means, with respect to a Party, the period from the
Agreement Effective Date to the Termination Date applicable to that Party.

“Alternative Restructuring Proposal” means any inquiry, proposal, offer, bid,
term sheet, discussion, or agreement with respect to a sale, disposition,
new-money investment, restructuring, reorganization, merger, amalgamation,
acquisition, consolidation, dissolution, debt investment, equity investment,
liquidation, asset sale, share issuance, consent solicitation, exchange offer,
tender offer, recapitalization, plan of reorganization, share exchange, business
combination, joint venture, or similar transaction involving any one or more
Company Parties or the debt, equity, or other interests in any one or more
Company Parties that is an alternative to one or more of the Restructuring
Transactions.

“ARCC” means Ares Capital Corporation.

“Bankruptcy Code” means title 11 of the United States Code, 11 U.S.C. §§
101–1532, as amended.

“Bankruptcy Court” means the United States Bankruptcy Court for the Southern
District of New York or other court with jurisdiction presiding over the Chapter
11 Cases.





3



 

 

“Bridge Claims”  means any Claim on account of the 2020 Term Loans.

“Business Day” means any day other than a Saturday, Sunday, or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state of New York.

“Cash Collateral” has the meaning set forth in section 363(a) of the Bankruptcy
Code.

“Centric” has the meaning set forth in the preamble to this Agreement.

“Chapter 11 Cases” has the meaning set forth in the recitals to this Agreement.

“Claim” has the meaning ascribed to it in section 101(5) of the Bankruptcy Code
provided that for purposes of this Agreement the term “Claim” shall also include
DIP Claims.

“Company Claims/Interests” means any Claim against, or Interest in, a Company
Party, including the DIP Claims (when funded), First Lien Loan Claims, the
Second Lien Loan Claims and Bridge Claims.

“Company Parties” has the meaning set forth in the preamble to this Agreement.

“Confidentiality Agreement” means an executed confidentiality agreement,
including provisions thereunder with respect to the issuance of “cleansing
material” or other public disclosure of material non-public information
agreement, in connection with any proposed Restructuring Transactions.

“Confirmation Order” means an order confirming the Plan pursuant to section 1129
of the Bankruptcy Code.

“Consenting Creditor Fees and Expenses” has the meaning set forth in Section
13.24.

“Consenting Creditors” has the meaning set forth in the preamble to this
Agreement.

“Consenting DIP Revolving Loan Lenders” has the meaning set forth in the
preamble to this Agreement.

“Consenting DIP Term Loan Lenders” has the meaning set forth in the preamble to
this Agreement.

 “Consenting First Lien Lenders” has the meaning set forth in the preamble to
this Agreement.

“Consenting Second Lien Lenders” has the meaning set forth in the preamble to
this Agreement.

“Consenting Stakeholders” has the meaning set forth in the preamble to this
Agreement.

“Definitive Documents” means the documents set forth in Section 3.01.





4



 

 

“DFLL” has the meaning set forth in Section 11.06(c).

 

“DIP Claims”  means, collectively, the DIP Revolving Loan Claims and DIP Term
Loan Claims.

 

“DIP Credit Agreements” means the DIP Term Loan Credit Agreement and the DIP
Revolving Loan Credit Agreement.

“DIP Documents” means, collectively, the DIP Revolving Loan Credit Agreement,
the DIP Term Loan Credit Agreement, the DIP Term Loan/1L Term Loan Intercreditor
Agreement, the DIP Orders and any and all other agreements, documents, and
instruments delivered or entered into in connection therewith, including any
guarantee agreements, pledge and collateral agreements, intercreditor
agreements, and other security documents, each of which shall be consistent with
this Agreement and the Restructuring Term Sheet and otherwise in form and
substance acceptable to the Company Parties and the Required Consenting
Creditors.

“DIP Orders” means collectively, the Interim DIP Order and the Final DIP Order.

“DIP Revolving Loan Claims” means any Claim on account of the DIP Revolving
Loans.

“DIP Revolving Loan Credit Agreement” means that certain Debtor in Possession
ABL Credit, Security and Guaranty Agreement, dated on or about May 20, 2020,
among Centric, as borrower, the lenders party thereto and ACF, as administrative
and collateral agent (as may be amended, restated, supplemented or otherwise
modified in accordance with its terms).

“DIP Revolving Loan Lenders” means the lenders party to the DIP Revolving Loan
Credit Agreement time to time.

“DIP Revolving Loans” means the revolving loans borrowed and letters of credit
issued under, and on the terms set forth in, DIP Revolving Loan Credit
Agreement.

“DIP Term Loan/1L Term Loan Intercreditor Agreement” means that certain
intercreditor agreement setting forth the relative rights of the DIP Term Loan
Lenders and the lenders under the First Lien Credit Agreement in the collateral
securing the DIP Term Loan Claims and the First Lien Term Loan Claims.

“DIP Term Loan Claims” means any Claim on account of the DIP Term Loans.

“DIP Term Loan Credit Agreement” means that certain Senior Secured Debtor In
Possession Credit, Security and Guaranty Agreement, dated on or about May 20,
2020, among Centric, as borrower, the lenders party thereto and U.S. Bank,
National Association, as administrative and collateral agent (as may be amended,
restated, supplemented or otherwise modified in accordance with its terms).

“DIP Term Loan Lenders” means the lenders party to the DIP Term Loan Credit
Agreement from time to time.





5



 

 

“DIP Term Loans” means the term loans borrowed under, and on the terms set forth
in, the DIP Term Loan Credit Agreement.

“Disclosure Statement” means the disclosure statement with respect to the Plan.

“Entity” shall have the meaning set forth in section 101(15) of the Bankruptcy
Code.

“Execution Date” has the meaning set forth in the preamble to this Agreement.

“Exit Facilities” means, collectively, (i) the New First Lien Term Loan
Facility, (ii) the New First Lien Revolving Loan Facility, and (iii) the New
Securitization Facility.

“Exit Facility Documents” means any documents or agreements governing the Exit
Facilities, including the credit agreements governing the Exit Facilities, and
any and all other agreements, documents, and instruments delivered or entered
into in connection therewith, including any guarantee agreements, pledge and
collateral agreements, intercreditor agreements, and other security documents.

“Final DIP Order” means a Final Order entered by the Bankruptcy Court approving
the Company Parties’ entry into the DIP Credit Agreements and the use of Cash
Collateral and granting all the protections, claims, liens, and priority rights
as set forth in the Interim DIP Order on a final basis, and otherwise in form
and substance reasonably acceptable to the Company Parties and the Required
Consenting Creditors.

“Final Order” means an order or judgment of the Bankruptcy Court, or court of
competent jurisdiction with respect to the subject matter that has not been
reversed, stayed, modified, or amended, as entered on the docket in any Chapter
11 Case or the docket of any court of competent jurisdiction, and as to which
the time to appeal, or seek certiorari or move for a new trial, reargument, or
rehearing has expired and no appeal or petition for certiorari or other
proceedings for a new trial, reargument, or rehearing has been timely taken, or
as to which any appeal that has been taken or any petition for certiorari that
has been or may be timely filed has been withdrawn or resolved by the highest
court to which the order or judgment was appealed or from which certiorari was
sought or the new trial, reargument, or rehearing will have been denied,
resulted in no stay pending appeal of such order, or has otherwise been
dismissed with prejudice; provided that the possibility that a motion under Rule
60 of the Federal Rules of Civil Procedure, or any analogous rule under the
Bankruptcy Rules, may be filed with respect to such order will not preclude such
order from being a Final Order.

“Final PNC Receivables Order” means a Final Order entered by the Bankruptcy
Court approving the Company Parties’ entry into the PNC Receivables Facility
Documents and granting all the protections, claims, liens, and priority rights
as set forth in the Interim PNC Receivables Order on a final basis, and
otherwise in form and substance reasonably acceptable to the Company Parties and
the Required Consenting Creditors.

 “First Day Pleadings” means the first-day pleadings that the Company Parties
determine are necessary or desirable to file on or around the Petition Date.





6



 

 

“First Lien Credit Agreement” means that certain First Lien Credit Agreement,
dated as of October 29, 2018 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time), by and among Centric
(F/K/A Differential Brands Group Inc.), as borrower, the lenders from time to
time party thereto, Ares Commercial Finance, as the revolving agent and first
lien collateral agent, and Ares Capital Corporation, as the administrative
agent.

“First Lien Loan Claims” means any Claim on account of the First Lien Loans.

“First Lien Loans” means the First Lien Term Loans and the First Lien Revolving
Loans.

“First Lien Revolving Loan Claims” means any Claim on account of the First Lien
Revolving Loans.

 “First Lien Revolving Loans” means the revolving loans and letters of credit
(solely to the extent not rolled up into DIP Revolving Loan Claims) borrowed
under, and on the terms set forth in, the First Lien Credit Agreement; provided,
for the avoidance of doubt, that in no event shall the First Lien Revolving Loan
Claims and the DIP Revolving Loan Claims be deemed to be outstanding
simultaneously, nor shall they both counted together for the same purpose for
any reason under this Agreement or the Plan.

 “First Lien Term Loan Claims” means any Claim on account of the First Lien Term
Loans.

“First Lien Term Loans” means the term loans (other than the 2020 Term Loans),
borrowed under, and on the terms set forth in, the First Lien Credit Agreement.

 “Governance Documents” means the organizational and governance documents for
Reorganized Centric and any of its direct or indirect subsidiaries, including
without limitation, certificates of incorporation, certificates of formation or
certificates of limited partnership (or equivalent organizational documents),
bylaws, limited liability company agreements, limited partnership agreements (or
equivalent governing documents).

“HPS” means HPS Investment Partners, LLC and/or its managed funds or Affiliates.

“Interest” means, collectively, the shares (or any class thereof) of, common
stock, preferred stock, limited liability company interests, and any other
equity, ownership, or profits interests of any Company Party, and options,
warrants, rights, or other securities or agreements to acquire or subscribe for,
or which are convertible into the shares (or any class thereof) of, common
stock, preferred stock, limited liability company interests, or other equity,
ownership, or profits interests of any Company Party (in each case whether or
not arising under or in connection with any employment agreement) and claims
under section 510(b) of the Bankruptcy Code.

“Interim DIP Order” means an interim order entered by the Bankruptcy Court
approving the Company Parties’ entry into the DIP Credit Agreements and the use
of Cash Collateral, on the terms and conditions set forth in the DIP Credit
Agreements, substantially in the form attached hereto as Exhibit D, which order
shall be acceptable to the Company Parties and the Required Consenting
Creditors.





7



 

 

“Interim PNC Receivables Order” means an interim order entered by the Bankruptcy
Court approving the Company Parties’ entry into the PNC Receivables Facility, on
the terms and conditions set forth in the PNC Receivables Facility Documents, in
the form substantially attached hereto as Exhibit E, which order shall be
acceptable to the Company Parties and the Required Consenting Creditors.

“Joinder” means a joinder to this Agreement substantially in the form attached
hereto as Exhibit F.

“Law” means any federal, state, local, or foreign law (including common law),
statute, code, ordinance, rule, regulation, order, ruling, or judgment, in each
case, that is validly adopted, promulgated, issued, or entered by a governmental
authority of competent jurisdiction (including the Bankruptcy Court).

 “Lender Representatives” means (i) Latham & Watkins, LLP, as legal counsel to
certain Consenting First Lien Lenders and certain Consenting DIP Revolving Loan
Lenders, (ii) Akin Gump Strauss Hauer & Feld LLP, as legal counsel to the
Consenting Second Lien Lenders and the Consenting DIP Term Loan Lenders, (iii)
Ducera Partners LLC, as financial advisor to the Consenting Second Lien Lenders
and the Consenting DIP Term Loan Lenders, (iv) Morgan, Lewis & Bockius LLP, as
counsel to the collateral agent and revolver agent under the First Lien Credit
Agreement and the DIP Revolving Loan Credit Agreement and certain Consenting
First Lien Lenders and certain Consenting DIP Revolving Loan Lenders, and (v)
other professional advisors to the Consenting DIP Revolving Loan Lenders.

“Milestones” means those milestones set forth on Exhibit C hereto.

“New First Lien Revolving Loan Facility” means a new first lien revolving loan
facility on the terms set forth on the New 1L Facilities Term Sheet attached as
Exhibit B to the Restructuring Term Sheet.

“New First Lien Term Loan Facility” means a new first lien term loan facility on
the terms set forth on the New 1L Facilities Term Sheet attached as Exhibit B to
the Restructuring Term Sheet, with a face amount equal to the face amount of (a)
the DIP Term Loan Claims (including all PIK interest accrued thereunder through
the Plan Effective Date) plus (b) the First Lien Term Loan Claims (including all
PIK interest accrued thereunder through the Plan Effective Date).

“New Securitization Facility” has the meaning set forth in the Restructuring
Term Sheet.

“Non-Ratable First Lien Supplemental DIP Financing Amount” has the meaning set
forth in Section 11.06(c).

“Non-Ratable Second Lien Supplemental DIP Financing Amount” has the meaning set
forth in Section 11.06(c).

“Outside Date” means 160 days from the Petition Date (unless extended in
accordance with Section 12(b)).





8



 

 

“Parties” has the meaning set forth in the preamble to this Agreement.

“Permitted Transferee” means each transferee of any Company Claims/Interests
that meets the requirements of Section 8.01.

“Petition Date” means the first date any of the Company Parties commences a
Chapter 11 Case.

“Plan” means the joint plan of reorganization filed by the Company Parties under
chapter 11 of the Bankruptcy Code that embodies the Restructuring Transactions.

“Plan Effective Date” means the date upon which (a) no stay of the Confirmation
Order is in effect and the order is a Final Order not subject to an ongoing
appeal and the time to appeal has expired, (b) all conditions precedent to the
effectiveness of the Plan have been satisfied or are expressly waived in
accordance with the terms thereof, as the case may be, (c) the transactions to
occur on the Plan Effective Date pursuant to the Plan become effective and are
consummated, and (d) the substantial consummation (as defined in section 1101 of
the Bankruptcy Code) of the Plan occurs.

“Plan Supplement(s)” means any compilation of documents and forms of documents,
schedules, and exhibits to the Plan that will be filed by the Company Parties
with the Bankruptcy Court.

“PNC Receivables Facility” means that certain trade receivables securitization
facility governed by the Purchase and Sale Agreement and the Receivables
Purchase Agreement.

“PNC Receivables Facility Documents” means, collectively, the Purchase and Sale
Agreement, the Receivables Purchase Agreement, the PNC Receivables Orders, and
any and all other agreements, documents, and instruments delivered or entered
into in connection therewith, including any guarantee agreements, pledge and
collateral agreements, intercreditor agreements, and other security documents.

“PNC Receivables Orders” means the Interim PNC Receivables Order and the Final
PNC Receivables Order.

 “Purchase and Sale Agreement” means that certain Purchase and Sale Agreement,
dated as of October 29, 2018 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time), by among certain Centric,
as servicer, certain Company Parties, as originators, and Spring Funding, LLC,
as buyer.

“Qualified Marketmaker” means an entity that (a) holds itself out to the public
or the applicable private markets as standing ready in the ordinary course of
business to purchase from customers and sell to customers Company
Claims/Interests (or enter with customers into long and short positions in
Company Claims/Interests), in its capacity as a dealer or market maker in
Company Claims/Interests and (b) is, in fact, regularly in the business of
making a market in claims against issuers or borrowers (including debt
securities or other debt).





9



 

 

“Receivables Purchase Agreement” means that certain Receivables Purchase
Agreement, dated October 29, 2018 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time) by and among Spring
Funding, LLC, as seller, the Company, as initial servicer, certain purchasers
party thereto, PNC Bank, National Association, as administrative agent, and PNC
Capital Markets LLC, as structuring agent.

“Reorganized Centric” means Centric, as reorganized pursuant to and under the
Plan and the Confirmation Order or any successor thereto.

 “Required Consenting Creditors” means the Required Consenting First Lien
Lenders, the Required Consenting Second Lien Lenders, the Required Consenting
DIP Revolving Loan Lenders, and the Required Consenting DIP Term Loan Lenders.

“Required Consenting DIP Revolving Loan Lenders” means “Required Lenders” as
defined in the DIP Revolving Loan Credit Agreement.

“Required Consenting DIP Term Loan Lenders” means, as of the relevant date,
Consenting DIP Term Loan Lenders holding at least a majority of the DIP Term
Loan Claims.

 “Required Consenting First Lien Lenders” means, as of the relevant date,
Consenting First Lien Lenders holding at least a majority of the First Lien Term
Loans that are held by Consenting First Lien Lenders as of the Execution Date;
provided,  however, that the vote of (i) ARCC shall be required to constitute
“Required Consenting First Lien Lenders” to the extent it holds at least a
majority of the First Lien Term Loan Claims that it held as of the Execution
Date; and (ii) HPS shall be required to constitute “Required Consenting First
Lien Lenders” to the extent it holds at least a majority of the First Lien Term
Loan Claims that it held as of the Execution Date.

“Required Consenting Second Lien Lenders” means, as of the relevant date,
Consenting Second Lien Lenders holding at least a majority of the Second Lien
Term Loan Claims.

“Restructuring Term Sheet” has the meaning set forth in the preamble to this
Agreement.

“Restructuring Transactions” has the meaning set forth in the recitals to this
Agreement.

“Second Lien Credit Agreement” means that certain Second Lien Credit Agreement
dated as of October 29, 2018 (as amended, restated, supplemented or otherwise
modified from time to time) by and among Centric (F/K/A Differential Brands
Group Inc.), as borrower, the lenders party thereto, and U.S. Bank National
Association, as administrative agent and collateral agent.

“Second Lien Loan Claims” means any Claim on account of the Second Lien Loans.

 “Second Lien Loans” means the term loans borrowed under, and on the terms set
forth in, the Second Lien Credit Agreement.

 “Securities Act” means the Securities Act of 1933, as amended.





10



 

 

“Solicitation Materials” means all solicitation materials with respect to the
Plan, including the Disclosure Statement and related ballots.

“Specified Equity Holder Consent Right” means each Specified Equity Holder’s
right to consent or approve any of the Definitive Documents (or any amendments,
modifications or supplements to the Definitive Documents) and shall apply solely
to the extent any Definitive Document (i) materially modifies or materially
affects the release or exculpation provisions related to such Specified Equity
Holder as set forth in the Restructuring Term Sheet, and implemented pursuant to
the Plan or (ii) materially and adversely affects the rights or obligations of
such Specified Equity Holder as set forth in this Agreement and implemented
pursuant to the Plan; provided that, any ruling by a court of competent
jurisdiction permitting a holder of Company Claims/Interests other than a
Consenting Stakeholder to opt out of releases in the Plan shall not give rise to
any consent right on the part of any Specified Equity Holder.

“Specified Equity Holders” has the meaning set forth in the preamble to this
Agreement.

“Tengram” means TCP Denim, LLC, Tengram Capital Partners Fund II, L.P., Tengram
Capital Partners Gen2 Fund, L.P., Tengram Capital Associates, LLC, RG II
Blocker, LLC, and their respective Affiliates.

“Termination Date” means the date on which termination of this Agreement as to a
Party is effective in accordance with Section 11.

“Transfer” means to sell, resell, reallocate, use, pledge, assign, transfer,
hypothecate, participate, donate or otherwise encumber or dispose of, directly
or indirectly (including through derivatives, options, swaps, pledges, forward
sales or other transactions); provided,  however, that any pledge in favor of
(a) a bank or broker dealer at which a Consenting Stakeholder maintains an
account, where such bank or broker dealer holds a security interest or other
encumbrance over property in the account generally or (b) any lender, agent or
trustee to secure obligations generally under debt issued by the applicable fund
or account, in each case shall not be deemed a “Transfer” for any purposes
hereunder.

“Transfer Agreement” means an executed form of the transfer agreement providing,
among other things, that a transferee is bound by the terms of this Agreement
and substantially in the form attached hereto as Exhibit G.

1.02.    Interpretation.  For purposes of this Agreement:

(a)        in the appropriate context, each term, whether stated in the singular
or the plural, shall include both the singular and the plural, and pronouns
stated in the masculine, feminine, or neuter gender shall include the masculine,
feminine, and the neuter gender;

(b)        capitalized terms defined only in the plural or singular form shall
nonetheless have their defined meanings when used in the opposite form;

(c)        unless otherwise specified, any reference herein to an existing
document, schedule, or exhibit shall mean such document, schedule, or exhibit,
as it may have been or may be amended, restated, supplemented, or otherwise
modified or replaced from time to time in accordance with





11



 

the terms of this Agreement; provided that any capitalized terms herein which
are defined with reference to another agreement, are defined with reference to
such other agreement as of the date of this Agreement, without giving effect to
any termination of such other agreement or amendments to such capitalized terms
in any such other agreement following the Execution Date;

(d)        unless otherwise specified, all references herein to “Sections” are
references to Sections of this Agreement;

(e)        the words “herein,” “hereof,” and “hereto” refer to this Agreement in
its entirety rather than to any particular portion of this Agreement;

(f)        captions and headings to Sections are inserted for convenience of
reference only and are not intended to be a part of or to affect the
interpretation of this Agreement;

(g)        references to “shareholders,” “directors,” and/or “officers” shall
also include “members” and/or “managers,” as applicable, as such terms are
defined under the applicable limited liability company Laws;

(h)        the use of “include” or “including” is without limitation, whether
stated or not;

(i)         the phrase “counsel to the Consenting Stakeholders” refers in this
Agreement to each counsel specified in Section 13.10 other than counsel to the
Company Parties; and

(j)         the provisions of Bankruptcy Rule 9006(a) shall apply in computing
any period of time prescribed or allowed herein.

Section 2.        Effectiveness of this Agreement.  This Agreement shall become
effective and binding upon each of the Parties at 12:01 a.m., prevailing Eastern
Time, on the Agreement Effective Date, which is the date on which all of the
following conditions have been satisfied or waived in accordance with this
Agreement:

(a)        each of the Company Parties shall have executed and delivered
counterpart signature pages of this Agreement to counsel to each of the Parties;

(b)        the following shall have executed and delivered counterpart signature
pages of this Agreement to counsel to each of the Parties:

(i)         Consenting First Lien Lenders consisting of at least 50.1% of the
holders of First Lien Revolving Loan Claims that collectively hold at least
66.67% of the principal amount of the First Lien Revolving Loan Claims in the
aggregate;

(ii)        Consenting First Lien Lenders consisting of at least 50.1% of the
holders of First Lien Term Loan Claims that collectively hold at least 66.67% of
the principal amount of the First Lien Term Loan Claims in the aggregate;

(iii)       Consenting Second Lien Lenders consisting of at least 50.1% of the
holders of Second Lien Loan Claims that collectively hold at least 66.67% of the
principal amount of the Second Lien Loans in the aggregate;





12



 

 

(iv)       Consenting DIP Revolving Loan Lenders;

(v)        Consenting DIP Term Loan Lenders; and

(vi)       each of the Specified Equity Holders;

(c)        the PNC Receivables Facility Documents shall be effective and shall
provide that, among other things, the PNC Receivables Facility shall be
committed in an amount of up to $375 million and shall remain in place during
the Chapter 11 Cases;

(d)        the Company Parties shall have paid, or caused to be paid, all
undisputed, reasonable, and documented fees, out of pocket expenses, and unpaid
professional advance payment amounts of the Lender Representatives, subject to
any applicable terms in their respective engagement letters prior to the
Agreement Effective Date; and

(e)        counsel to the Company Parties shall have given notice to counsel to
the Consenting Stakeholders in the manner set forth in Section 13.10 hereof (by
email or otherwise) that the other conditions to the Agreement Effective Date
set forth in this Section 2 have occurred.

Section 3.        Definitive Documents.

3.01.    The Definitive Documents governing the Restructuring Transactions shall
consist of the following:  (a) the Plan; (b) the Confirmation Order; (c) the
Disclosure Statement and the other Solicitation Materials; (d) the order of the
Bankruptcy Court approving the Disclosure Statement and the other Solicitation
Materials; (e) the First Day Pleadings and all orders sought pursuant thereto;
(f) the Plan Supplement (including the Governance Documents and any new
employment agreements); (g) the PNC Receivables Facility Documents and any
related orders; (h) the DIP Orders, the DIP Credit Agreements, and the other DIP
Documents; (i) the documents comprising the Exit Facilities; (j) such other
definitive documentation relating to a recapitalization or restructuring of the
Company Parties as is necessary or desirable to consummate the Restructuring
Transactions; (k) any and all deeds, agreements, filings, notifications,
pleadings, orders, certificates, letters, instruments or other documents related
to the Restructuring Transactions; and (l) any exhibits, amendments,
modifications or supplements made from time to time to any of the foregoing in
accordance with the terms hereof and thereof.

3.02.    Each of the Definitive Documents and every other material document,
deed, agreement, filing, notification, letter or instrument related to the
Restructuring Transactions shall contain terms, conditions, representations,
warranties, and covenants consistent with the terms of this Agreement as they
may be modified, amended, or supplemented in accordance with Section
12.  Further, subject to and without limiting any additional consent or approval
rights of the Parties specified elsewhere in this Agreement, the Definitive
Documents and every other material document, deed, agreement, filing,
notification, letter or instrument related to the Restructuring Transactions not
executed or in a form attached to this Agreement as of the Execution Date shall
be consistent with this Agreement and shall otherwise be in form and substance
reasonably acceptable to the Company Parties, the Required Consenting Creditors
and the Specified Equity Holders (solely to the extent required under the
Specified Equity Holder Consent Right); provided, that the DIP Orders, the DIP
Credit Agreements, and the other DIP Documents shall be subject to the consent
rights contained in each respective defined term above.





13



 

 

Section 4.        Commitments of the Consenting Stakeholders.

4.01.    General Commitments and Waivers.

(a)        During the Agreement Effective Period, subject to Section 5 below,
each Consenting Stakeholder agrees, severally and not jointly, in respect of all
of its Company Claims/Interests (as applicable), to:

(i)         support the Restructuring Transactions and vote and exercise any
powers or rights available to it (including in any board, shareholders’, or
creditors’ meeting or in any process requiring voting or approval to which they
are legally entitled to participate) in each case in favor of any matter
requiring approval to the extent necessary to implement the Restructuring
Transactions in accordance with the terms and conditions of this Agreement and
the Restructuring Term Sheet;

(ii)        give any notice, order, instruction, or direction to the applicable
Agents necessary to give effect to the Restructuring Transactions, including the
applicable Milestones as set forth on Exhibit C;  and

(iii)       negotiate in good faith and use commercially reasonable efforts to
execute and implement the Definitive Documents that are consistent with this
Agreement to which it is required to be a party, subject to the consent rights
set forth in this Agreement.

(b)        During the Agreement Effective Period, subject to Section 5 below,
each Consenting Stakeholder agrees, severally and not jointly, in respect of all
of its Company Claims/Interests pursuant to this Agreement that it shall not
directly or indirectly:

(i)         exercise any right or remedy, or direct any other person to exercise
any right or remedy, for the enforcement, collection, or recovery of any of the
Company Claims/Interests, other than as may be necessary to defend its Company
Claims/Interests in the Chapter 11 Cases to the extent not inconsistent with
this Agreement;

(ii)        object to, delay, impede, or take any other action that is
reasonably likely to interfere with acceptance, implementation, or consummation
of the Restructuring Transactions;

(iii)       propose, file, solicit, support, or vote for any Alternative
Restructuring Proposal;

(iv)       file any motion, pleading, or Definitive Documents with the
Bankruptcy Court or any other court (including any modifications or amendments
thereof) that, in whole or in part, is inconsistent in any material respect with
this Agreement, the Plan or the Restructuring Term Sheet;

(v)        initiate, or have initiated on its behalf, any litigation or
proceeding of any kind with respect to the Chapter 11 Cases, this Agreement, or
the other Restructuring Transactions contemplated herein against the Company
Parties or the other Parties other than to enforce this Agreement or any
Definitive Document or as otherwise permitted under this Agreement; or





14



 

 

(vi)       object to, delay, impede, or take any other action to interfere with
the Company Parties’ ownership and possession of their assets, wherever located,
or interfere with the automatic stay arising under section 362 of the Bankruptcy
Code; provided, that nothing in this Agreement shall limit the right of any
Party hereto to exercise any right or remedy provided under this Agreement, the
Confirmation Order, or any Definitive Document, for the enforcement, collection
or recovery of any Claim against any Company Party to the extent exercising any
such right or remedy would not be inconsistent with this Agreement.

(c)        During the Agreement Effective Period, each Specified Equity Holder
severally, but not jointly, agrees in respect of all of its Interests pursuant
to this Agreement, to, subject to and upon the occurrence of the Plan Effective
Date, waive all Claims (including any claims for accrued and unpaid management
fees payable by the Company Parties) against the Company Parties other than
Claims related to any rights or defenses of the Specified Equity Holders arising
under or related to the indemnification and insurance provisions set forth in
this Agreement and implemented pursuant to the Plan.

4.02.    Commitments with Respect to Chapter 11 Cases(a)           .

(a)        In addition to the obligations set forth in Section 4.01(a), during
the Agreement Effective Period, each Consenting Creditor that is entitled to
vote to accept or reject the Plan pursuant to its terms agrees, severally and
not jointly, that it shall, subject to receipt by such Consenting Creditor of
the Solicitation Materials:

(i)         vote each of its Company Claims/Interests to accept the Plan by
delivering its duly executed and completed ballot accepting the Plan on a timely
basis following the commencement of the solicitation of the Plan and its receipt
of the Solicitation Materials and the ballot;

(ii)        to the extent it is permitted to elect whether to opt out of the
releases set forth in the Plan, or to elect not to opt out of the releases set
forth in the Plan, by timely delivering its duly executed and completed
ballot(s) indicating its election to be bound by the releases (except such
Consenting Creditor shall not be prohibited from “opting out” of granting such a
release to any Party that has materially breached or terminated this Agreement);
and

(iii)       not change, withdraw, amend, or revoke (or cause to be changed,
withdrawn, amended, or revoked) any vote or election referred to in clauses
(a)(i) and (ii) above; provided,  however, that nothing in this Agreement shall
prevent any Consenting Creditor from withholding, amending or revoking (or
causing the same) its timely consent or vote with respect to the Plan if this
Agreement has been terminated in accordance with its terms with respect to such
Consenting Creditor.

(b)        During the Agreement Effective Period, subject to Section 5 below,
each Consenting Stakeholder, severally and not jointly, agrees, in respect of
each of its Company Claims/Interests, that it will support, and will not
directly or indirectly object to, delay, impede, or take any other action to
interfere with any motion or other pleading or document filed by a Company Party
in the Bankruptcy Court that is consistent with this Agreement, the Plan or the
Restructuring Term Sheet.





15



 

 

(c)        Notwithstanding any other provision of this Agreement, including this
Section 4, nothing in this Agreement shall (i) require any Consenting
Stakeholder to (x) incur any material expenses, liabilities or other
obligations, or agree to any commitments, undertakings, concessions, indemnities
or other arrangements that could result in expenses, liabilities or other
obligations to any Consenting Stakeholder or its Affiliates other than as
expressly provided in this Agreement or (y) provide any information that it
determines, in its sole discretion, to be sensitive or confidential or (ii)
subject to Section 11.06, limit the ability of a Consenting Creditor to sell or
enter into any transactions in connection with any Company Claims/Interests or
any other claims against the Company Parties in accordance with Section 8.

Section 5.        Additional Provisions Regarding the Consenting Stakeholders’
Commitments.  Notwithstanding anything contained in this Agreement, nothing in
this Agreement shall: (a) affect the ability of any Consenting Stakeholder to
consult with any other Consenting Stakeholder, the Company Parties, or any other
party in interest in the Chapter 11 Cases; (b) impair or waive the rights of any
Consenting Stakeholder to assert or raise any objection not prohibited under or
inconsistent with this Agreement in connection with the Restructuring
Transactions; (c) prevent any Consenting Stakeholder from enforcing this
Agreement or contesting whether any matter, fact, or thing is a breach of, or is
inconsistent with, this Agreement or the Definitive Documents, or exercising its
rights or remedies specifically reserved herein or in the DIP Credit Agreements
or any of the Definitive Documents; (d) be construed to prohibit any Consenting
Stakeholder from appearing as a party in interest in any matter to be
adjudicated in the Chapter 11 Cases, so long as such appearance and the
positions advocated in connection therewith are not materially inconsistent with
this Agreement and are not for the purpose of delaying, interfering with,
impeding or taking any other action to delay, interfere with or impede, directly
or indirectly, the Restructuring Transactions; (e) obligate a Consenting
Creditor to deliver a vote to support the Plan or prohibit a Consenting Creditor
from withdrawing such vote, in each case from and after the Termination Date
(other than a Termination Date as a result of the occurrence of the Plan
Effective Date); (f) (i) prevent any Consenting Stakeholder from taking any
action which is required by applicable Law or (ii) require any Consenting
Stakeholder to take any action which is prohibited by applicable Law or to waive
or forego the benefit of any applicable legal professional privilege; (g)
prevent any Consenting Stakeholder by reason of this Agreement or the
Restructuring Transactions from making, seeking, or receiving any regulatory
filings, notifications, consents, determinations, authorizations, permits,
approvals, licenses, or the like; (h) prevent any Consenting Stakeholder from
taking any customary perfection step or other action as is necessary to preserve
or defend the validity, existence or priority of its Company Claims/Interests
(including the filing of a proof of claim against any Company Party); or (i)
prohibit any Consenting Stakeholder from taking any action that is not
inconsistent with this Agreement.

Section 6.        Commitments of the Company Parties.

6.01.    Affirmative Commitments.  Except as set forth in Section 7, during the
Agreement Effective Period, the Company Parties agree to:

(a)        support and take all steps reasonably necessary and desirable, or
reasonably requested by the Required Consenting Creditors, to consummate the
Restructuring Transactions in accordance with this Agreement and the Definitive
Documents and perform their obligations hereunder and thereunder, including the
applicable Milestones set forth on Exhibit C;





16



 

 

(b)        support and take all steps reasonably necessary and desirable to
obtain entry of the DIP Orders, an order approving the Disclosure Statement,
this Agreement and the other Solicitation Materials, and the Confirmation Order;

(c)        to the extent any legal or structural impediment arises that would
prevent, hinder, or delay the consummation of the Restructuring Transactions
contemplated herein, support and take all steps reasonably necessary and
desirable to address and resolve any such impediment;

(d)        operate their businesses in the ordinary course, in a manner
consistent with applicable Law and actions taken by similarly situated companies
in the industry in which the Company Parties operate and maintain the good
standing (or equivalent status under the Laws of its incorporation or
organization) under the Laws of the jurisdiction in which each of such Company
Parties are incorporated or organized; provided that, nothing in this Section
6.01(d) shall apply with respect to any actions taken in furtherance of the
Restructuring Transactions or administration of the Chapter 11 Cases;

(e)        use commercially reasonable efforts to obtain any and all required or
advisable regulatory and/or third-party approvals for the Restructuring
Transactions;

(f)        negotiate in good faith and, where applicable, execute and deliver
the Definitive Documents and any other required agreements to effectuate and
consummate the Restructuring Transactions as contemplated by this Agreement;

(g)        consult and negotiate in good faith with the Consenting Creditors and
their advisors regarding the execution and consummation of the Restructuring
Transactions;

(h)        use commercially reasonable efforts to (i) seek additional support
for the Restructuring Transactions from their other material stakeholders to the
extent reasonably prudent and (ii) obtain (1) approval by the Bankruptcy Court
of the Solicitation Materials and (2) entry of the Confirmation Order by the
Bankruptcy Court in accordance with the Bankruptcy Code;

(i)         oppose and object to the efforts of any person seeking to object to,
delay, impede, or take any other action to interfere with the acceptance,
implementation, or consummation of the Restructuring Transactions (including, if
applicable, the filing of timely filed objections or written responses) to the
extent such opposition or objection is reasonably necessary or desirable to
facilitate implementation of the Restructuring Transactions;

(j)         upon reasonable request of the Required Consenting Creditors, inform
the respective advisors and counsel to the Consenting Creditors as to: (i) the
material business and financial (including liquidity) performance of the Company
Parties; (ii) the status and progress of the Restructuring Transactions,
including progress in relation to the negotiations of the Definitive Documents;
and (iii) the status of obtaining any necessary or desirable authorizations
(including any consents) from any Consenting Stakeholder, competent judicial
body, governmental authority, banking, taxation, supervisory, or regulatory body
or any stock exchange;

(k)        inform the respective advisors and counsel to the Consenting
Stakeholders as soon as reasonably practicable after becoming aware of: (i) any
matter or circumstance which they know, or reasonably expect is likely, to be a
material impediment to the implementation or





17



 

 

consummation of the Restructuring Transactions; (ii) any notice of any
commencement of any material involuntary insolvency proceedings, legal suit for
payment of debt or securement of security from or by any person in respect of
any Company Party; (iii) a breach of this Agreement (including a breach by any
Company Party); (iv) any representation or statement made or deemed to be made
by them under this Agreement which is or proves to have been materially
incorrect or misleading in any respect when made or deemed to be made; (v) any
notice from any third party alleging that the consent of such party is or may be
required in connection with the Restructuring Transactions; and (vi) any notice,
including from any governmental authority, of any proceeding commenced or of any
complaints, litigations, investigations or hearings, or, to the knowledge of the
Company Parties, threatened against the Company Parties, relating to or
involving the Company Parties (or any communications regarding the same that may
be contemplated or threatened);

(l)         provide the counsel to the Consenting Creditors the reasonable
advance opportunity (which shall be no less than three (3) Business Days to the
extent reasonably practicable) to review draft copies of all motions,
declarations, pleadings, supporting exhibits, and proposed orders relating to
the Definitive Documents (including, without limitation, all First Day Pleadings
and “second day” pleadings and any plan-related pleadings) and any other
documents that the Company Parties intend to file in the Chapter 11 Cases, and,
without limiting any consent rights set forth in this Agreement, consider in
good faith any comments provided by such counsel to the Consenting Creditors
with respect to the form and substance of any such proposed filing and (ii)
solely to the extent they relate to the Specified Equity Holder Consent Right,
provide the counsel to the Specified Equity Holders such documents referred to
in this Section 6.01(l);

(m)       timely file a formal objection to any motion filed with the Bankruptcy
Court by any person seeking the entry of an order (i) directing the appointment
of an examiner or a trustee, (ii) converting any Chapter 11 Case to a case under
chapter 7 of the Bankruptcy Code other than as contemplated by the Plan, or
(iii) dismissing any of the Chapter 11 Cases; and

(n)        comply in all material respects with applicable Laws (including
making or seeking to obtain all required material consents and/or appropriate
filings or registrations with, notifications to, or authorizations, consents or
approvals of any regulatory or governmental authority, and paying all material
taxes as they become due and payable except to the extent nonpayment thereof is
permitted by the Bankruptcy Code.

6.02.    Negative Commitments.  Except as set forth in Section 7, during the
Agreement Effective Period, each of the Company Parties shall not directly or
indirectly:

(a)        object to, delay, impede, or take any other action to interfere with
acceptance, implementation, or consummation of the Restructuring Transactions;

(b)        take any action that is inconsistent in any material respect with, or
is intended to frustrate or impede approval, implementation and consummation of
the Restructuring Transactions described in, this Agreement, the Plan, the
Restructuring Term Sheet, or any other Definitive Document;





18



 

 

(c)        modify or supplement any Definitive Document (including the Plan), in
whole or in part, in a manner that is inconsistent in any material respect with
this Agreement;

(d)        to the extent inconsistent with this Agreement, transfer any asset or
right of the Company Parties or any asset or right used in the business of the
Company Parties to any person or entity outside the ordinary course of business
without the consent of the Required Consenting Creditors, which consent shall
not be unreasonably withheld, conditioned, or delayed;

(e)        file any motion, pleading, or Definitive Documents with the
Bankruptcy Court or any other court (including any modifications or amendments
thereof) that, in whole or in part, is  inconsistent in any material respect
with this Agreement or the Restructuring Term Sheet;

(f)  incur any liens or security interests, except as permitted under the DIP
Orders;

(g)  enter into any commitment or agreement with respect to debtor in possession
financing or the use of cash collateral other than the DIP Term Loan Credit
Agreement and the DIP Revolving Loan Credit Agreement unless such commitment or
agreement satisfies the DIP Term Loan Credit Agreement and the DIP Revolving
Loan Credit Agreement obligations in full in cash and such commitment or
agreement complies in all respects with this Agreement;

(h)  without the consent of the Required Consenting Creditors, which consent
shall not be unreasonably withheld, engage in any merger, consolidation,
disposition, asset sale, acquisition, investment, dividend, incurrence of
indebtedness or other similar transaction outside of the ordinary course of
business other than the Restructuring Transactions;

(i)   commence, support or join any litigation or adversary proceeding against
any of the Consenting Creditors; or

(j)   seek, solicit, propose or support an Alternative Restructuring Proposal.

Section 7.        Additional Provisions Regarding Company Parties’ Commitments.

7.01.    Notwithstanding anything to the contrary in this Agreement, nothing in
this Agreement shall require a Company Party or the board of directors, board of
managers, or similar governing body of a Company Party, after consulting with
counsel, to take any action or to refrain from taking any action with respect to
the Restructuring Transactions to the extent taking or failing to take such
action would be inconsistent with applicable Law or its fiduciary obligations
under applicable Law, and any such action or inaction pursuant to this Section
7.01 shall not be deemed to constitute a breach of this Agreement (other than
solely for the purpose of establishing the occurrence of an event that may give
rise to a termination right under Section 11.01).  The Company Parties shall
give prompt written notice to the Consenting Stakeholders of any determination
made in accordance with this Section 7.01. This Section 7.01 shall not impede
any Party’s right to terminate this Agreement pursuant to Section 11 of this
Agreement, including on account of any action or inaction a Company Party or a
governing body of a Company Party may take pursuant to this Section 7.01.

7.02.    Notwithstanding anything to the contrary in this Agreement, but subject
to the terms of Section 7.01 of this Agreement, each Company Party and its
directors, officers,





19



 

 

employees, investment bankers, attorneys, accountants, consultants, and other
advisors or representatives shall have the right to: (a) consider, respond to,
and facilitate unsolicited Alternative Restructuring Proposals; (b) provide
access to non-public information concerning any Company Party to any Entity or
enter into Confidentiality Agreements or nondisclosure agreements with any
Entity; (c) maintain, or continue discussions or negotiations with respect to
Alternative Restructuring Proposals; (d) otherwise cooperate with, assist,
participate in, or facilitate any inquiries, proposals, discussions, or
negotiation of unsolicited Alternative Restructuring Proposals; and (e) enter
into or continue discussions or negotiations with holders of any Company
Claim/Interest (including any Consenting Creditor), any other party in interest,
or any other Entity regarding the Restructuring Transactions or Alternative
Restructuring Proposals; provided, that the Company Parties shall not seek or
solicit any Alternative Restructuring Proposal; provided,  further, that the
Company Parties shall provide to the Lender Representatives (a) copies of any
such Alternative Restructuring Proposal no later than one (1) Business Day
following receipt thereof by the Company Parties or their advisors and (b) such
other information (including copies of any materials provided to or from any
person making an Alternative Restructuring Proposal) as necessary to keep the
Lender Representatives contemporaneously informed as to the status and substance
of discussions related thereto.

7.03.    Nothing in this Agreement shall: (a) impair or waive the rights of any
Company Party to assert or raise any objection permitted under this Agreement in
connection with the Restructuring Transactions; or (b) prevent any Company Party
from enforcing this Agreement or contesting whether any matter, fact, or thing
is a breach of, or is inconsistent with, this Agreement.

Section 8.        Transfer of Interests and Securities.

8.01.    During the Agreement Effective Period, no Consenting Stakeholder shall
Transfer any ownership (including any beneficial ownership as defined in the
Rule 13d-3 under the Securities Exchange Act of 1934, as amended) in any Company
Claims/Interests to any affiliated or unaffiliated party, including any party in
which it may hold a direct or indirect beneficial interest, unless: either (i)
the transferee executes and delivers to counsel to the Company Parties, at or
before the time of the proposed Transfer, a Transfer Agreement or (ii) the
transferee is a Consenting Stakeholder or an Affiliate of Consenting
Stakeholders and the transferee provides notice of such Transfer (including the
amount and type of Company Claim/Interest Transferred) to counsel to the Company
Parties no more than three (3) Business Days after the Transfer.

8.02.    Upon compliance with the requirements of Section 8.01, and subject to
the consummation of the Transfer, the transferor shall be deemed to relinquish
its rights (and be released from its obligations) under this Agreement to the
extent of the rights and obligations in respect of such transferred Company
Claims/Interests.  Any Transfer in violation of Section 8.01 shall be void ab
initio.

8.03.    This Agreement shall in no way be construed to preclude the Consenting
Stakeholders from acquiring additional Company Claims/Interests; provided,
 however, that (a) such additional Company Claims/Interests shall automatically
and immediately upon acquisition by a Consenting Stakeholder be deemed subject
to the terms of this Agreement





20



 

 

(regardless of when or whether notice of such acquisition is given to counsel to
the Company Parties or counsel to the Consenting Stakeholders) and (b) such
Consenting Stakeholder must provide notice of such acquisition (including the
amount and type of Company Claim/Interest acquired) to counsel to the Company
Parties within three (3) Business Days of such acquisition.

8.04.    This Section 8 shall not impose any obligation on any Company Party to
issue any “cleansing letter” or otherwise publicly disclose information for the
purpose of enabling a Consenting Stakeholder to Transfer any of its Company
Claims/Interests.  Notwithstanding anything to the contrary herein, to the
extent a Company Party and another Party have entered into a Confidentiality
Agreement, the terms of such Confidentiality Agreement shall continue to apply
and remain in full force and effect according to its terms, and this Agreement
does not supersede any rights or obligations otherwise arising under such
Confidentiality Agreements.

8.05.    Notwithstanding Section 8.01, a Qualified Marketmaker that acquires any
Company Claims/Interests with the purpose and intent of acting as a Qualified
Marketmaker for such Company Claims/Interests shall not be required to execute
and deliver a Transfer Agreement in respect of such Company Claims/Interests if
(i) such Qualified Marketmaker subsequently transfers such Company
Claims/Interests (by purchase, sale assignment, participation, or otherwise)
within five (5) Business Days of its acquisition to a transferee that is an
entity that is not an Affiliate, affiliated fund, or affiliated entity with a
common investment advisor; and (ii) the transferee otherwise is a Permitted
Transferee.  To the extent that a Consenting Stakeholder is acting in its
capacity as a Qualified Marketmaker, it may Transfer (by purchase, sale,
assignment, participation, or otherwise) any right, title or interests in
Company Claims/Interests that the Qualified Marketmaker acquires from a holder
of the Company Claims/Interests who is not a Consenting Stakeholder without
complying with the requirements of Section 8.01.

8.06.    Notwithstanding anything to the contrary in this Section 8, the
restrictions on Transfer set forth in this Section 8 shall not apply to any
pledge or the grant of any liens or encumbrances on any claims and interests in
favor of (a) a bank or broker-dealer holding a security interest or other
encumbrance over property in the account generally, and which lien or
encumbrance is released upon the Transfer of such claims and interests or (b)
any lender, agent or trustee to secure obligations generally under debt issued
by the applicable fund or account.

Section 9.       Representations and Warranties of Consenting Stakeholders.
 Each Consenting Stakeholder severally, and not jointly, represents and warrants
that, as of the date such Consenting Stakeholder executes and delivers this
Agreement and as of the Plan Effective Date:

(a)        it is the beneficial or record owner of the face amount of the
Company Claims/Interests or is the nominee, investment manager, or advisor for
beneficial holders of the Company Claims/Interests reflected in such Consenting
Stakeholder’s signature page to this Agreement or a Transfer Agreement, as
applicable (as may be updated pursuant to Section 8), or as otherwise informed
to counsel to the Company Parties, and, having made reasonable inquiry, is not
the beneficial or record owner of any other Company Claims/Interests, other
than, (i) in the case of the Consenting Creditors, the Bridge Claims and (ii) in
the case of the Consenting Second Lien Lenders and Consenting DIP Term Loan
Lenders, the 2024 Convertible Note Claims;





21



 

 

(b)        it has the full power and authority to act on behalf of, vote and
consent to matters concerning, such Company Claims/Interests;

(c)        such Company Claims/Interests are free and clear of any pledge, lien,
security interest, charge, claim, equity, option, proxy, voting restriction,
right of first refusal, or other limitation on disposition, transfer, or
encumbrances of any kind, that would adversely affect in any way such Consenting
Stakeholder’s ability to perform any of its obligations under this Agreement at
the time such obligations are required to be performed; and

(d)        it has the full power to vote, approve changes to, and transfer all
of its Company Claims/Interests referable to it as contemplated by this
Agreement subject to applicable Law.

Section 10.      Mutual Representations, Warranties, and Covenants.  Each of the
Company Parties, and with respect to the Consenting Stakeholders, severally and
not jointly, represents, warrants, and covenants to each other Party, as of the
date such Party executed and delivers this Agreement and on the Plan Effective
Date:

(a)        it is validly existing and in good standing under the Laws of the
state of its organization, and this Agreement is a legal, valid, and binding
obligation of such Party, enforceable against it in accordance with its terms,
except as enforcement may be limited by applicable Laws relating to or limiting
creditors’ rights generally or by equitable principles relating to
enforceability;

(b)        except as expressly provided in this Agreement, the Plan, and the
Bankruptcy Code, no consent or approval is required by any other person or
entity in order for it to effectuate the Restructuring Transactions contemplated
by, and perform its respective obligations under, this Agreement;

(c)        the entry into and performance by it of the transactions contemplated
by, this Agreement do not, and will not, conflict in any material respect with
any Law or regulation applicable to it or with any of its articles of
association, memorandum of association or other constitutional documents;

(d)        except as expressly provided in this Agreement, it has (or will have,
at the relevant time) all requisite corporate or other power and authority to
enter into, execute, and deliver this Agreement and to effectuate the
Restructuring Transactions contemplated by, and perform its respective
obligations under, this Agreement; and

(e)        except as expressly provided by this Agreement, it is not party to
any restructuring or similar agreements or arrangements with the other Parties
to this Agreement that have not been disclosed to all Parties to this Agreement.

Section 11.      Termination Events.

11.01.     Consenting Stakeholder Termination Events.  This Agreement may be
terminated (a) with respect to the Consenting First Lien Lenders, by the
Required Consenting First Lien Lenders, (b) with respect to the Consenting
Second Lien Lenders, by the Required Consenting Second Lien Lenders, (c) with
respect to the Consenting DIP Revolving Loan Lenders, by the





22



 

 

Required Consenting DIP Revolving Loan Lenders, (d) with respect to the
Consenting DIP Term Loan Lenders, by the Required Consenting DIP Term Loan
Lenders, and (e) with respect to each Specified Equity Holder, as to such
Specified Equity Holder solely in its capacity as such and not in any other
capacity and, in connection with Sections 11.01(e) and 11.01(p), such Specified
Equity Holder may only terminate this Agreement as to itself (and only in its
capacity as a Specified Equity Holder) solely to the extent that the document,
filing or action, as applicable, does not comply with or is inconsistent with
respect to the Specified Equity Holder Consent Right, in each case, by the
delivery to the Company Parties and the other Parties of a written notice in
accordance with Section 13.10 hereof upon the occurrence and continuation of the
following events:

(a)        the breach in any material respect by a Company Party or Specified
Equity Holder that is, or is an Affiliate of, a Consenting Second Lien Lender of
any of the representations, warranties, or covenants of such party set forth in
this Agreement that (i) is adverse to the Consenting Stakeholder seeking
termination pursuant to this provision and (ii) remains uncured (if susceptible
to cure) for ten (10) days after such terminating Consenting Stakeholder
transmits a written notice in accordance with Section 13.10 hereof describing
any such breach (for avoidance of doubt, this clause (a) shall apply to the
failure of any Company Party to comply with its obligations hereunder, whether
or not such failure is the result of any action or inaction of a Company Party
or a governing body of a Company Party pursuant to Section 7 of this Agreement);

(b)        the issuance by any governmental authority, including any regulatory
authority or court of competent jurisdiction, of any final, non-appealable
ruling or order that (i) makes the consummation of a material portion of the
Restructuring Transactions contemplated by the Plan illegal, or (ii) enjoins or
prevents the consummation of a material portion of the Restructuring
Transactions contemplated by the Plan; provided, that this termination right may
not be exercised by any Party that sought or requested such ruling or order in
contravention of any obligation set out in this Agreement;

(c)        the Bankruptcy Court enters an order denying confirmation of the
Plan, provided, that the Consenting Creditors shall use commercially reasonable
efforts to agree to an approach, if any, to cure any infirmities causing the
basis for the denial and, if the Required Consenting Creditors have agreed to
such approach (evidenced in writing, which may be by email) within ten (10)
Business Days, then no Party may terminate this Agreement pursuant to this
Section 11.01(c) with respect to the specific order to which the Required
Consenting Creditors have so agreed;

(d)        the entry of an order by the Bankruptcy Court, or the filing of a
motion or application by any Company Party seeking an order (without the prior
written consent of the Required Consenting Creditors, as applicable, which
consent shall not be unreasonably withheld, conditioned, or delayed), (i)
dismissing any of the Chapter 11 Cases, (ii) converting one or more of the
Chapter 11 Cases of a Company Party to a case under chapter 7 of the Bankruptcy
Code, (iii) appointing, in one or more of the Chapter 11 Cases of a Company
Party, a trustee or examiner with expanded powers beyond those set forth in
sections 1106(a)(3) and (4) of the Bankruptcy Code; provided that an examiner
appointed solely to review fees and expenses of professionals retained in the
Chapter 11 Cases shall not constitute a termination event under Section 11
hereof; or (iv) terminating the Company Parties’ exclusivity under Bankruptcy
Code section 1121; provided, in each case, that such order, motion or
application, as applicable, is not withdrawn or





23



 

 

reversed (to the extent capable of being withdrawn or reversed) within five (5)
Business Days of such entry or filing, as applicable;

(e)        the entry into, modification, amendment or filing of any of the
Definitive Documents without the consent of the applicable Consenting
Stakeholder in accordance with this Agreement, which consent shall not be
unreasonably withheld, conditioned, or delayed; provided, that such
modification, amendment or filing, as applicable, is not reversed or withdrawn
within five (5) Business Days of such modification, amendment or filing, as
applicable;

(f)        entry of an order by the Bankruptcy Court granting relief from the
automatic stay imposed by section 362 of the Bankruptcy Code authorizing any
party to proceed against any asset of any Company Party that would materially
and adversely affect the Company Party’s operational or financial performance;

(g)        the Company Parties (i) withdraw the Plan, (ii) publicly announce
their intention not to support the Restructuring Transactions or (iii) file,
publicly announce, or execute a definitive written agreement with respect to an
Alternative Restructuring Proposal; provided, that such withdrawal,
announcement, filing or execution, as applicable, is not revoked or withdrawn
(to the extent capable of being revoked or withdrawn) within five (5) Business
Days of such withdrawal, announcement, filing or execution, as applicable;

(h)        the failure of any of the Company Parties to satisfy a Milestone,
which Milestone remains unsatisfied for five (5) Business Days; provided,
 however, that the right to terminate this Agreement under this Section 11.01(h)
on account of a failure by the Company Parties to comply with the Milestones
hereof may not be asserted by a Consenting Stakeholder if the Company’s failure
to comply with such Milestones is caused solely by, or results solely from, the
breach by such Consenting Stakeholder of its covenants, agreements or
obligations under this Agreement;

(i)         the failure by any of the Company Parties to pay the fees and
expenses set forth in Section 13.24 as and when required, which failure is not
remedied within five (5) Business Days; provided, however, that the Plan
Effective Date shall not occur until and unless the fees and expenses set forth
in Section 13.24 have been paid in full;

(j)         upon (i) a filing by any of the Company Parties of any motion,
objection, application or adversary proceeding challenging the validity,
enforceability, perfection or priority of, or seeking avoidance, subordination
or characterization of, the First Lien Loan Claims, the Second Lien Loan Claims,
the Bridge Claims, DIP Claims, and/or the liens securing any such Claims or
asserting any other claim or cause of action against and/or with respect to any
such Claims, liens, any Consenting Creditor or the Agent under any of the
relevant facilities (or if the Company Parties support any such motion,
application or adversary proceeding commenced by any third party) or (ii) the
entry of an order by the Bankruptcy Court providing relief adverse to the
interests of any Consenting Creditor or the Agent with respect to any of the
foregoing claims, causes of action or proceedings, including, without
limitation, an order granting standing to any other party to prosecute such
claims, causes of action or proceedings;

(k)        the occurrence of any Event of Default under the DIP Revolving Loan
Credit Agreement or the DIP Orders that has not been cured (if susceptible to
cure) or waived by the





24



 

 

applicable percentage of the DIP Revolving Loan Lenders in accordance with the
terms of the DIP Revolving Loan Credit Agreement and the DIP Orders; provided,
 however, that this termination right may not be exercised in the event that the
obligations under the DIP Revolving Loans have been repaid in full;

(l)         the occurrence of any Event of Default under the DIP Term Loan
Credit Agreement or the DIP Orders that  has not been cured (if susceptible to
cure) or waived by the applicable percentage of the DIP Term Loan Lenders in
accordance with the terms of the DIP Term Loan Credit Agreement and the DIP
Orders;

(m)       any Consenting Second Lien Lender fails to comply with any funding
obligation under the DIP Term Loan Credit Agreement at a time when no default or
Event of Default thereunder has occurred, and such failure has not been cured by
one or more other Consenting Second Lien Lenders within three (3) days after the
applicable Consenting Stakeholder transmits a written notice in accordance with
Section 13.10 hereof describing such breach, provided, that this termination
right may be exercised solely by the Required Consenting First Lien Lenders
(with respect to the Consenting First Lien Lenders) or the Required Consenting
DIP Revolving Loan Lenders (with respect to the Consenting DIP Revolving Loan
Lenders), as applicable;

(n)        any Consenting DIP Revolving Loan Lender fails to comply with any
funding obligation under the DIP Revolving Loan Credit Agreement at a time when
no default or Event of Default thereunder has occurred, and such failure has not
been cured by one or more other Consenting DIP Revolving Loan Lenders within
three (3) days after the applicable Consenting Stakeholder transmits a written
notice in accordance with Section 13.10 hereof describing such breach, provided,
that this termination right may be exercised solely by the Required Consenting
Second Lien Lenders (with respect to the Consenting Second Lien Lenders) or the
Required Consenting DIP Term Loan Lenders (with respect to the Consenting DIP
Term Loan Lenders), as applicable;

(o)        the occurrence of the circumstances described in Section 11.06
entitling the Consenting First Lien Lenders or the Consenting Second Lien
Lenders to terminate this Agreement;

(p)        the Company Parties file any motion or pleading with the Bankruptcy
Court that is inconsistent in any material respect with this Agreement and such
motion or pleading has not been withdrawn within five (5) Business Days of
receipt by the Company Parties of written notice from the Required Consenting
First Lien Lenders, the Required Consenting Second Lien Lenders, the Required
Consenting DIP Term Loan Lenders, or the Required Consenting DIP Revolving Loan
Lenders, as applicable;

(q)        a breach in any material respect of any of the representations,
warranties or covenants in this Agreement by either (i) an amount of Consenting
First Lien Lenders that would result in non-breaching Consenting First Lien
Lenders not constituting a bankruptcy majority for their First Lien Loan Claims
(i.e., a breach by holders holding one-third of the aggregate principal amount
or one-half in number of First Lien Loan Claims) or (ii) any Consenting DIP
Revolving Loan Lender, in each case, that remains uncured (if susceptible to
cure) for ten (10) days after the applicable Consenting Stakeholder transmits a
written notice in accordance with Section 13.10





25



 

 

hereof describing such breach; provided, that this termination right may be
exercised solely by the Required Consenting Second Lien Lenders (with respect to
the Consenting Second Lien Lenders) or the Required Consenting DIP Term Loan
Lenders (with respect to the Consenting DIP Term Loan Lenders), as applicable;
or

(r)         a breach in any material respect of any of the representations,
warranties or covenants in this Agreement by either (i) an amount of Consenting
Second Lien Lenders that would result in non-breaching Consenting Second Lien
Lenders not constituting a bankruptcy majority for their Second Lien Loan Claims
(e.g., a breach by holders holding one-third of the aggregate principal amount
or one-half in number of Second Lien Loan Claims) or (ii) any Consenting DIP
Term Loan Lender, in each case, that remains uncured (if susceptible to cure)
for ten (10) days after the applicable Consenting Stakeholder transmits a
written notice in accordance with Section 13.10 hereof describing such breach;
provided, that this termination right may be exercised solely by the Required
Consenting First Lien Lenders (with respect to the Consenting First Lien
Lenders) or the Required Consenting DIP Revolving Loan Lenders (with respect to
the Consenting DIP Revolving Loan Lenders), as applicable.

11.02.  Company Party Termination Events.  Any Company Party may terminate this
Agreement as to all Parties upon prior written notice to all Parties in
accordance with Section 13.10 hereof upon the occurrence of any of the following
events:

(a)        the breach in any material respect of any representations,
warranties, or covenants of one or more of the Consenting Creditors set forth in
this Agreement by such Consenting Creditors holding (i) First Lien Loan Claims
that would result in non-breaching Consenting First Lien Lenders holding less
than two-third of the aggregate principal amount of First Lien Loan Claims or
(ii) Second Lien Loan Claims that would result in non-breaching Consenting
Second Lien Lenders holding less than two-third of the aggregate principal
amount of Second Lien Loan Claims, in each case, as applicable, of any provision
set forth in this Agreement that remains uncured for a period of ten (10) days
after the receipt by the Consenting Creditors of notice of such breach;

(b)        the board of directors, board of managers, or such similar governing
body of any Company Party determines in good faith after consulting with outside
counsel, (i) that proceeding with any of the Restructuring Transactions would be
inconsistent with the exercise of its fiduciary duties or applicable Law or (ii)
in the exercise of its fiduciary duties, to pursue an Alternative Restructuring
Proposal; provided, that the Company provides prompt written notice (within one
(1) Business Day thereof) to counsel to each of the Consenting Creditors, of
such determination; and provided,  further, that to the extent any Consenting
Creditor seeks an expedited hearing to determine if the Company has validly
exercised this clause, the Company consents to such expedited hearing, it being
understood that all Parties reserve all rights with respect to the underlying
relief;

(c)        the entry into, modification, amendment or filing of any of the
Definitive Documents without the consent of the Company Parties;

(d)        the issuance by any governmental authority, including any regulatory
authority or court of competent jurisdiction, of any final, non-appealable
ruling or order that (i) enjoins the





26



 

 

consummation of a material portion of the Restructuring Transactions and (ii)
remains in effect for thirty (30) Business Days after such terminating Company
Party transmits a written notice in accordance with Section 13.10 hereof
detailing any such issuance; provided, that this termination right shall not
apply to or be exercised by any Company Party that sought or requested such
ruling or order in contravention of any obligation or restriction set out in
this Agreement;

(e)        any Consenting Stakeholder (other than Tengram) files any motion or
pleading with the Bankruptcy Court that is inconsistent in any material respect
with this Agreement and such motion or pleading has not been withdrawn within
five (5) Business Days of such filing; provided that, notwithstanding the
foregoing, any such action by Tengram shall constitute a breach by Tengram of
this Agreement and Tengram shall forfeit any rights under this Agreement as a
result of such breach notwithstanding that such breach does not permit
termination of this Agreement; or

(f)        entry of an order by the Bankruptcy Court denying confirmation of the
Plan, provided, that the Consenting Creditors shall use commercially reasonable
efforts to agree to an approach, if any, to cure any infirmities causing the
basis for the denial and, if the Consenting Creditors have agreed to such
approach (evidenced in writing, which may be by email) within ten (10) Business
Days, then no Parties may terminate this Agreement pursuant to this Section
11.02(f).

11.03.  Mutual Termination.  This Agreement, and the obligations of all Parties
hereunder, may be terminated by mutual written agreement among all of the
following:  (a) the Required Consenting Creditors and (b) each Company Party.

11.04.  Automatic Termination.  This Agreement shall terminate automatically
without any further required action or notice immediately after the earlier of
(i) the Plan Effective Date and (ii) the Outside Date.

11.05.  Effect of Termination.

(a)        Except as provided in this Section 11.05 or Section 13.18, upon the
occurrence of a Termination Date as to a Party, this Agreement shall be of no
further force and effect as to such Party and each Party subject to such
termination shall be released from its commitments, undertakings, and agreements
under or related to this Agreement and shall have the rights and remedies that
it would have had, had it not entered into this Agreement, and shall be entitled
to take all actions, whether with respect to the Restructuring Transactions or
otherwise, that it would have been entitled to take had it not entered into this
Agreement, including with respect to any and all Claims or causes of action;
provided that the foregoing shall not release any Party from liability for any
breach hereof prior to the Termination Date.  Upon the occurrence of a
Termination Date prior to the Confirmation Order being entered by the Bankruptcy
Court, any and all consents, agreements, undertakings, tenders, waivers,
forbearances, ballots or votes delivered or tendered or caused to be delivered
or tendered by a Party subject to such termination before a Termination Date
shall be deemed, for all purposes, to be null and void from the first instance
and shall not be considered or otherwise used in any manner by the Parties in
connection with the Restructuring Transactions and this Agreement or otherwise;
 provided, however, any Consenting Creditor withdrawing or changing its vote
pursuant to this Section 11.055(a) shall promptly provide written





27



 

 

notice of such withdrawal or change to each other Parties to this Agreement and,
if such withdrawal or change occurs on or after the Petition Date, file notice
of such withdrawal or change with the Bankruptcy Court.

(b)        Nothing in this Agreement shall be construed as prohibiting a Company
Party or any of the Consenting Creditors from contesting whether any such
termination is in accordance with its terms or to seek enforcement of any rights
under this Agreement that arose or existed before a Termination Date.  Except as
expressly provided in this Agreement, nothing herein is intended to, or does, in
any manner waive, limit, impair, or restrict (a) any right of any Company Party
or the ability of any Company Party to protect and preserve its rights
(including rights under this Agreement), remedies, and interests, including its
claims against any Consenting Stakeholder, and (b) any right of any Consenting
Stakeholder, or the ability of any Consenting Stakeholder to protect and
preserve its rights (including rights under this Agreement), remedies, and
interests, including its claims against any Company Party or Consenting
Stakeholder.  No purported termination of this Agreement shall be effective
under this Section 11.055 or otherwise if the Party seeking to terminate this
Agreement is in material breach of this Agreement, except a termination pursuant
to Section 11.02(b).  Nothing in this Section 11.05 shall restrict any Company
Party’s right to terminate this Agreement in accordance with Section 11.02(b).

(c)        Notwithstanding anything to the contrary herein, if this Agreement is
terminated pursuant to Section 11 on any basis other than by the Company
Parties, Required Consenting Second Lien Lenders, Required Consenting DIP
Revolving Loan Lenders, Required Consenting DIP Term Loan Lenders, or Specified
Equity Holders, as a result of a breach of this Agreement by Consenting First
Lien Lenders, then (i) all DIP Term Loan Claims and all First Lien Term Loan
Claims (including any adequate protection obligations in respect thereof) (x)
shall be treated as part of the same class under any plan of reorganization of
the Company Parties, (y) such Claims shall not be required to be paid in full in
cash or otherwise satisfied in full on the effective date of any plan of
reorganization or as a precondition for approval of any sale of the Company
Parties’ assets under section 363 of the Bankruptcy Code and (z) all of the
respective holders of DIP Term Loan Claims and the First Lien Term Loan Claims
shall have ratable voting rights as members of the same class for purposes of
any plan of reorganization and for purposes of exercising any default related
rights or remedies or providing any amendments, consents or waivers under either
the DIP Term Loan Credit Agreement or the First Lien Credit Agreement (and for
the avoidance of doubt, the requisite level of lender support for the exercise
of any default-related rights and remedies under either the DIP Term Loan
Agreement or the First Lien Credit Agreement or the provision of any amendments,
waivers or consents thereunder shall be determined on the basis of an aggregate
vote of the holders of all DIP Term Loan Claims and First Lien Term Loan
Obligations as a single class (as if all such holders held the same percentage
of the DIP Term Loan Claims or the First Lien Term Loan Claims as the percentage
such holders hold in both the DIP Term Loan Claims and the First Lien Term Loan
Claims)), and (ii) all of the respective holders of the DIP Term Loan Claims and
First Lien Loan Claims (including in respect of any adequate protection
obligation) shall be entitled to the same ratable distribution or recovery
pursuant to any plan of reorganization or liquidation of the Company Parties or
any sale or other disposition of any assets of the Company Parties as if all
such holders were part of the same pari passu class of secured creditors.  In
addition to the foregoing, if this Agreement is validly terminated by the
Required Consenting First Lien Lenders pursuant to Section 11.01(m) and, if
disputed, such termination has been determined to be valid by a Final Order, the
DIP Term Loan Claims shall also be payment





28



 

 

subordinated to the First Lien Loan Claims and to the obligations under the DIP
Revolving Loan Credit Agreement.

11.06.  Additional Funding.  If the Company Parties require additional
debtor-in-possession financing in the Chapter 11 Cases (the “Required
Supplemental DIP Financing”):

(a)        The Consenting First Lien Lenders, on the one hand, and the
Consenting Second Lien Lenders and/or the Consenting DIP Term Loan Lenders, on
the other hand, shall be offered on a ratable basis the right to provide an
aggregate of thirty percent (30%), in the case of the Consenting First Lien
Lenders, and seventy percent (70%), in the case of the Consenting Second Lien
Lenders and/or the Consenting DIP Term Loan Lenders, of such Required
Supplemental DIP Financing on a pari passu basis vis-à-vis the First Lien Term
Loans.

(b)        If the Consenting Second Lien Lenders and/or the Consenting DIP Term
Loan Lenders decline to provide their full collective seventy percent (70%)
share of such Required Supplemental DIP Financing, and one or more of the
Consenting First Lien Lenders agrees to fund such Consenting Second Lien Lenders
and/or Consenting DIP Term Loan Lenders’ full collective share, then this
Agreement may be terminated by the Required Consenting First Lien Lenders, the
Required Consenting Second Lien Lenders, or the Consenting DIP Term Loan Lenders
(which shall not be deemed a termination on account of a breach by the
Consenting Second Lien Lenders or by the Consenting DIP Term Loan Lenders).

(c)        If any Consenting First Lien Lender declines to provide its pro rata
share (as compared to all Consenting First Lien Lenders) of thirty percent (30%)
of the Required Supplemental DIP Financing (any such declining First Lien
Lender, a “DFLL”), one or more other Consenting First Lien Lenders may, but are
not obligated to, provide the DFLL’s ratable share of such financing. If one or
more of the Consenting First Lien Lenders provides the DFLL’s ratable share of
such financing (the “Non-Ratable First Lien Supplemental DIP Financing Amount”),
then the equity in the reorganized Centric that would otherwise be distributable
to the DFLL or its Affiliates pursuant to the Plan shall be issued instead to
the Consenting First Lien Lenders who provided such financing, and such
Non-Ratable First Lien Supplemental DIP Financing Amount shall roll into the
Exit Facilities upon consummation of the Plan.  If  any such amount is not
provided by the other Consenting First Lien Lenders, the Consenting Second Lien
Lenders and/or the Consenting DIP Term Loan Lenders shall be provided the
opportunity to provide such financing.  If one or more of the Consenting Second
Lien Lenders and/or the Consenting DIP Term Loan Lenders provides such financing
(the “Non-Ratable Second Lien Supplemental DIP Financing Amount”), then the
equity in the reorganized Centric that would otherwise be distributable to the
DFLL or its Affiliates pursuant to the Plan shall be issued instead to the
Consenting Second Lien Lenders and/or the Consenting DIP Term Loan Lenders, as
applicable, and such Non-Ratable Second Lien Supplemental DIP Financing Amount
shall roll into the Exit Facilities upon consummation of the Plan.

(d)        From and after any termination of this Agreement (whether pursuant to
Section 11.06 or otherwise), the Consenting Second Lien Lenders and/or
Consenting DIP Term Loan Lenders (x) shall have the right to participate on a
pro rata basis (with the DIP Term Loan Claims being compared to the First Lien
Term Loan Claims) in all aspects of any debtor-in-possession financing provided
to any Company Party (including, without limitation, with respect to any





29



 

 

backstop fees, roll up or other arrangements) and (y) agree that they will raise
no objection, and hereby consent to, any such financing.

Section 12.      Amendments and Waivers.

(a)        This Agreement (including as to the required content of any
Definitive Document) may not be modified, amended, or supplemented, and no
condition or requirement of this Agreement may be waived, in any manner except
in accordance with this Section 12.

(b)        This Agreement (including as to the required content of any
Definitive Document other than the Exit Facility Documents and the Governance
Documents) may be modified, amended, or supplemented, or a condition or
requirement of this Agreement may be waived, in a writing signed by:  (i) each
Company Party, (ii) the Required Consenting Creditors, and (iii) the Specified
Equity Holders (solely to the extent such modification, amendment or supplement
pertains to a matter that is subject to the Specified Equity Holder Consent
Right, which shall expressly exclude the Milestones), whose consent shall be
necessary solely with respect to any modification, amendment, waiver or
supplement that adversely affects the rights of such Parties and unless
otherwise specified in this Agreement; provided,  however, that if the proposed
modification, amendment or supplement has a material, disproportionate, and
adverse effect on any of the Company Claims/Interests held by a Consenting
Creditor, then the consent of each such affected Consenting Creditor shall also
be required to effectuate such modification, amendment or supplement; provided
further that this Section 12 may not be modified without the written consent of
each of the Company Parties and the Consenting Stakeholders.

(c)        Any proposed modification, amendment, waiver or supplement that does
not comply with this Section 12 shall be ineffective and void ab initio.

(d)        The waiver by any Party of a breach of any provision of this
Agreement shall not operate or be construed as a further or continuing waiver of
such breach or as a waiver of any other or subsequent breach.  No failure on the
part of any Party to exercise, and no delay in exercising, any right, power or
remedy under this Agreement shall operate as a waiver of any such right, power
or remedy or any provision of this Agreement, nor shall any single or partial
exercise of such right, power or remedy by such Party preclude any other or
further exercise of such right, power or remedy or the exercise of any other
right, power or remedy.  All remedies under this Agreement are cumulative and
are not exclusive of any other remedies provided by Law.

Section 13.      Miscellaneous.

13.01.  Acknowledgement.  Notwithstanding any other provision herein, this
Agreement is not and shall not be deemed to be an offer with respect to any
securities or solicitation of votes for the acceptance of a plan of
reorganization for purposes of sections 1125 and 1126 of the Bankruptcy Code or
otherwise.  Any such offer or solicitation will be made only in compliance with
all applicable securities Laws, provisions of the Bankruptcy Code, and/or other
applicable Law.

13.02.  Exhibits Incorporated by Reference; Conflicts.  Each of the exhibits,
annexes, signatures pages, and schedules attached hereto is expressly
incorporated herein and made a part of this Agreement, and all references to
this Agreement shall include such exhibits, annexes, and





30



 

 

schedules.  In the event of any conflict among the terms and provisions of the
First Lien Credit Agreement, Second Lien Credit Agreement, DIP Revolving Loan
Credit Agreement or DIP Term Loan Credit Agreement, on the one hand, and this
Agreement, on the other hand, the terms and provisions of the First Lien Credit
Agreement, Second Lien Credit Agreement, DIP Revolving Loan Credit Agreement and
DIP Term Loan Credit Agreement, as applicable, shall control.  Subject to the
foregoing, in the event of any inconsistency between this Agreement (without
reference to the exhibits, annexes, and schedules hereto) and the exhibits,
annexes, and schedules hereto, this Agreement (without reference to the
exhibits, annexes, and schedules thereto) shall govern.

13.03.  Further Assurances.  Subject to the other terms of this Agreement, the
Parties agree to execute and deliver such other instruments and perform such
acts, in addition to the matters herein specified, as may be reasonably
appropriate or necessary, and not inconsistent with this Agreement or any of the
Definitive Documents, or as may be required by order of the Bankruptcy Court,
from time to time, to effectuate the Restructuring Transactions, as applicable;
provided, however, that this Section 13.03 shall not limit the right of any
Party to exercise any right or remedy provided for in this Agreement (including
the consent and approval rights set forth in Section 3.02).

13.04.  Complete Agreement.  Except as otherwise explicitly provided herein,
this Agreement constitutes the entire agreement among the Parties with respect
to the subject matter hereof and supersedes all prior agreements, oral or
written, among the Parties with respect thereto, other than any Confidentiality
Agreement.

13.05.  GOVERNING LAW; SUBMISSION TO JURISDICTION; SELECTION OF FORUM.  THIS
AGREEMENT IS TO BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED IN SUCH
STATE, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF.  Each
Party hereto agrees that it shall bring any action or proceeding in respect of
any claim arising out of or related to this Agreement, to the extent possible,
in the Bankruptcy Court, and solely in connection with claims arising under this
Agreement:  (a) irrevocably submits to the exclusive jurisdiction of the
Bankruptcy Court; (b) waives any objection to laying venue in any such action or
proceeding in the Bankruptcy Court; and (c) waives any objection that the
Bankruptcy Court is an inconvenient forum or does not have jurisdiction over any
Party hereto.

13.06.  TRIAL BY JURY WAIVER.  EACH PARTY HERETO IRREVOCABLY WAIVES ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

13.07.  Execution of Agreement.  This Agreement may be executed and delivered in
any number of counterparts and by way of electronic signature and delivery, each
such counterpart, when executed and delivered, shall be deemed an original, and
all of which together shall constitute the same agreement.  Except as expressly
provided in this Agreement, each individual executing this Agreement on behalf
of a Party has been duly authorized and empowered to execute and deliver this
Agreement on behalf of said Party.





31



 

 

13.08.  Rules of Construction.  This Agreement is the product of negotiations
among the Company Parties and the Consenting Stakeholders, and in the
enforcement or interpretation hereof, is to be interpreted in a neutral manner,
and any presumption with regard to interpretation for or against any Party by
reason of that Party having drafted or caused to be drafted this Agreement, or
any portion hereof, shall not be effective in regard to the interpretation
hereof.  The Company Parties and the Consenting Stakeholders were each
represented by counsel during the negotiations and drafting of this Agreement
and continue to be represented by counsel.

13.09.  Successors and Assigns; Third Parties.  This Agreement is intended to
bind and inure to the benefit of the Parties and their respective successors and
permitted assigns, as applicable.  There are no third party beneficiaries under
this Agreement, and the rights or obligations of any Party under this Agreement
may not be assigned, delegated, or transferred to any other person or entity.

13.10.  Notices.  All notices hereunder shall be deemed given if in writing and
delivered, by electronic mail, courier, or registered or certified mail (return
receipt requested), to the following addresses (or at such other addresses as
shall be specified by like notice):

(a)          if to a Company Party, to:

Centric Brands Inc.
350 Fifth Avenue

New York, NY 10118

Attn: Andrew Tarshis, General Counsel
E-mail address: ATarshis@CentricBrands.com

with copies to:

Ropes & Gray LLP

1211 6th Ave

New York, NY 10036

Attn:  Gregg M. Galardi; Cristine Pirro Schwarzman

E-mail address: Gregg.Galardi@ropesgray.com; Cristine.Schwarzman@ropesgray.com

 

(b)         if to a Consenting First Lien Lender, to:

each Consenting First Lien Lender at the addresses or e-mail addresses set forth
in the Consenting First Lien Lender’s signature pages to this Agreement (or in
the signature page to any applicable Joinder or Transfer Agreement)

 

with copies to:

 

Latham & Watkins, LLP

330 N Wabash Ave

Chicago, IL 60611

Attn:  Richard A. Levy; James Ktsanes





32



 

 

E-mail address: richard.levy@lw.com; james.ktsanes@lw.com

 

and

 

Morgan, Lewis & Bockius LLC

101 Park Avenue

New York, NY 10178

Attn: Frederick Eisenbiegler; Julia Frost-Davies

E-mail address: frederick.eisenbiegler@morganlewis.com;
julia.frost-davies@morganlewis.com

 

(c)          if to a Consenting DIP Revolving Loan Lender, to:

each Consenting DIP Revolving Loan Lender at the addresses or e-mail addresses
set forth in the Consenting DIP Revolving Loan Lender’s signature pages to this
Agreement (or in the signature page to any applicable Joinder or Transfer
Agreement)

 

with copies to:

 

Latham & Watkins, LLP

330 N Wabash Ave

Chicago, IL 60611

Attn:  Richard A. Levy; James Ktsanes

E-mail address: richard.levy@lw.com; james.ktsanes@lw.com

 

and

 

Morgan, Lewis & Bockius LLC

101 Park Avenue

New York, NY 10178

Attn: Frederick Eisenbiegler; Julia Frost-Davies

E-mail address: frederick.eisenbiegler@morganlewis.com; julia.frost

davies@morganlewis.com

 

(d)          if to a Consenting Second Lien Lender or a Consenting DIP Term Loan
Lender, to:

each Consenting Second Lien Lender or a Consenting DIP Term Loan Lender, as
applicable, at the addresses or e-mail addresses set forth in the Consenting
Second Lien Lender’s or a Consenting DIP Term Loan Lender’s respective signature
pages to this Agreement (or in the signature page to any applicable Joinder or
Transfer Agreement)

with copies to:

 

Akin Gump Strauss Hauer & Feld LLP





33



 

 

One Bryant Park
Bank of America Tower
New York, NY 10036-6745

Attn: Ira S. Dizengoff; Philip C. Dublin; Daniel I. Fisher

E-mail address: idizengoff@akingump.com; pdublin@akingump.com;
dfisher@akingump.com

 

(e)          if to a Specified Equity Holder, to:

each Specified Equity Holder at the addresses or e-mail addresses set forth in
the Specified Equity Holder’s (as applicable) signature pages to this Agreement
(or in the signature page to any applicable Joinder or Transfer Agreement).

Any notice given by delivery, mail, or courier shall be effective when received.

13.11.  Independent Due Diligence and Decision Making.  Each Consenting
Stakeholder hereby confirms that its decision to execute this Agreement has been
based upon its independent investigation of the operations, businesses,
financial and other conditions, and prospects of the Company Parties.

13.12.  Settlement Discussions. This Agreement is part of a proposed settlement
of matters that could otherwise be the subject of litigation among the Parties.
Nothing in this Agreement shall be deemed an admission of any kind. Pursuant to
Federal Rule of Evidence 408, any applicable state rules of evidence and any
other applicable Law, foreign or domestic, this Agreement, and all negotiations
relating thereto shall not be admissible into evidence in any proceeding other
than to prove the existence of this Agreement or in a proceeding to enforce the
terms of this Agreement.

13.13.  Enforceability of Agreement.  The Parties hereby acknowledge and agree:
(i) that the provision of any notice or exercise of termination rights under
this Agreement is not prohibited by the automatic stay provisions of the
Bankruptcy Code, (ii) each of the Parties to the extent enforceable waives any
right to assert that the exercise of any rights or remedies under this Agreement
is subject to the automatic stay provisions of the Bankruptcy Code, and
expressly stipulates and consents hereunder to the prospective modification of
the automatic stay provisions of the Bankruptcy Code for purposes of exercising
any rights or remedies under this Agreement, to the extent the Bankruptcy Court
determines that such relief is required, (iii) that they shall not take a
position to the contrary of this Section 13.13 in the Bankruptcy Court or any
other court of competent jurisdiction and (iv) they will not initiate, or assert
in, any litigation or other legal proceeding that this Section 13.13 is illegal,
invalid or unenforceable, in whole or in part.

13.14.  Waiver.  If the Restructuring Transactions are not consummated, or if
this Agreement is terminated for any reason, the Parties fully reserve any and
all of their rights.  Pursuant to Federal Rule of Evidence 408 and any other
applicable rules of evidence, this Agreement and all negotiations relating
hereto shall not be admissible into evidence in any proceeding other than a
proceeding to enforce its terms or the payment of damages to which a Party may
be entitled under this Agreement.





34



 

 

13.15.  Specific Performance.  It is understood and agreed by the Parties that
money damages would be an insufficient remedy for any breach of this Agreement
by any Party, and each non-breaching Party shall be entitled to seek specific
performance and injunctive or other equitable relief (without the posting of any
bond and without proof of actual damages) as a remedy of any such breach,
including an order of the Bankruptcy Court or other court of competent
jurisdiction requiring any Party to comply promptly with any of its obligations
hereunder.

13.16.  Several, Not Joint, Claims.  Except where otherwise specified, the
agreements, representations, warranties, and obligations of the Parties under
this Agreement are, in all respects, several and not joint.

13.17.  Severability and Construction.  If any provision of this Agreement shall
be held by a court of competent jurisdiction to be illegal, invalid, or
unenforceable, the remaining provisions shall remain in full force and effect if
essential terms and conditions of this Agreement for each Party remain valid,
binding, and enforceable.

13.18.  Survival. Notwithstanding (a) any Transfer of any Company
Claims/Interests in accordance with Section 8 or (b) the termination of this
Agreement in accordance with its terms, the agreements and obligations of the
Parties in Sections 11.05(c), 11.06 and Section 13, and the Confidentiality
Agreements shall survive such Transfer and/or termination and shall continue in
full force and effect for the benefit of the Parties in accordance with the
terms hereof and thereof.

13.19.  Remedies Cumulative.  All rights, powers, and remedies provided under
this Agreement or otherwise available in respect hereof at Law or in equity
shall be cumulative and not alternative, and the exercise of any right, power,
or remedy thereof by any Party shall not preclude the simultaneous or later
exercise of any other such right, power, or remedy by such Party.

13.20.  Capacities of Consenting Stakeholders.  Each Consenting Stakeholder has
entered into this agreement on account of all Company Claims/Interests that it
holds (directly or through discretionary accounts that it manages or advises)
and, except where otherwise specified in this Agreement, shall take or refrain
from taking all actions that it is obligated to take or refrain from taking
under this Agreement with respect to all such Company Claims/Interests.

13.21.  Email Consents.  Where a written consent, acceptance, approval, or
waiver is required pursuant to or contemplated by this Agreement, pursuant to
Section 3.02,  Section 12, or otherwise, including a written approval by the
Company Parties or the Required Consenting Stakeholders, such written consent,
acceptance, approval, or waiver shall be deemed to have occurred if, by
agreement between counsel to the Parties submitting and receiving such consent,
acceptance, approval, or waiver, it is conveyed in writing (including electronic
mail) between each such counsel without representations or warranties of any
kind on behalf of such counsel.

13.22.  Relationship Among Parties.  None of the Consenting Stakeholders shall
have any fiduciary duty, any duty of trust or confidence in any form, other than
as provided under applicable Law, or other duties or responsibilities to each
other, any Consenting Stakeholder, any Company Party, or any of the Company
Party’s respective creditors or other stakeholders,





35



 

 

and there are no commitments among or between the Consenting Stakeholders, in
each case except as expressly set forth in this Agreement.  No prior history,
pattern or practice of sharing confidence among or between any of the Consenting
Stakeholders, and/or the Company Parties shall in any way affect or negate this
understanding and agreement.  Pursuant to this Agreement, the Parties have no
agreement, arrangement or understanding with respect to acting together for the
purpose of acquiring, holding, voting or disposing of any securities of any of
the Company Parties and pursuant to this Agreement, do not constitute a “group”
within the meaning of Section 13(d)(3) of the Exchange Act or Rule 13d-5
promulgated thereunder.  For the avoidance of doubt: (1) each Consenting
Stakeholder is entering into this Agreement directly with Centric and not with
any other Consenting Stakeholder, (2) no other Consenting Stakeholder shall have
any right to bring any action against any other Consenting Stakeholder with
respect this Agreement (or any breach thereof) and (3) no Consenting Stakeholder
shall, nor shall any action taken by a Consenting Stakeholder pursuant to this
Agreement, be deemed to be acting in concert or as any group with any other
Consenting Stakeholder with respect to the obligations under this Agreement nor
shall this Agreement create a presumption that the Consenting Stakeholders are
in any way acting as a group.  All rights under this Agreement are separately
granted to each Consenting Stakeholder by Centric and vice versa, and the use of
a single document is for the convenience of Centric.  The decision to commit to
enter into the transactions contemplated by this Agreement has been made
independently.

13.23.  Confidentiality and Publicity. Other than as may be required by
applicable Law and regulation, by any court order, or by any governmental or
regulatory authority, no Party shall disclose to any person (including for the
avoidance of doubt, any other Consenting Stakeholder), other than legal,
accounting, financial and other advisors to the Company Parties (who are under
obligations of confidentiality to the Company Parties with respect to such
disclosure, and whose compliance with such obligations the Company Parties shall
be responsible for), the name or the principal amount or percentage of the
Company Claims/Interests held by any Consenting Stakeholder or any of its
respective subsidiaries (including, for the avoidance of doubt, any Company
Claims/Interests formation of any Consenting Stakeholder is required by
applicable Law, advance notice of the intent to disclose, if permitted by
applicable Law, shall be given by the disclosing Party to each Consenting
Stakeholder (who shall have the right to seek a protective order prior to
disclosure)). The Company Parties further agree that such information shall be
redacted from “closing sets” or other representations of the fully executed
Agreement, any Joinder or Transfer Agreement. Notwithstanding the foregoing, the
Company Parties will submit to counsel for the Consenting Creditors all press
releases, public filings, public announcements or other communications with any
news media, in each case, to be made by the Company Parties relating to this
Agreement or the transactions contemplated hereby and any amendments thereof at
least two (2) Business Days or as soon as is otherwise reasonably
practicable  (it being understood that such period may be shortened to the
extent there are exigent circumstances that require such public communication to
be made to comply with applicable Law) in advance of release and will take such
counsel’s view with respect to such communications into account. Nothing
contained herein shall be deemed to waive, amend or modify the terms of any
Confidentiality Agreement.

13.24.  Fees and Expenses. To the extent not already paid pursuant to the terms
of the DIP Orders, upon Bankruptcy Court approval of this Agreement pursuant to
the Confirmation Order, the Company Parties shall, on a regular and continuing
basis, promptly (and in any event





36



 

 

within five (5) Business Days of demand) pay in cash all reasonable and
documented fees and expenses of (i) the Lender Representatives and (ii) any
local legal counsel, consultants or other professionals retained by the
Consenting Creditors in connection with the Company Parties or the Restructuring
Transactions with the consent of the Company Parties (not to be unreasonably
withheld), in each case, in accordance with the Definitive Documents (with
respect to the Lender Representatives) and the engagement letters of such
counsel, consultant or professional signed by the Company Parties, including,
without limitation, any success fees contemplated therein, and in each case,
without further order of, or application to, the Bankruptcy Court or notice to
any Party other than as provided in the DIP Orders by such consultant or
professionals (collectively, the “Consenting Creditor Fees and Expenses”);
provided,  however, that simultaneously with the execution of this Agreement,
the Company Parties shall pay all such unpaid Consenting Creditor Fees and
Expenses incurred at any time prior to the Agreement Effective Date; provided,
 further,  however,  that, except as otherwise provided in the DIP Orders, the
Company shall pay any accrued but unpaid amounts owing under such engagement
and/or fee letters to the extent required under the terms thereof upon the
termination of this Agreement, but shall not be responsible for any fees and
expenses incurred after termination of this Agreement (other than termination of
this Agreement as a result of the occurrence of the Plan Effective Date); and
provided,  further, and notwithstanding anything to the contrary herein, that in
the event that the Plan is consummated, the Consenting Creditor Fees and
Expenses shall also include all fees and expenses reasonably expected to be
incurred by the foregoing persons related to the Restructuring Transactions
following the Plan Effective Date.

13.25.  Damages. Notwithstanding anything to the contrary in this Agreement,
none of the Parties shall claim or seek to recover from any other Party on the
basis of anything in this Agreement any punitive, special, indirect or
consequential damages or damages for lost profits.

13.26.  US RPHC Representation.  Centric represents that is not, has not been at
any time in the five (5) years preceding the Execution Date, and does not
reasonably anticipate becoming, a “United States real property holding
corporation” within the meaning of Section 897(c) of the Internal Revenue Code
of 1986, as amended.

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement on the day
and year first above written.

 

[Remainder of Page Intentionally Left Blank]

 

 



37



 

 

Company Parties’ Signature Page to

the Restructuring Support Agreement

COMPANY

 

 

 

 

By:

 

 

Name:

 

Authorized Signatory

 

 





 



 

 

Consenting Creditor / Specified Equity Holder Signature Page to

the Restructuring Support Agreement

[CONSENTING CREDITOR] [SPECIFIED EQUITY HOLDER]

 

 

Name:

 

Title:

 

 

Address:

 

E-mail address(es):

 

 

Aggregate Amounts Beneficially Owned or Managed on Account of:

First Lien Term Loans

 

First Lien Revolving Loans

 

Second Lien Loans

 

DIP Revolving Loans

 

DIP Term Loans

 

Specified Equity Holder Interests

 

 

 





 



 

 

EXHIBIT A

 

Centric Subsidiaries

1.      Added Extras LLC

2.      American Marketing Enterprises Inc.

3.      Briefly Stated Holdings, Inc.

4.      Briefly Stated Inc.

5.      Centric Bebe LLC

6.      Centric Brands Holding LLC

7.      DBG Holdings Subsidiary Inc.

8.      DBG Subsidiary Inc.

9.      DFBG Swims, LLC

10.    F&T Apparel LLC

11.    Centric Accessories Group LLC

12.    Centric Beauty LLC

13.    Centric Denim Retail LLC

14.    Centric Denim USA, LLC

15.    Centric Jewelry Inc.

16.    Centric Socks LLC

17.    Centric West LLC

18.    Centric-BCBG LLC

19.    Centric-BCBG Retail LLC

20.    HC Acquisition Holdings, Inc.

21.    Hudson Clothing, LLC

22.    Hudson Clothing Holdings, Inc.

23.    Innovo West Sales, Inc.

24.    KHQ Athletics LLC

25.    KHQ Investment LLC

26.    Lotta Luv Beauty LLC

27.    Marco Brunelli IP, LLC

28.    RG Parent LLC

29.    RGH Group LLC

30.    Robert Graham Designs, LLC

31.    Robert Graham Holdings, LLC

32.    Robert Graham Retail LLC

33.    Rosetti Handbags and Accessories, Ltd.

34.    VZI Investment Corp.

 





 



 

 

EXHIBIT B

 

Restructuring Term Sheet

 





 



 

 

EXHIBIT C

Restructuring Milestones

1.   Interim DIP Order to be entered by the Bankruptcy Court no later than 4
days after the Petition Date.*

2.   Plan and Disclosure Statement to be filed no later than 30 days after the
Petition Date.

3.   Final DIP Order to be entered by the Bankruptcy Court no later than 35 days
after the Petition date.*

4.   Order approving the Disclosure Statement to be entered by the Bankruptcy
Court no later than 90 days after the Petition Date.*

5.   Confirmation Order to be entered by the Bankruptcy Court no later than 125
days after the Petition Date.*

6.   Plan Effective Date to occur no later than the Outside Date.

 

*Applicable Milestone to be automatically extended to the extent a delay occurs
as a result of Bankruptcy Court availability.

 





 



 

 

EXHIBIT D

Interim DIP Order

 





 



 

 

EXHIBIT E

Interim PNC Receivables Order

 





 



 

 

EXHIBIT F

 

Form of Joinder

The undersigned (“Joinder Party”) hereby acknowledges that it has read and
understands the Restructuring Support Agreement, dated as of __________ (the
“Agreement”)2 by and among Centric Brands, Inc. (“Centric”) and its direct and
indirect subsidiaries bound thereto and the Consenting Creditors and agrees to
be bound by the terms and conditions thereof to the extent the other Parties are
thereby bound, and shall be deemed a “Consenting Creditor” and [an “Agent”] [a
“Trustee”] [a Company Party] under the terms of the Agreement.

The Joinder Party specifically agrees to be bound by the terms and conditions of
the Agreement and makes all representations and warranties contained therein as
of the date hereof and any further date specified in the Agreement.

Date Executed:

 

 

Name:

 

Title:

 

 

Address:

 

E-mail address(es):

 

Aggregate Amounts Beneficially Owned or Managed on Account of:

First Lien Term Loans

 

First Lien Revolving Loans

 

Second Lien Loans

 

DIP Revolving Loans

 

DIP Term Loans

 

Specified Equity Holder Interests

 

 

--------------------------------------------------------------------------------

1         Capitalized terms not used but not otherwise defined herein shall have
the meanings ascribed to such terms in the Agreement.





 



 

 

EXHIBIT G

 

Provision for Transfer Agreement

The undersigned (“Transferee”) hereby acknowledges that it has read and
understands the Restructuring Support Agreement, dated as of __________ (the
“Agreement”),1 by and among Centric Brands, Inc. (“Centric”) and its direct and
indirect subsidiaries bound thereto and the Consenting Creditors, including the
transferor to the Transferee of any Company Claims/Interests (each such
transferor, a “Transferor”), and agrees to be bound by the terms and conditions
thereof to the extent the Transferor was thereby bound, and shall be deemed a
“Consenting Creditor” under the terms of the Agreement.

The Transferee specifically agrees to be bound by the terms and conditions of
the Agreement and makes all representations and warranties contained therein as
of the date of the Transfer, including the agreement to be bound by the vote of
the Transferor if such vote was cast before the effectiveness of the Transfer
discussed herein.

Date Executed:

 

 

 

 

Name:

 

Title:

 

 

Address:

E-mail address(es):

 

 

 

Aggregate Amounts Beneficially Owned or Managed on Account of:

First Lien Term Loans

 

First Lien Revolving Loans

 

Second Lien Loans

 

DIP Revolving Loans

 

DIP Term Loans

 

Specified Equity Holder Interests

 

 

--------------------------------------------------------------------------------

1         Capitalized terms not used but not otherwise defined herein shall have
the meanings ascribed to such terms in the Agreement.

 

 



 



 

EXECUTION VERSION

--------------------------------------------------------------------------------

CENTRIC BRANDS INC., ET AL.

RESTRUCTURING TERM SHEET

MAY 17, 2020

--------------------------------------------------------------------------------

THIS TERM SHEET DOES NOT CONSTITUTE (NOR SHALL IT BE CONSTRUED AS) AN OFFER WITH
RESPECT TO ANY SECURITIES OR A SOLICITATION OF ACCEPTANCES OR REJECTIONS AS TO
ANY EXCHANGE OFFER OR PLAN OF REORGANIZATION, IT BEING UNDERSTOOD THAT SUCH A
SOLICITATION, IF ANY, SHALL BE MADE ONLY IN COMPLIANCE WITH SECTION 4(A)(2) OF
THE SECURITIES ACT OF 1933, SECTION 1145 OF THE BANKRUPTCY CODE AND APPLICABLE
LAWS.

THIS TERM SHEET DOES NOT ADDRESS ALL MATERIAL TERMS THAT WOULD BE REQUIRED IN
CONNECTION WITH ANY POTENTIAL RESTRUCTURING AND ANY AGREEMENT IS SUBJECT TO THE
EXECUTION OF DEFINITIVE DOCUMENTATION CONSISTENT WITH THE RSA (AS DEFINED BELOW)
AND THIS TERM SHEET AND OTHERWISE REASONABLY ACCEPTABLE TO THE REQUIRED
CONSENTING 1L LENDERS,1 THE REQUIRED CONSENTING 2L LENDERS,2 THE REQUIRED DIP
REVOLVING LENDERS,3 THE REQUIRED DIP TERM LOAN LENDERS4 AND THE COMPANY PARTIES
(AS DEFINED HEREIN) IN THE MANNER SET FORTH IN THE RSA (AS DEFINED
HEREIN).  THIS TERM SHEET HAS BEEN PRODUCED FOR SETTLEMENT PURPOSES ONLY AND IS
SUBJECT TO RULE 408 OF THE FEDERAL RULES OF EVIDENCE AND OTHER SIMILAR
APPLICABLE STATE AND FEDERAL STATUTES, RULES AND LAWS.  NOTHING IN THIS TERM
SHEET SHALL BE DEEMED OR CONSTRUED AS AN ADMISSION OF FACT OR LIABILITY OF ANY
KIND. THIS TERM SHEET AND THE INFORMATION CONTAINED HEREIN IS STRICTLY
CONFIDENTIAL AND SHALL NOT BE SHARED WITH ANY OTHER PARTY WITHOUT THE PRIOR
WRITTEN CONSENT OF THE COMPANY PARTIES, THE REQUIRED CONSENTING 1L LENDERS, THE
REQUIRED CONSENTING 2L LENDERS AND THE REQUIRED DIP TERM LOAN LENDERS.

This Term Sheet (including the exhibits attached hereto, this “Term Sheet”),
which is Exhibit A to the Restructuring Support Agreement, dated May 17, 2020
(the “RSA”),5  by and among (i) Centric Brands Inc. (“Centric”) and certain of
its direct and indirect subsidiaries listed on Exhibit A hereto (collectively
with Centric, the “Company Parties” or “Debtors”), (ii) the Consenting 1L
Lenders,6 (iii) the Consenting 2L Lenders7 (collectively with the Consenting 1L

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

1



“Required Consenting 1L Lenders” shall have the same meaning as “Required
Consenting First Lien Lenders” under the RSA.

2



“Required Consenting 2L Lenders” means Consenting 2L Lenders holding at least a
majority of the 2L Claims (as defined herein).

3



“Required DIP Revolving Lenders” shall have the same meaning of “Required
Lenders” in the DIP ABL Credit Agreement.

4



“Required DIP Term Loan Lenders” means DIP Term Loan Lenders holding at least a
majority of the DIP Term Loan Claims (as defined herein).

5



Capitalized terms used but not otherwise defined or referenced herein shall have
the meanings ascribed to such terms in the RSA.

6



“Consenting 1L Lenders” means certain holders of 1L Claims (as defined herein)
that have executed the RSA and  (i) hold, in the aggregate, at least two-thirds
in dollar amount of each of the First Out Loans Obligations and Last Out Loan
Obligations (in each case, as defined in the Agreement Among Lenders (as defined
in the First Lien Credit Agreement)) and (ii) represent at least one-half of the
holders of each of the First Out Loans Obligations and at least one-half of the
holders of the Last Out Loans Obligations.

7



“Consenting 2L Lenders” means certain holders of 2L Claims that have executed
the RSA, which holders of 2L Claims hold, in the aggregate, at least two-thirds
in dollar amount of the 2L Claims and represent at least one-half of the holders
of the 2L Claims.

 

 



 



 

 

Lenders, the “Consenting Lenders”), (iv) the DIP Revolving Lenders, (v) the DIP
Term Loan  Lenders8 and (vi) the Specified Equity Holders9, sets forth the
principal terms of a financial restructuring (the “Restructuring”) of the
existing indebtedness of, existing equity interests in, and certain other
obligations of, the Debtors, in each case, through cases (the “Chapter 11
Cases”) that will be filed under chapter 11 of title 11 of the United States
Code (the “Bankruptcy Code”) by each of the Debtors in the United States
Bankruptcy Court for the Southern District of New York (the “Bankruptcy
Court”).  The Restructuring contemplated hereby shall be consistent with the
terms of this Term Sheet and the RSA and implemented pursuant to a pre-arranged
plan of reorganization (as it may be amended or supplemented from time to time,
including all exhibits, schedules, supplements, appendices, annexes and
attachments thereto in accordance with the terms of the RSA, the “Plan”), under
chapter 11 of the Bankruptcy Code.

This Term Sheet does not include a description of all of the terms, conditions,
and other provisions that are to be contained in the definitive documentation
evidencing the transactions comprising the Restructuring, which remain subject
to discussion and negotiation in good faith in accordance with the RSA.
Consummation of the transactions contemplated by this Term Sheet are subject to
(1) the negotiation and execution of definitive documents evidencing the
transactions comprising the Restructuring and (2) satisfaction of all of the
conditions in any definitive documentation evidencing the transactions
comprising the Restructuring, including the Plan.  The Definitive Documents
evidencing the Restructuring Transactions will contain terms and conditions that
are dependent on each other, including those described in this Term Sheet.  For
the avoidance of doubt, Section 3 of the RSA shall apply to all Definitive
Documents evidencing the Restructuring Transactions.

 

 

10 arising under, derived from, or based on the 2020 Term Loans (as defined
therein) under the 1L Credit Agreement (as defined below) pursuant to Amendment
No. 3 to Credit Agreement, dated as of May 11, 2020, by and among Centric, as
borrower and the lenders thereunder (such Claims, the “Bridge Claims”).

1L Credit Agreement” and such Claims, the “1L Term Loan Claims”);11

 

OVERVIEW

Prepetition Indebtedness of and Equity Interests in the Debtors 

The outstanding indebtedness of, and equity interests in, the Debtors to be
amended, restructured, discharged, compromised or left unimpaired through the
Plan, in each case consistent with the terms and conditions described in this
Term Sheet, will include, without limitation, the following:

(a)  Claims10 arising under, derived from, or based on the 2020 Term Loans (as
defined therein) under the 1L Credit Agreement (as defined below) pursuant to
Amendment No. 3 to Credit Agreement, dated as of May 11, 2020, by and among
Centric, as borrower and the lenders thereunder (such Claims, the “Bridge
Claims”).

(b)  Claims arising under, derived from, or based on the Term Loans (as defined
therein) (other than the 2020 Term Loans) under the First Lien Credit Agreement,
dated as of October 29, 2018, by and among Centric, as borrower, the lenders
party thereto, Ares Capital Corporation, as Administrative Agent, Ares
Commercial Finance as Revolving Agent for the revolving lenders and ACF Finco I
LP as Collateral Agent (as amended from time to time, the “1L Credit Agreement”
and such Claims, the “1L Term Loan Claims”);11

 

 

--------------------------------------------------------------------------------

8



“DIP Term Loan Lenders” has the meaning set forth herein.  Collectively, the
Company Parties and the Consenting Lenders are the “Parties.”

9



“Specified Equity Holders” means (i) TCP Denim, LLC, (ii) Tengram Capital
Partners Fund II, L.P., (iii) Tengram Capital Partners Gen2 Fund, L.P., (iv)
Tengram Capital Associates, LLC, (v) RG II Blocker, LLC, (vi) GSO Capital
Opportunities Fund III LP, (vii) GSO CSF III Holdco LP, (viii) GSO Aiguille des
Grands Montets Fund II LP, (ix) GSO Credit Alpha II Trading (Cayman) LP, (x) GSO
Harrington Credit Alpha Fund (Cayman) L.P., (xi) BTO Legend Holdings (Cayman)—NQ
L.P. and (xii) Blackstone Family Tactical Opportunities Investment Partnership
III (Cayman) – NQ – ESC L.P, in their respective capacities as holders of the
Existing Centric Equity, in each case only if such entity has executed the RSA.

10



“Claim” shall have the meaning set forth in Bankruptcy Code section 101(5).

11



The holders of the 1L Term Loan Claims are referred to herein as the “1L Term
Loan Lenders.”





2



 

 

 

(c)  Claims arising under, derived from, or based on the Revolving Loans (as
defined therein) under the 1L Credit Agreement (the “1L Revolving Loan Claims”
and, together with the 1L Term Loan Claims, the “1L Claims”);12

(d)  Claims arising under, derived from, or based on the term loans under the
Second Lien Credit Agreement, dated as of October 29, 2018, by and among
Centric, as borrower, the lenders party thereto, and U.S. Bank National
Association, as Administrative Agent and Collateral Agent (as amended from time
to time, the “2L Credit Agreement” and such Claims the “2L Claims”);13

(e)  Claims arising under, derived from, or based on the trade receivables
securitization facility (the “PNC Securitized Debt Facility,” the obligations
thereunder, the “PNC Securitized Debt Claims” and the assets securitized
thereunder, the “PNC Securitized Assets”) pursuant to that certain (i) Purchase
and Sale Agreement, dated October 29, 2018, among Centric, as Servicer, certain
subsidiaries of Centric, as Originators and Spring Funding, LLC, as Buyer (as
amended from time to time) and (ii) Receivables Purchase Agreement, dated
October 29, 2018, among Spring Funding, LLC, as Seller, Centric, as Initial
Servicer, certain purchasers party thereto, PNC Bank, National Association
(“PNC”), as Administrative Agent, and PNC Capital Markets LLC, as Structuring
Agent (as amended from time to time) (the agreements described in clauses (i)
and (ii), the “PNC Securitized Debt Documents”);

(f)   Claims arising under, derived from, or based on the Convertible Promissory
Notes, dated October 29, 2018, issued by Centric to funds managed by GSO Capital
Partners LP and funds managed by Blackstone Tactical Opportunities Advisors
L.L.C. (as amended from time to time) (collectively, the “2024 Convertible
Notes” and such Claims, the “2024 Convertible Notes Claims”);

(g)  Claims arising under, derived from, or based on the Subordinated
Convertible Promissory Notes, dated January 28, 2016, issued by Centric pursuant
to that certain Rollover Agreement, dated as of September 8, 2015 among Joe's
Jeans Inc. and each of the noteholders party thereto (as amended from time to
time) (collectively, the “Hudson Notes” and such Claims, the “Hudson Notes
Claims”);

(h)  All other Claims against the Debtors, whether secured or unsecured; and

(i)  All Interests.14 

 

 

 

 

 

 

--------------------------------------------------------------------------------

12



The holders of the 1L Revolving Loan Claims are referred to herein as the “1L
Revolving Loan Lenders”, and collectively with the 1L Term Loan Lenders, the “1L
Lenders.”

13



The holders of the 2L Claims are referred to herein as the “2L Lenders.”

14



“Interest” means, collectively, the shares (or any class thereof) of common
stock, preferred stock, limited liability company interests, and any other
equity, ownership, or profits interests of any Company Party, and options,
warrants, rights, or other securities or agreements to acquire or subscribe for,
or which are convertible into the shares (or any class thereof) of, common
stock, preferred stock, limited liability company interests, or other equity,
ownership, or profits interests of any Company Party (in each case whether or
not arising under or in connection with any employment agreement) and claims
under Section 510(b) of the Bankruptcy Code.





3



 

 

Commencement of Chapter 11 Case

No later than May 18, 2020, the Debtors will commence the Chapter 11 Cases in
the Bankruptcy Court (the date the Chapter 11 Cases are commenced is referred to
herein as the “Petition Date”).

Subject to the terms and conditions of the RSA (which includes additional
milestones, consent rights, and conditions not set forth in this Term Sheet),
the Restructuring will be structured, implemented, and accomplished through the
Plan and other Definitive Documents to be consistent with the RSA and this Term
Sheet and otherwise reasonably acceptable to the Company Parties and the
Required Consenting Lenders.15

DIP Term Loan Financing

Certain of the Consenting 2L Lenders and/or their affiliates (the “DIP Term Loan
Lenders”) will provide up to $160 million in a term loan debtor in possession
financing, secured on a pari passu basis with the 1L Term Loan Facility, $120
million of which will be available upon entry by the Bankruptcy Court of the
Interim DIP Order approving the DIP Term Loan Facility (as defined below); and
the remaining $40 million will be available upon entry by the Bankruptcy Court
of the Final DIP Order approving, and in accordance with the terms of, the
Senior Secured Debtor In Possession Credit, Security and Guaranty Agreement,
dated on or around May 20, 2020, among Centric, as borrower, the lenders party
thereto and U.S. Bank, National Association, as administrative and collateral
agent (the facility contemplated thereby, the “DIP Term Loan Facility,” and the
obligations thereunder, the “DIP Term Loan Claims”). The relative rights of the
DIP Term Loan Lenders and the 1L Term Loan Lenders in the collateral securing
the DIP Term Loan Claims and the 1L Term Loan Claims shall be set forth in an
intercreditor agreement (the “DIP Intercreditor Agreement”) and the DIP Orders.

The proceeds of the DIP Term Loan Facility shall be used to (i) repay the Bridge
Claims in full upon the entry of the Interim DIP Order, (ii) fund the costs of
administration of the Chapter 11 Cases and (iii) for general corporate purposes
in accordance with the budget provided in the DIP Orders and approved by the
Required DIP Term Loan Lenders and the Required Consenting 1L Lenders.

DIP Revolving Loan Financing

Upon entry of the Interim DIP Order, (i) the DIP Revolving Loan Lenders (as
defined below) will provide, on an interim basis, up to $10,000,000 under the
DIP Revolving Loan Facility (as defined below), and, (ii) all 1L Revolving Loan
Claims will roll into a new $275 million (inclusive of the $10,000,000 in (i)
above) debtor in possession ABL revolver, which (i) and (ii) shall be on the
terms set forth in that certain Senior Secured Priming and SuperPriority
Debtor-In-Possession Asset-Based Revolving Credit, Guaranty and Security
Agreement, dated on or around May 20, 2020, among Centric, as borrower, the
guarantors party thereto, the lenders party thereto, ACF Finco I LP, as
administrative and collateral agent and HPS Investments Partners, LLC, as
documentation agent (the facility contemplated thereby, the “DIP Revolving Loan
Facility”16 and, the obligations thereunder, the “DIP Revolving Loan Claims”
and, the lenders under the DIP Revolving Loan Facility, the “DIP Revolving Loan
Lenders” and, together with the DIP Term Loan Lenders, the “DIP Lenders”).

 

 

 

 

--------------------------------------------------------------------------------

15



“Required Consenting Lenders” means, collectively,  (i) the Required Consenting
1L Lenders, (ii) the Required Consenting 2L Lenders, (iii) the Required DIP
Revolving Lenders, and (iv) the Required DIP Term Loan Lenders.

16



The DIP Revolving Loan Facility and the DIP Term Loan Facility shall be
collectively referred to herein as the “DIP Facilities.”

 





4



 

 

 

 

 

 

The new money portion of the DIP Revolving Loan Facility will be provided by
certain 1L Lenders and their Affiliates (the “New Money DIP Revolver Lenders”
and, their Claims, the “New Money DIP Revolver Claims”).  The DIP Revolving Loan
Facility shall be secured on a senior basis to the DIP Term Loan Facility and
the 1L Term Loan Facility, with the relative rights of the DIP Term Loan
Lenders, the 1L Term Loan Lenders and the DIP Revolving Loan Lenders set forth
in the DIP Orders.  Additionally, the relative rights of the DIP Term Loan
Lenders, the 1L Term Loan Lenders and the DIP Revolving Loan Lenders shall be
set forth in the DIP Intercreditor Agreement and the DIP Orders.

Reorganized Centric agrees to pay to the administrative agent under the DIP
Revolving Loan Facility, on behalf of the DIP Revolving Loan Lenders, an exit
fee in cash, in an amount equal to $1,875,000 to be allocated at the discretion
of the DIP Revolving Loan Lenders (the “Exit Fee”).  The Exit Fee shall be fully
earned on the closing date of the DIP Revolving Loan Facility, but shall be
payable on the maturity date under and as defined in the DIP Revolving Loan
Facility.

Post-Petition Securitized Debt Facility

Subject to the PNC Receivables Facility Documents being agreed among the
Debtors, PNC, and the Required Consenting Lenders and subject to entry by the
Bankruptcy Court of the PNC Receivables Order, on the Petition Date, the PNC
Securitized Debt Facility shall be committed in an amount of up to $375 million
and shall remain in place during the Chapter 11 Cases on current terms
acceptable to the Debtors and the Required Consenting Lenders, which terms shall
include the ability of the Debtors to utilize the full available borrowing base
over time based on current formulas set forth in the PNC Securitized Debt
Documents.

Adequate Protection for 1L Claims

Accrual of interest at the non-default rate, 507(b) claims, replacement liens,
payment of professional fees and expenses, customary reporting and reasonable
consent rights over weekly budget and 13-week cash flow forecast; provided, that
adequate protection for 1L Revolving Loan Claims shall also include cash
interest payments on the 1L Revolving Loan Claims until such Claims are rolled
into DIP Revolving Loan Claims.

Adequate Protection for 2L Claims

507(b) claims (junior to the 507(b) claims provided as adequate protection with
respect to the 1L Term Loan Claims), replacement liens (junior to the 1L Term
Loan replacement liens and liens securing the 1L Term Loan), payment of
professional fees and expenses (to the extent provided in the DIP Order),
customary reporting and reasonable consent rights over weekly budget and 13-week
cash flow forecast. 

TREATMENT OF CLAIMS AND INTERESTS

“Bridge Claims”

Upon entry of the Interim DIP Order, the Bridge Claims shall be repaid in full
in cash with the proceeds of the DIP Term Loan Facility.

DIP Term Loan Claims

 

On the Plan Effective Date, each holder of a DIP Term Loan Facility Claim shall
receive indebtedness (the “New 1L Term Loans”) under a new first lien term loan
facility on the terms set forth on Exhibit B hereto (the “New 1L Facilities Term
Sheet,” and, the facility contemplated thereby, the “New 1L Term Loan Facility”)
with a face amount equal to the face amount of its DIP

 





5



 

 

 

Term Loan Claims inclusive of accrued and unpaid interest through the Plan
Effective Date at the PIK rate set forth in the DIP Term Loan Credit Agreement.

DIP Revolving Loan Claims

On the Plan Effective Date, each holder of a DIP Revolving Loan Claim shall
receive either (i) the face amount of its Claim of indebtedness (the “New 1L
Revolving Loans”) under a new first lien revolving loan facility (the “New 1L
Revolving Loan Facility”) on the terms set forth on New 1L Facilities Term
Sheet17 or (ii) in the event the New 1L Revolving Loan Facility is not entered
into because the conditions set forth in the DIP Revolving Loan Facility
regarding the conversion of the DIP Revolving Loan Facility to the New 1L
Revolving Loan Facility have not been satisfied or waived, payment in full in
cash.

PNC Securitized Debt Claims

The PNC Securitized Debt Claims shall be treated in a manner acceptable to PNC,
the Debtors and the Required Consenting Lenders and, on the Plan Effective Date,
either (i) the Reorganized Debtors (as defined below) shall enter into a new
securitized facility with PNC, on terms reasonably acceptable to the Reorganized
Debtors and the Required Consenting Lenders, (ii) the Reorganized Debtors will
enter into a new receivables facility with third parties (other than PNC), on
terms reasonably acceptable to the Reorganized Debtors and the Required
Consenting Lenders or (iii) the New 1L Revolving Loan Facility will be modified
(and the lenders thereunder may include additional lenders other than the DIP
Revolving Loan Lenders) with a borrowing base including receivables and
inventory, on terms reasonably acceptable to the Reorganized Debtors and the
Required Consenting Lenders and at same or better advance rates and committed
facility size, any of the facilities described in clauses (i), (ii) or (iii)
being the “New Securitization Facility.”

1L Term Loan Claims

The 1L Term Loan Claims shall be deemed Allowed18 in full and, on the Plan
Effective Date, each holder of a 1L Term Loan Claim (inclusive of accrued and
unpaid interest, PIK, at the non-default rate through the Plan Effective Date)
will receive (i) the New 1L Term Loans under the New 1L Term Loan Facility equal
to the amount of its 1L Term Loan Claims and (ii) its pro rata share of 30% of
the equity in reorganized Centric (the “New Centric Equity”), subject to
dilution by the Management Incentive Plan (as defined below) if any (the
“Permitted Dilution”).

Voting:  1L Term Loan Claims are impaired under the Plan, and holders of such
Claims shall be entitled to vote to accept or reject the Plan.

2L Secured Claims

The 2L Claims shall be deemed Allowed in full; provided, that the 2L Claims
shall be divided into (i) secured claims (the “2L Secured Claims”) and (ii)
deficiency claims (the “2L Deficiency Claims”) which shall be treated as General
Unsecured Claims under the Plan.  On the Plan Effective Date, each

 

 

 

 

 

--------------------------------------------------------------------------------

17



Subject to increase based on the circumstances described under “PNC Securitized
Debt Claims” below.

18



“Allowed” means, with respect to any Claim: (a) a Claim as to which no objection
has been filed and that is evidenced by a Proof of Claim timely filed by the
applicable bar date, if any, or that is not required to be evidenced by a filed
Proof of Claim under the Plan, the Bankruptcy Code, or a Final Order; (b) a
Claim that is scheduled by the Debtors as neither disputed, contingent, nor
unliquidated, and as for which no Proof of Claim, as applicable, has been timely
filed; or (c) a Claim that is Allowed (i) pursuant to the Plan, (ii) in any
stipulation that is approved by the Bankruptcy Court, or (iii) pursuant to any
contract, instrument, indenture, or other agreement entered into or assumed in
connection herewith.  Except as otherwise specified in the Plan or any Final
Order, the amount of an Allowed Claim shall not include interest or other
charges on such Claim from and after the Petition Date.  No Claim of any Entity
subject to section 502(d) of the Bankruptcy Code shall be deemed Allowed unless
and until such Entity pays in full the amount that it owes such Debtor or
Reorganized Debtor, as applicable.





6



 

 

 

holder of an Allowed 2L Secured Claim will receive, on account of such Claim,
its pro rata share of 70% of the New Centric Equity, subject to the Permitted
Dilution.

Voting:  The 2L Secured Claims are impaired under the Plan, and holders of such
Claims shall be entitled to vote to accept or reject the Plan.

Administrative, Priority and Tax Claims

Except to the extent that a holder of an Allowed administrative, priority or
priority tax Claim and the Company Party against which such Claim is asserted
agree to less favorable treatment for such holder, on or as soon as practicable
after the later to occur of (i) the Plan Effective Date and (ii) the date such
Claim becomes Allowed (or as otherwise set forth in the Plan), each holder of an
Allowed administrative, priority or priority tax Claim will either, be satisfied
in full, in cash, or otherwise receive treatment consistent with the provisions
of section 1129(a)(9) of the Bankruptcy Code.

Other Secured Claims19

Except to the extent that a holder of an Allowed Other Secured Claim agrees to
less favorable treatment, on the Plan Effective Date, or as soon as reasonably
practicable thereafter, in full and final satisfaction, compromise, settlement,
release, and discharge of and in exchange for such Allowed Other Secured Claim,
each holder thereof shall receive, at the election of the applicable Debtor(s),
with the consent of the Required Consenting Lenders, or Reorganized Debtor(s)
(as defined below), as applicable: (a) payment in full in cash; (b) the
collateral securing its Allowed Other Secured Claim; (c) reinstatement of its
Allowed Other Secured Claim; or (d) such other treatment rendering its Allowed
Other Secured Claim unimpaired in accordance with section 1124 of the Bankruptcy
Code.

Voting: Other Secured Claims are unimpaired under the Plan and, therefore,
deemed to accept the Plan, except to the extent the holder of an Allowed Other
Secured Claim agrees to less favorable treatment and is therefore impaired and
thereby entitled to vote to accept or reject the Plan.

2024 Convertible Notes Claims

The 2024 Convertible Noteholders will receive no recovery on account of the 2024
Convertible Note Claims and all such Claims will be cancelled, released, and
extinguished, and will be of no further force or effect.

Voting: 2024 Convertible Notes Claims are impaired under the Plan, but since
they are receiving no distribution, holders of such Claims are deemed to reject
the Plan.

Hudson Notes Claims

The Hudson Noteholders will receive no recovery on account of the Hudson Note
Claims and all such Claims will be cancelled, released, and extinguished, and
will be of no further force or effect.

Voting: Hudson Notes Claims are impaired under the Plan, but since they are
receiving no distribution, holders of such Claims are deemed to reject the Plan.

General Unsecured Claims20

To be determined and acceptable to the Debtors and the Required Consenting
Lenders.

 

 

--------------------------------------------------------------------------------

19



“Other Secured Claim” means any secured Claim against the Debtors, other than
the DIP Term Loan Claims, DIP Revolving Loan Claims, 1L Term Loan Claims, 1L
Revolving Loan Claims, 2L Claims and the PNC Securitized Debt Claims.

20



“General Unsecured Claim” means any Claim, other than a 1L Term Loan Claim, 1L
Revolving Loan Claim, 2L Secured Claim, 2024 Convertible Notes Claim, Hudson
Notes Claim, PNC Securitized Debt Claim/Post-Petition Securitized Debt Claim, an
administrative, priority or priority tax Claim, an Other Secured Claim, an
Intercompany Claim, or any Claim subject to subordination under section 510(b)
of the Bankruptcy Code.  For the avoidance of doubt, 2L Deficiency Claims shall
constitute General Unsecured Claims.





7



 

 

 

 

 

Voting: To be determined.

Intercompany Claims

 

Each prepetition Claim held by a Debtor against another Debtor shall be, at the
option of the Debtors (with the consent of the Required Consenting Lenders) or
the Reorganized Debtors, as applicable, either reinstated or cancelled and
released without any distribution.

Voting: Intercompany Claims will be either impaired with no distribution or
unimpaired under the Plan.  In either case, holders of Intercompany Claims will
not be entitled to vote to accept or reject the Plan.

Intercompany Interests

 

Intercompany Interests (“Intercompany Interests”) shall be, at the option of the
Debtors (with the consent of the Required Consenting Lenders) or the Reorganized
Debtors, as applicable, either reinstated or cancelled and released without any
distribution.

Voting: Intercompany Interests will be either impaired with no distribution or
unimpaired under the Plan.  In either case, holders of Intercompany Interests
will not be entitled to vote to accept or reject the Plan.

Subordinated Claims

The holder of any claims legally subordinated to General Unsecured Claims will
receive no recovery and all such Subordinated Claims will be cancelled,
released, extinguished, and discharged.

Voting: Subordinated Claims are impaired under the Plan, but since they are
receiving no distribution, holders of such Claims are deemed to reject the Plan.

Existing Equity Interests

On the Plan Effective Date, all Interests in Centric (“Existing Centric Equity”)
will be cancelled, released, and extinguished, and will be of no further force
or effect.

Voting: Existing Centric Equity Interests are impaired under the Plan, but since
they are receiving no distribution, holders of such Interests are deemed to
reject the Plan.

IMPLEMENTATION OF THE RESTRUCTURING

Reorganized Centric 

In connection with the consummation of the Plan, Centric will terminate its
registration under the Securities Exchange Act of 1934, as amended, cause its
common stock to no longer be listed on the Nasdaq Capital Market and reorganize
into Reorganized Centric, a privately held Delaware limited liability company
(the “Reorganized Debtors”).

On the Plan Effective Date, Reorganized Centric will issue the New Centric
Equity as contemplated by this Term Sheet and the Plan.

On the Plan Effective Date, Reorganized Centric shall issue all notes,
instruments, certificates, and other documents required to implement the New 1L
Term Loan Facility, the New 1L Revolving Facility and the New Securitization
Facility.

 

 





8



 

 

 

 

Governance

The corporate governance documents relating to Reorganized Centric shall be on
the terms set forth on Exhibit C hereto (the “Governance Term Sheet”) and such
other terms as determined by and acceptable to the Required Consenting 1L
Lenders and the Required Consenting 2L Lenders.

Unexpired Leases and Executory Contracts

To be assumed or rejected as per the terms of the Plan or an applicable order of
the Bankruptcy Court, with the consent of the Required Consenting Lenders.  For
the avoidance of doubt, this section includes any employee compensation,
severance, and benefit programs.

Should the Debtors file any motions pursuant to section 365 of the Bankruptcy
Code seeking to assume or reject any unexpired leases and executory contracts
prior to the filing of the Disclosure Statement and/or Plan, such motion to
reject or assume shall be acceptable to the Required Consenting Lenders.

Management

Incentive Plan

The terms of a management incentive plan (the “Management Incentive Plan”) shall
be established by the board of Reorganized Centric on or after the Plan
Effective Date.

Tax Matters

The Debtors and the Required Consenting Lenders shall cooperate in good faith to
structure the Restructuring and related transactions in a tax-efficient manner;
provided that such structure shall be reasonably acceptable to the Debtors and
the Required Consenting Lenders. 

Releases

The Plan and Confirmation Order shall provide customary releases (including
third party releases) to the fullest extent permitted by law, for the benefit
of21: (a) the Company Parties; (b) the Specified Equity Holders; (c) the
Consenting Lenders; (d) the DIP Lenders; (e) the lenders that provided the 2020
Term Loans; (f) each agent under the DIP Term Loan Facility, DIP Revolving Loan
Facility, 1L Credit Agreement and the 2L Credit Agreement; (g) PNC and each
other party to the PNC Securitized Debt Documents; and (h) with respect to the
foregoing clauses (a) through (g), each such entity’s current and former
affiliates, and such entities’ and their current and former affiliates’ current
and former directors, managers, officers, control persons, equity holders
(regardless of whether such interests are held directly or indirectly),
affiliated investment funds or investment vehicles, participants, managed
accounts or funds, fund advisors, predecessors, successors, assigns,
subsidiaries, principals, members, employees, agents, advisory board members,
financial advisors, partners, attorneys, accountants, investment bankers,
consultants, representatives, investment managers, and other professionals, each
in their capacity as such (collectively, the “Released Parties”); provided that
any holder of a Claim or Interest that is not a party to the RSA and that opts
out of the releases contained in the Plan shall not be a Released Party (except
that each Specified Equity Holder shall be required to execute the RSA to be
(and for its related parties described above to be) a Released Party), in each
case from any claims and causes of action related to or in connection with the
Debtors, their business or capital structure, the Restructuring, the
Restructuring Transactions, the Chapter 11 Cases or any matters related thereto,
in each case arising on or prior to the Plan Effective Date (the “Specified
Matters”).

The Plan and Confirmation Order will also provide for such releases to be
provided to the Released Parties by all consenting holders of Claims against and
Interests in the Company Parties and parallel injunctive provisions, to the
fullest extent permitted by law.  Notwithstanding anything to the contrary

 

 

--------------------------------------------------------------------------------

21



Releases to be provided to such parties to the extent each party signs the RSA
in its capacity as such.





9



 

 

 

herein, the releases shall not release any obligations of any Released Party
under the Plan, the RSA, any definitive documentation executed in connection
with the transactions contemplated by this Term Sheet, or any other document,
instrument, or agreement executed to implement the Chapter 11 Cases.

For the avoidance of doubt, third-party releases under the Plan and Confirmation
Order shall be deemed consensually granted by: (i) the Released Parties; (ii)
all holders of claims who vote to accept the Plan; (iii) all holders of claims
who are eligible to vote, but abstain from voting on the Plan and who do not opt
out of the releases provided by the Plan; and (iv) all holders of claims who
vote to reject the Plan and who do not opt out of the releases provided by the
Plan.

The RSA will contain customary non-disparagement and confidentiality provisions
applicable to the holders of Existing Centric Equity that sign the RSA.

Exculpation

The Plan shall provide certain customary exculpation provisions, which shall
include a full exculpation from liability in favor of the Released Parties from
any and all claims and causes of action arising on or after the Petition Date
and any and all claims and causes of action relating to any act taken or omitted
to be taken in connection with, or related to, formulating, negotiating,
preparing, disseminating, implementing, administering, soliciting, confirming or
consummating the Plan, the disclosure statement, or any contract, instrument,
release or other agreement or document created or entered into in connection
with the Specified Matters.

The Plan and Confirmation Order will also provide for such exculpation to be
provided to the Released Parties by all consenting holders of Claims against and
Interests in the Company Parties and parallel injunctive provisions, to the
fullest extent permitted by law.

Indemnification

Any director & officer liability insurance policy (including, without
limitation, any “tail policy” and all agreements, documents, or instruments
related thereto) (a “D&O Liability Insurance Policy”) pursuant to which any of
the Company Parties’ current or former directors, officers, managers, or other
employees are insured shall remain in force through the expiration of any such
Policy (or “tail policy,” as applicable).

The Company Parties shall not terminate or otherwise reduce or take any action
that would in any way impair the coverage provided under any D&O Liability
Insurance Policy (including, without limitation, any “tail policy” and all
agreements, documents, or instruments related thereto) in effect prior to the
Plan Effective Date, and any current and former directors, officers, managers,
and employees of the Company Parties who served in such capacity at any time
before or after the Plan Effective Date shall be entitled to the full benefits
of any such policy for the full term of such policy regardless of whether such
directors, officers, managers, and employees remain in such positions after the
Plan Effective Date.

On or before the Plan Effective Date, to the extent not already obtained, the
Company Parties shall obtain a new D&O Liability Insurance Policy for the
benefit of the Company Parties’ current or former directors, officers, managers,
or other employees on terms no less favorable than the Company Parties’ existing
director, officer, manager, and employee coverage and with an available
aggregate limit of liability upon the Plan Effective Date of no less than the
aggregate limit of liability under the existing director, officer,

 





10



 

 

 

manager, and employee coverage upon placement, and at an expense reasonably
acceptable to the Debtors and the Required Consenting Lenders.  Alternatively,
if the D&O Liability Insurance Policy has not expired, with the consent of the
Required Consenting Lenders, the Debtors may assume (and assign to the
Reorganized Debtors if necessary), pursuant to section 365(a) of the Bankruptcy
Code, either by a separate motion filed with the Bankruptcy Court or pursuant to
the terms of the Plan and Confirmation Order, the D&O Liability Insurance
Policy.

Under the Plan, all indemnification provisions currently in place (whether in
the by-laws, certificates of incorporation, articles of limited partnership,
limited liability company agreements, board resolutions, management agreements
or employment or indemnification contracts, or otherwise) for the current and
former directors, officers, employees, attorneys, other professionals and agents
of each of the Company Parties and such current and former directors’ and
officers’ respective affiliates shall be continuing obligations of the
Reorganized Debtors, irrespective of when such obligation arose.  The amended
and restated bylaws, certificates of incorporation, limited liability company
agreements, articles of limited partnership and other organizational documents
of the Reorganized Debtors adopted as of the Plan Effective Date, shall include
provisions to give effect to the foregoing.

Conditions Precedent to Consummation of the Restructuring

The occurrence of the Plan Effective Date shall be subject to the following
conditions precedent:

(i)       The Bankruptcy Court shall have (a) entered the Confirmation Order
confirming the Plan, (b) entered an order approving the Disclosure Statement and
RSA, and (c) entered the DIP Orders approving the DIP Facilities, and all such
orders in (a) – (c) shall be consistent with the terms of the RSA in form and
substance reasonably acceptable to the Required Consenting Lenders, and shall
not be stayed, modified, revised, or vacated and shall not be subject to any
pending appeal;

(ii)      The RSA shall remain in full force and effect and shall not have been
terminated, and the parties thereto shall be in compliance therewith;

(iii)     The DIP Term Loan Facility and the DIP Revolving Loan Facility shall
remain in full force and effect and shall not have been terminated, and the
parties thereto shall be in compliance therewith (including, without limitation,
the minimum liquidity covenants contained therein);

(iv)     The 2020 Term Loans have been indefeasibly repaid in full in cash;

(v)      The Plan Supplement, including any amendments, modifications, or
supplements to the documents, schedules, or exhibits included therein shall have
been filed with the Bankruptcy Court and be consistent with the RSA and this
Term Sheet and otherwise reasonably acceptable to the Debtors and the Required
Consenting Lenders; provided, that the corporate governance documents for the
Reorganized Debtors shall comply with the terms set forth in the Governance Term
Sheet and shall be acceptable solely to the Required Consenting 1L Lenders and
the Required Consenting 2L Lenders;

(vi)      The conditions precedent to the effectiveness of the New 1L Term Loan
Facility and the New 1L Revolving Facility shall have been satisfied or duly
waived (including, without limitation, the minimum liquidity covenants contained
therein);

(vii)     The structure, terms and conditions of the New Securitization Facility
shall have been agreed as contemplated in the section “Post-Petition Securitized
Debt Facility” above and the conditions precedent to the effectiveness of

 





11



 

 

 

 

 

 

 

 

 

the New Securitization Facility shall have been satisfied or duly waived;

(viii)   Any and all requisite regulatory approvals, and any other
authorizations, consents, rulings, or documents required to implement and
effectuate the Plan shall have been obtained;

(ix)      Payment of all Consenting Lenders’ Professional Fees (as defined
herein) and other amounts contemplated to be paid under the RSA and the Plan;

(x)      Consenting 2L Lenders, holders of DIP Term Loan Claims, and their
Affiliates shall not have acquired (i) more than 25% of the outstanding
principal amount of 1L Revolving Loan Claims, (ii) more than 25% of the
outstanding principal amount of 1L Term Loan Claims or (iii) more than 25% of
the combined outstanding principal amount of 1L Term Loan Claims and DIP Term
Loan Claims; and

(xii)     Such other conditions as mutually agreed by the Company Parties and
the Required Consenting Lenders.

Fees and Expenses of the Consenting Lenders

The Company Parties shall pay or reimburse all reasonable and documented fees
and out-of-pocket expenses of: (i) Latham & Watkins, LLP, as counsel to certain
1L Lenders; (ii) Morgan, Lewis & Bockius LLP, as counsel to collateral agent and
revolver agent under the First Lien Credit Agreement and the DIP Revolving Loan
Facility and certain DIP Revolving Loan Lenders; (iii) other professional
advisors to the DIP Revolving Loan Lenders; (iv) Akin Gump Strauss Hauer & Feld
LLP, as counsel to the DIP Term Loan Lenders and 2L Lenders; and (v) Ducera
Partners LLC, as financial advisor to the DIP Term Loan Lenders and 2L Lenders
((i)-(v) collectively the “Consenting Lenders’ Professional Fees”), in each
case, in accordance with the applicable fee reimbursement letters entered into
by the Company Parties and such professionals.

Injunction and Discharge

The Plan and Confirmation Order will contain customary injunction and discharge
provisions.

First and Second Day Motions

The relief sought by the Debtors in all “first day” motions (on an interim and
final basis) relating to the Restructuring Transactions (including, without
limitation, the amount of any payments sought to be made thereunder) shall be
reasonably acceptable in form and substance to the Required Consenting Lenders.

The relief sought by the Debtors in all “first day” motions (on a final basis),
“second day” motions and other motions relating to the Restructuring
Transactions (including, without limitation, the amount of any payments sought
to be made thereunder), shall be consistent with the RSA (to the extent
applicable) and otherwise reasonably acceptable in form and substance to the
Required Consenting Lenders.

 

 

 



12



 

EXECUTION VERSION

 

EXHIBIT A

DEBTORS

Centric Brands Inc.

Added Extras LLC

American Marketing Enterprises Inc.

Briefly Stated Holdings, Inc.

Briefly Stated Inc.

Centric Bebe LLC

Centric Brands Holding LLC

DBG Holdings Subsidiary Inc.

DBG Subsidiary Inc.

DFBG Swims, LLC

F&T Apparel LLC

Centric Accessories Group LLC

Centric Beauty LLC

Centric Denim Retail LLC

Centric Denim USA, LLC

Centric Jewelry Inc.

Centric Socks LLC

Centric West LLC

Centric-BCBG LLC

Centric-BCBG Retail LLC

HC Acquisition Holdings, Inc.

Hudson Clothing, LLC

Hudson Clothing Holdings, Inc.

Innovo West Sales, Inc.

KHQ Athletics LLC

KHQ Investment LLC

Lotta Luv Beauty LLC

 Marco Brunelli IP, LLC

RG Parent LLC

RGH Group LLC

Robert Graham Designs, LLC

Robert Graham Holdings, LLC Robert Graham Retail LLC

Rosetti Handbags and Accessories, Ltd.

VZI Investment Corp.





 



 

EXECUTION VERSION

 

EXHIBIT B

NEW 1L FACILITIES TERM SHEET

 

See attached.

 





 



 

EXECUTION VERSION

 

CENTRIC BRANDS INC.

NEW 1L REVOLVING LOAN AND 1L TERM LOAN FACILITIES

TERM SHEET

The terms set forth in this Summary of Principal Terms and Conditions (the “Term
Sheet”) are being provided on a confidential basis as part of a comprehensive
proposal, each element of which is consideration for the other elements and an
integral aspect of the proposed Facilities (as defined below).

All capitalized terms used and not defined herein shall have the meaning
assigned to such term under the Restructuring Term Sheet, to which this Term
Sheet is appended as Exhibit B.

SUMMARY OF PRINCIPAL TERMS AND CONDITIONS

I.    General Terms

Borrower:

Reorganized Centric (the “Borrower” or the “Company”).

Guarantors:

Consistent with Existing 1L Credit Agreement (as defined below), subject to
changes to be agreed upon between the Lenders (as defined below).

Administrative Agent:

A financial institution acceptable to the Lenders.

Closing Date:

On or about the effective date of the Plan (the “Plan Effective Date”), subject
to satisfaction (or wavier) of the conditions precedent.

 

II.   New 1L Revolving Loan Facility

 

 

New 1L Revolving Lenders:

Each holder of a DIP Revolving Loan Claim (including, for the avoidance of
doubt, any New Money DIP Revolver Claim) on the Plan Effective Date (the “New 1L
Revolving Lenders”).

New 1L Revolving Loan Facility:

A new asset-based revolving loan facility in an aggregate principal amount of
$275 million (the “Maximum Revolving Loan Facility Size”), which may be drawn up
to an amount not to exceed the then-effective Borrowing Base (which shall be
defined in a manner consistent with the “Borrowing Base” under the DIP Revolving
Loan Facility, including until December 31, 2021, an overadvance clause in the
amount of $50 million (the “Overadvance Line”), subject to the terms and
conditions set forth in this term sheet and otherwise consistent with those set
forth in the DIP Revolving Loan Facility) (the “New 1L Revolving Loan Facility”,
and the loans deemed advanced under the New 1L Revolving Loan Facility, the “New
1L Revolving Loans”); provided that, if the New 1L Revolving Loan Facility
replaces the PNC Securitized Debt Facility, the Maximum Revolving Loan Facility
Size may, at the Company’s election, be increased on terms acceptable to the
Reorganized Debtors and the Required Consenting Lenders and at same or better
advance rates on

 

 



 



 

 

 

 

 

 

receivables and inventory that previously secured the PNC Securitized Debt
Facility.

The DIP Revolving Loan Claims shall remain outstanding during the pendency of
the Chapter 11 Cases, throughout which Borrower shall a cash coupon of LIBOR +
6.50%, with the full balance to fully roll into the New 1L Revolving Loan
Facility upon the Company’s emergence from the Chapter 11 Cases.

Overadvance Line:

 

 

 

 

 

 

 

 

 

Collateral:

The Overadvance Line shall, except as otherwise set forth in this term sheet, be
on terms and conditions consistent with those set forth in the DIP Revolving
Loan Facility, including without limitation that (i) no cash interest payments
shall be permitted on the New 1L Term Loan Facility or on any debt secured on a
pari passu with the New 1L Term Loan Facility, or which is junior in right of
security or payment or the New 1L Term Loan Facility or which is unsecured, in
each case if any revolving loans are then outstanding under the Overadvance Line
or have been outstanding under the Overadvance Line within the prior 90 days,
(ii)  no principal payments shall be permitted on the New 1L Term Loan Facility
or on any debt secured on a pari passu with the New 1L Term Loan Facility, or
which is junior in right of security or payment or the New 1L Term Loan Facility
or which is unsecured, in each case unless (x) availability under the
Overadvance Line and under the equivalent of clause (ii) of the definition of
“Borrowing Base” in the DIP Revolving Loan Facility (the “Enhanced Liquidity
Line”) have, in each case, been permanently terminated and (iii) on a pro forma
basis for any borrowing under the Overadvance Line and the use of proceeds
thereof, the aggregate amount of cash and cash equivalents (other than cash and
cash equivalents perfected by a first priority security interest pursuant to a
control agreement in favor of the collateral agent) of the Borrower and its
restricted subsidiaries shall not exceed $20 million.

Collateral shall be substantially consistent with Existing 1L Credit Agreement,
subject to changes to be agreed upon between the Company and the Lenders;
provided,  however, that if the New 1L Revolving Loan Facility replaces the PNC
Securitized Debt Facility, the PNC Securitized Assets shall also secure the New
1L Revolving Loan Facility.

Term:

All obligations under the New 1L Revolving Loan Facility will be due and payable
in full in cash on the date that is four (4) years after the Plan Effective
Date.

Amortization:

None.

Interest:

LIBOR + 5.50%, with a LIBOR floor of 1.00%;

provided, that drawn revolving loans under the Overadvance Line shall bear an
additional 1.50% of interest rate margin, payable in cash and calculated in a
manner consistent with that set forth in the DIP Revolving Loan Facility.

 





16



 

III.  New 1L Term Loan Facility

 

 

New 1L Term Loan Lenders:

Each holder of a DIP Term Loan Facility Claim and each holder of a 1L Term Loan
Claim, in each case, on the Plan Effective Date (collectively, the “New 1L Term
Loan Lenders”, and together with the New 1L Revolving Lenders, the “Lenders”).

New 1L Term Loan Facility:

A new first lien term loan facility in an aggregate principal amount equal to
the sum of (a) the amount of DIP Term Loan Claims (including all PIK interest
accrued thereunder through the Plan Effective Date) plus (b) the amount of all
1L Term Loan Claims (including all PIK interest accrued thereunder through the
Plan Effective Date) (the “New 1L Term Loan Facility”, and together with the New
1L Revolving Loan Facility, the “Facilities”, and the loans deemed advanced
under the New 1L Term Loan Facility the “New 1L Term Loans”, and together with
the New 1L Revolving Loans, the “Loans”).

The DIP Term Loan Claims and the 1L Term Loan Claims shall remain outstanding
during the pendency of the Chapter 11 Cases, throughout which Borrower shall pay
PIK interest at non-default rate, with the full balance (including accrued PIK
interest) to fully roll into the New 1L Term Loan Facility upon the Company’s
emergence from the Chapter 11 Cases.

Collateral:

Collateral shall be consistent with Existing 1L Credit Agreement, subject to
changes to be agreed upon between the Lenders.

Term:

All obligations under the New 1L Term Loan Facility will be due and payable in
full in cash on the date that is five (5) years after the Plan Effective Date.

Amortization:  

None.

Prepayment Premium:  

None.

Interest:

Year 1: At the Borrower’s option, either (i) LIBOR + 7.00% payable in cash or
(ii) LIBOR + 9.00% payable in kind.

Year 2: At the Borrower’s option, either (i) LIBOR + 7.00% payable in cash, (ii)
LIBOR + 2.50% payable in cash and 6.00% payable in kind (LIBOR + 8.50% all in),
or (iii) LIBOR + 9.00% payable in kind.

Thereafter: LIBOR + 7.00% payable in cash.

In each case, the LIBOR floor shall be 1.00%.

 

IV.Terms Applicable to the New 1L Revolving Loan Facility and the New 1L Term
Loan Facility

 

 

Agreement Among Lenders:

The New 1L Revolving Lenders and the New 1L Term Loan Lenders shall enter into
an agreement among lenders.  This agreement shall provide for customary
provisions for an agreement of this kind, shall be reasonably acceptable to the
New 1L Revolving Lenders and the New 1L Term Loan Lenders, and shall include,
without limitation, that upon an Event of Default

 





17



 

 

 

thereunder, the New 1L Revolving Loans shall be repaid prior to any payments of
the New 1L Term Loans.

Documentation Principles:

The Facilities will be documented by a new first lien credit agreement (the “New
First Lien Credit Agreement”) and other guarantee, security and other relevant
documentation (together with the New First Lien Credit Agreement, the “New First
Lien Documents”) reflecting the terms and provisions set forth in this Term
Sheet and will be based upon (i) that certain First Lien Credit Agreement, dated
as of October 29, 2018 (as amended, restated, supplemented or otherwise modified
from time to time, the “Existing 1L Credit Agreement”), among the Borrower, the
lenders party thereto, Ares Capital Corporation, as Administrative Agent, Ares
Commercial Finance, as Revolving Agent for the revolving lenders, and ACF FINCO
I LP, as Collateral Agent and (ii) with respect to the Overadvance Line, the DIP
Revolving Loan Facility, in each case subject to changes to be agreed upon
between the Company and the Lenders that give due regard to the operational and
strategic requirements of the Company in light of its size, capital structure,
industry, business, business practices and locations.

Conditions Precedent to the Closing:

The closing date under the Facilities shall be subject to the conditions that
(i) the PNC Securitized Debt Facility shall have remained in place during the
pendency of the Chapter 11 Cases on current terms including the ability of the
Company to fully utilize the available borrowing base over time based on current
formulas, (ii) either (a) PNC provides an exit securitized receivables facility
on terms reasonably acceptable to the Debtors and the Required Consenting
Lenders, (b) at emergence, the Reorganized Debtors obtain a new securitized
receivables facility to replace the PNC Securitized Debt Facility from third
parties (other than PNC) on terms reasonably acceptable to the Reorganized
Debtors and the Required Consenting Lenders or (c) at emergence, the New 1L
Revolving Loan Facility replaces the PNC Securitized Debt Facility with a
borrowing base that includes receivables and inventory, on terms reasonably
acceptable to the Reorganized Debtors and the Required Consenting Lenders, and
acceptable to all New 1L Revolving Lenders, and at same or better advance rates
and committed facility size and (iii) other conditions reasonably satisfactory
to the Lenders consistent with the consent rights set forth in the RSA.

Mandatory Prepayments:

The mandatory prepayment provisions shall be substantially consistent with those
contained in the Existing 1L Credit Agreement; provided that (i) commencing with
the second full fiscal year following the Plan Effective Date, the Loans shall
be prepaid with 75% of Excess Cash Flow (to be defined in a manner consistent
with the Existing 1L Credit Agreement) with step-downs to 50% if Consolidated
First Lien Leverage Ratio (to be defined in a manner consistent with the
Existing 1L Credit Agreement) is equal to or less than 3.50:1.00 but greater
than 2.50:1.00, and 25% if the Consolidated First Lien Leverage Ratio is equal
to or less than 2.50:1.00, (ii) the New First Lien Credit Agreement shall not
require any prepayment of the Loans with the proceeds from any equity issuance
and (iii) at any time prior to the permanent termination of availability under
(x) the Overadvance Line and (y) the Enhanced Liquidity Line, mandatory
prepayments under the Facilities shall be instead applied first, to prepay
outstanding loans under the New 1L

 





18



 

 

 

 

 

Revolving Loan Facility and second, to cash collateralize letters of credit
outstanding under the New Revolving 1L Loan Facility (with each such prepayment
being without a corresponding reduction in commitments), in each prior to any
such prepayments being made in respect of the New 1L Term Loan Facility.

Optional Prepayments:

The Company may prepay the Loans in full or in part.  Once prepaid, the New 1L
Term Loans may not be reborrowed.

Financial Covenants:

Commencing with the fiscal quarter ending September 30, 2022, the Company will
be subject to a minimum liquidity covenant of $20 million and a Consolidated
Secured Leverage Ratio (to be defined in a manner and at levels to be agreed),
in each case, tested quarterly; provided that the Borrower shall be permitted to
cure any breach of the financial covenants for any fiscal quarter by causing its
equity holders to make cash equity contribution on or prior to the date that is
ten (10) business days after the day on which financial statements are required
to be delivered for such fiscal quarter, subject to customary terms and
conditions to be agreed.

Reporting Covenants, Affirmative Covenants and Negative Covenants:

Consistent with the Existing 1L Credit Agreement (prior to giving effect to
Amendment No. 2 to the Existing 1L Credit Agreement) (including with respect to
carve-outs, materiality qualifiers and basket levels); provided that

(i) the debt covenant shall permit:

(a) the incurrence of up to $100 million of additional debt secured on a pari
passu basis with the New 1L Term Loan Facility and initially offered to the
Lenders on a pro rata basis based on their New Centric Equity prior to being
offered to the Lenders on a non-pro rata basis or third parties, and such
indebtedness shall be subject to customary “most favored nation” protection,
average weighted life and maturity limitations, a non-guarantor cap to be
agreed, and intercreditor agreement requirements; provided that commencing with
the fiscal quarter ending September 30, 2022 such incurrence of debt shall be
subject to pro forma compliance with the financial covenants (the “Pari Passu
Debt Basket”),

(b) debt to refinance any ABL or securitization facility so long as the new debt
is secured by the same collateral in an amount not to exceed an amount supported
by the borrowing base under the facility being refinanced as in effect
immediately prior to such refinancing, and subject to intercreditor arrangements
acceptable to the Required Consenting Lenders and

(c) unlimited junior lien, unsecured or subordinated debt, provided that such
indebtedness shall be for PIK interest only and initially offered to the Lenders
on a pro rata basis based on their New Centric Equity prior to being offered to
the Lenders on a non-pro rata basis or third parties, and subject to customary
terms and conditions to be agreed, including without limitation average weighted
life and maturity limitations, a non-guarantor cap to be agreed, intercreditor
agreement requirements

 





19



 

 

 

 

 

 

 

 

and other terms and conditions acceptable to the New Lenders; provided further
that such incurrence of debt shall not be subject to pro forma compliance with
financial covenants or other leverage requirements,

(ii) the restricted payments covenant shall include (a) a grower basket based on
a fixed amount and a percentage of Net Receivables Financing Profit (as defined
in the Existing 1L Credit Agreement), to be agreed upon between the Company and
the Lenders and (b) a basket for dividends following a public offering in an
amount to be agreed, (c) any restricted payments under (ii) (a) and (b) shall be
subject to a Consolidated First Lien Leverage Ratio to be agreed, and (d) shall
be subject to other customary terms and conditions to be agreed,

(iii) the permitted acquisitions basket shall be changed to replace the
conditions based on leverage ratios with a condition that, with respect to
acquisitions with “Acquisition Consideration” (as defined in the Existing 1L
Credit Agreement) in excess of $25 million in the aggregate, Consolidated First
Lien Leverage Ratio shall not exceed the lesser of (x) 4.50x or (y) 0.5x above
the leverage ratio immediately before giving effect to such acquisition, and
subject to customary terms and conditions to be agreed, including the
requirement that such acquisitions result in a net positive change to EBITDA,
and

(iv) 100% of the proceeds received by the Company from any IPO shall be used to
pay down the New 1L Term Loans unless (i) the pro forma Consolidated First Lien
Leverage Ratio is equal to or less than 3.00x (without netting any of the
proceeds of such IPO) and (ii) availability under the Overadvance Line and under
the equivalent of clause (ii) of the definition of “Borrowing Base” in the
Existing 1L Credit Agreement have, in each case, been permanently terminated.

Default Interest:

2.00% payable in cash on demand.

Representations and Warranties; Events of Default:

Substantially consistent with Existing 1L Credit Agreement, subject to changes
to be agreed upon between the Lenders.

Required Lenders; Amendments; Modifications; Assignments and Participations;
Waivers or Consents:

Substantially consistent with Existing 1L Credit Agreement, subject to changes
to be agreed upon between the Lenders; provided that (i) “Required Lenders”
means Lenders holding at least 50.1% of the outstanding commitments and/or
exposure under the Facilities (provided that to the extent Ares, ACF (solely to
the extent that both the Overadvance Line and the Enhanced Liquidity Line have
not been permanently terminated) or HPS, respectively continue to hold at least
50% of their outstanding commitments and/or exposure under the Facilities as
they hold as of the Plan Effective Date, then Ares, ACF (solely to the extent
that both the Overadvance Line and the Enhanced Liquidity Line have not both
been permanently terminated) and/or HPS, respectively, shall be required to
constitute “Required Lenders”) and (ii) the Facilities shall not place any
restrictions upon affiliated lenders (except in no event shall affiliated
lenders acquire more than 25% of the outstanding

 





20



 

 

 

 

 

commitments and/or exposure under either class of loan under the Facilities (the
“Affiliated Lender Cap”); provided that to the extent any affiliated lenders
elect to provide additional loans secured on a pari passu basis which are
otherwise permitted under the New First Lien Credit Agreement (including
indebtedness incurred pursuant to the Pari Passu Debt Basket or any additional
debtor in possession financing provided in the Chapter 11 Cases that will
convert into New 1L Term Loans on the Plan Effective Date), any amount of such
additional loans in excess of the Affiliated Lender Cap shall be structured
either through (i) a customary non-voting participation arrangement (which
arrangement shall include the right for affiliated lenders to participate in
subsequent bankruptcy financings  offered to Lenders (including, without
limitation, with respect to any backstop fees, roll up or other arrangements) on
a ratable basis (based on the Loans held by such affiliated lender and Loans in
which the affiliated lender has a participation interest) (the “Affiliate Lender
Participation Arrangement”) or (ii) other arrangements acceptable to the
Required Lenders and such affiliated lenders.  Any such subsequent bankruptcy
financing shall contain similar provisions regarding the Affiliated Lender Cap
and the amount of loans in excess of the Affiliated Lender Cap.  Ares, HPS and
the other Lenders shall agree to use reasonable best efforts to cooperate and
effectuate the Affiliate Lender Participation Arrangement, including acting as
the Lender of record in connection with such arrangement. 

Governing Law and Submission to Non-Exclusive Jurisdiction:

State of New York.

 

 

 



21



 

 

EXHIBIT C

GOVERNANCE TERM SHEET

See attached.

 

 

 

 

 

 



 



 

 

Term Sheet

for

Reorganized Centric Brands, Inc.

Corporate Governance

 

This term sheet (the “Term Sheet”) sets forth certain material terms in respect
of the corporate governance that would be reflected in the limited liability
company agreement (the “Operating Agreement”) of the Delaware limited liability
company that Centric Brands, Inc. (“Centric”) will be reorganized into (such
reorganized company or an entity formed to directly or indirectly acquire
substantially all of the assets and/or stock of Centric and it direct and
indirect subsidiaries, the “Company”) pursuant to a restructuring (the
“Restructuring Transaction”) of Centric and certain of its direct and indirect
subsidiaries through a pre-arranged plan of reorganization (the “Plan”) in the
United States Bankruptcy Court for the Southern District of New York under
chapter 11 of title 11 of the United States Code.

 

General:                                           The Company will be a private
Delaware limited liability company managed by a board of managers (the “Board”
and, each member, a “Manager”), which will be responsible for overseeing the
operation of the Company’s business.  The Company will be managed on a
day-to-day basis by its Chief Executive Officer and other senior executive
officers with oversight from the Board.

 

Membership Interests:                  The Operating Agreement will provide that
each ownership interest in the Company shall be evidenced by an ownership
interest (on a percentage basis) as initially set forth on a schedule attached
to the Operating Agreement and pursuant to the book entry procedures of the
Company and will not be held through The Depositary Trust Company.

 

The ownership interests will initially consist of a single class of common
equity (the “Equity Interests” and, each holder thereof, a “Member”), with each
Equity Interest having one (1) vote with respect to quorum, voting and voting
thresholds.   Equity Interests will be subject to dilution as a result of awards
granted under any management incentive plan to be adopted by the Board (the
“Management Incentive Plan”) and other issuances of Equity Interests not in
violation of the terms of the Operating Agreement.

 

Upon the consummation of the Restructuring Transaction in accordance with the
Plan, Equity Interests will be held by (x) the lenders under the new
debtor-in-possession facility of Centric and the lenders under the second lien
credit facility of Centric (collectively, “Blackstone”) and (y) the lenders
under the current first lien credit facility of Centric (the “First Lien
Lenders”), including funds or managed accounts managed, advised or sub-advised
by Ares Management LLC and its affiliates (“Ares”) and HPS Investment Partners,
LLC and its affiliates (“HPS”).

 

Board of Managers:                      The Operating Agreement will provide
that the Board will initially be comprised of seven (7) Managers, four (4) of
whom will be appointed by Blackstone, one (1) of whom will be appointed by Ares
for so long as Ares and its affiliates hold at least seven and a half percent
(7.5%) of the outstanding Equity Interests, one (1) of whom will be appointed by
HPS





 



 

 

for so long as HPS and its affiliates hold at least seven and a half percent
(7.5%) of the outstanding Equity Interests and one (1) of whom shall be the
chief executive officer of the Company.  The Chairman of the Board will be
selected by Blackstone.

 

A (i) majority of the Managers then in office and (ii) for so long as either
Ares or HPS has the right to appoint Managers, at least one Manager appointed by
either Ares or HPS, will constitute a quorum, and, except as specifically
provided in the “Approval Rights” section below, a majority of a quorum will be
sufficient for approval of all acts of the Board; provided, that if a meeting of
the Board is adjourned due to the failure of a Manager appointed by Ares or HPS
to attend, the presence of at least one Manager appointed by either Ares or HPS
will not be required in order to constitute a quorum at a subsequent meeting of
the Board.

 

Each Committee of the Board shall be comprised of Managers in proportion to
their membership on the Board.

 

Transfer Restrictions:                   The Operating Agreement will restrict
any sale, exchange, assignment, pledge, encumbrance, or other transfer (each, a
“Transfer”) of Equity Interests (a) during the two year period following the
consummation of the Restructuring Transaction without the prior approval of
Blackstone, (b) that would result in the Company’s obligation to register its
Equity Interests with the Securities and Exchange Commission or under the
Securities Exchange Act of 1934, as amended, or (c) to a competitor of the
Company identified by the Board of Managers in good faith from time to time (a
“Competitor”) and provided to the Members in writing (other than a Transfer
pursuant to the Tag Along Rights and Drag-Along Rights described below), subject
to customary carve-outs for affiliate transfers (to include affiliated funds)
and pledges of equity in connection with bona fide financing arrangements.

 

Right of First Offer:                       The Operating Agreement will contain
a customary Right of First Offer provision pursuant to which, other than in a
transaction to which Drag-Along or Tag-Along Rights apply, any Member wishing to
Transfer its Equity Interests to a party that is not its affiliate after the
initial two year period (or during such initial two year period in the event of
a Transfer by Blackstone) will be bound and which will be in favor of each
Member who, together with its affiliates, holds more than 5% of the outstanding
Equity Interests.

 

Tag Along Rights:                           If one or more Members propose to
Transfer (a “Transferring Member”) (other than to its affiliate), in one or a
series of related transactions, Equity Interests held by Transferring Members,
then the Transferring Member will give written notice to the Company prior to
the closing of such Transfer and the other Members will have the right (but not
the obligation) to include in such sale up to the same proportion of the Equity
Interests held by such other Members as the Transferring Member is Transferring
on the same terms and conditions as the Transferring Member, including
representations and indemnification (so long as (i) such Member’s
indemnification obligations are on a several and pro rata basis (and such





2



 

 

Member is not otherwise required to make any representations on behalf of the
Company or any other Member) and (ii) such Member is not liable in excess of its
proceeds, other than for fraud).  If the proposed purchaser elects to purchase
less than all of the Equity Interests offered for sale as a result of the other
Members’ exercise of their respective Tag-Along Rights, the Transferring Member
and each Member exercising its Tag-Along Rights will have the right to include
its pro rata portion of Equity Interests to be Transferred to the proposed
purchaser on the same terms and conditions as the Transferring Member.  No First
Lien Lender exercising its Tag-Along Rights shall be required to agree to any
restrictive covenants, other than customary confidentiality covenants.

 

Drag Along Rights:                       If one or more Members holding a
majority of the outstanding Equity Interests on a fully-diluted basis
(collectively, the “Selling Members”) (or, in the case of clause (b) below, the
Selling Members or the Board), proposes to (a) sell, in one or a series of
related transactions, Equity Interests representing a majority of the
outstanding Equity Interests on a fully-diluted basis, to any third party
purchaser (other than to an affiliate of any Selling Member), or (b) consummate
any transaction involving the sale, transfer, lease or other disposition of all
or substantially all of the Company’s assets or properties or any merger,
recapitalization, consolidation or restructuring or any other transaction that
would result in a change of control of the Company, other than to or with an
affiliate of the Company or a Selling Member, the other Members, at the election
of the Selling Members or the Board, as the case may be, will be required to
include the pro rata portion of their Equity Interests in such sale or other
transaction and/or vote their Equity Interests for such sale or other
transaction and take any other reasonable actions in furtherance thereof on the
same terms and conditions applicable to the Selling Member (if applicable).  No
such Member shall be required to make any representations on behalf of the
Company or any other Member, nor shall any such Member be required to join in
any indemnification other than on a several and pro rata basis, or be liable in
excess of its proceeds (other than for fraud).  No First Lien Lender shall be
required to agree to any restrictive covenants, other than customary
confidentiality covenants.

 

Pre-Emptive Rights:                      Until an initial public offering (if
any) by the Company occurs, if the Company or any of its subsidiaries issues any
equity or equity-linked/convertible securities, except for Excluded Issuances
(as defined below), each Member, together with its affiliates, (x) holding at
least 1% (one) percent of the outstanding Equity Interests on a fully diluted
basis or who was a First Lien Lender upon the effectiveness of the Plan and (y)
is, at the time of issuance, an accredited investor, will have the right to
purchase its pro rata number of such securities.

 

“Excluded Issuances” will mean an issuance of equity or
equity-linked/convertible securities (i) pursuant to or issued upon the exercise
of options granted under any Management Incentive Plan, (ii) in consideration
for, or to provide financing for or in connection with, certain M&A and related
transactions, (iii) pursuant to conversion or exchange rights included in equity
interests or debt issued after the effective date of





3



 

 

the Plan and in accordance with the terms of the Operating Agreement, (iv) in
connection with an equity interests split, division or dividend or similar
transaction or reorganization, (v) as equity kickers to lenders or financing
sources in connection with a bona fide financing arrangement, so long as such
lenders or financing sources are unaffiliated with the Company, Blackstone or
any other Member who, together with its affiliates, holds more than 5% of the
outstanding Equity Interests, and (vi) pursuant to other customary or agreed
upon excluded transactions, including emergency financings (which shall have
‘catch up rights’) and public offerings.

 

Approval Rights:                            For so long as each of Ares and HPS,
together with their respective affiliates, hold at least seven and a half
percent (7.5%) of the outstanding Equity Interests, each of the following shall
require the approval of either of the Managers appointed by Ares or HPS, as
applicable:

 

     Approving or changing any material tax elections or material accounting
policies; and

     Approving or effecting the Company’s entrance into any material line of
business other than the Company’s then-existing and related lines of business.

 

Information Rights:                       The Company will provide or make
available to each Member via an electronic dataroom or other electronic medium:

 

(i)      Within one hundred twenty (120) days after the end of each fiscal year,
audited consolidated financial statements and financial information as of the
end of and for such year (including an income statement, balance sheet and
statement of cash flows but excluding notes to the financial statements) ; and

 

(ii)     Within seventy five (75) days after the end of the first three quarters
of each fiscal year, unaudited consolidated financial statements and financial
information as of the end of and for such quarter and year-to-date period
(including an income statement, balance sheet and statement of cash flows but
excluding notes to the financial statements).

 

In addition, the Company shall furnish to the Members, upon reasonable request,
any information reasonably required by the Members in connection with their
public reporting or tax reporting obligations, to the extent such information is
reasonably available to the Company.  In no event will any financial information
required to be furnished be required to include any information required by, or
to be prepared or approved in accordance with, or otherwise be subject to, any
provision of Section 404 of the Sarbanes-Oxley Act of 2002 or any rules,
regulations, or accounting guidance adopted pursuant to that section.





4



 

 

Corporate Opportunities;

Fiduciary Duties:                            The Operating Agreement will
provide for the renunciation of the Company’s interest in business opportunities
that are presented to Managers or Members, and the disclaimer of fiduciary
duties of the Managers and Members, in each case other than such Managers or
Members that are employees, consultants or officers of the Company; provided
that Managers shall be bound by the obligation of good faith and fair dealing.

 

Amendments:                                 The Operating Agreement may not be
amended, terminated or otherwise modified or waived without the approval of
Members holding a majority  of the outstanding Equity Interests on a
fully-diluted basis; provided that  any amendment to the sections of the
Operating Agreement relating to Drag-Along Rights, Tag-Along Rights, Pre-Emptive
Rights, Right of First Offer, Corporate Opportunities/Fiduciary Duties;
Information Rights and the director designation rights for Members other than
Blackstone shall also require the approval of at least one Manager appointed by
either Ares or HPS, for so long as Ares or HPS, together with their affiliates,
hold at least seven and a half percent (7.5%) of the outstanding Equity
Interests. Notwithstanding the foregoing, no amendment of the Operating
Agreement that disproportionately and adversely affects a Member relative to
other Members (other than in de minimis respects, and for the avoidance of
doubt, without giving effect to any Member’s specific tax position, any other
matters personal to a Member or any rights given to Members owning a certain
level of the Equity Interests and not, in each case, such affected Member
specifically), or a group of Members relative to other Members, shall be
effective against a Member without such Member’s consent.

 

Management Incentive Plan:      The terms and conditions of the Management
Incentive Plan will be determined by the Board following the consummation of the
Restructuring Transaction.

 

Other Terms:                                 The Operating Agreement will also
provide for other customary terms, including, without limitation, the time,
place and manner of calling of regular and special meetings of Members and
Managers, actions may be taken by the Board or the Members without a meeting
(which when done by written consent shall require the unanimous consent of the
Board), the titles and duties of officers of the Company and the manner of
appointment, removal and replacement thereof, and indemnification and
exculpation of Managers, officers and other appropriate persons.

 

The Operating Agreement will provide that affiliate transactions (other than
those (x) that are customary manager indemnification and expense reimbursement
on the same terms for every Manager and Member or (y) issuances of securities to
which pre-emptive rights apply), shall, in each case, require the approval of a
majority of the disinterested directors on the Board.

 

Holders of Equity Interests will have customary demand and piggyback
registration rights after the consummation of an initial public offering by





5



 

 

the Company with net proceeds of at least a threshold to be determined, and will
be subject to customary lock-up provisions and usual and customary exceptions
and limitations.

 

The Company shall file an election on Internal Revenue Service Form 8832 to be
classified as an association taxable as a corporation for U.S. federal tax
purposes, effective as of the closing of the Restructuring Transaction.

 

Members managed or advised by Ares or its affiliates shall have the right to
require the Company to purchase all Equity Interests (or other equity
securities) held by them for $1 in the aggregate upon notice to the Company;
provided, in the event such purchase could reasonably be expected to cause an
adverse effect on the Company, the Company and Ares (and its affiliates) shall
use commercially reasonable efforts to implement an alternative to the
repurchase reasonably acceptable to the Company and Ares (including forfeiture
of such Equity Interests).

 

 

 



6



 

UNITED STATES BANKRUPTCY COURT

SOUTHERN DISTRICT OF NEW YORK

 

In re:

Centric Brands Inc., et al.,1

Debtors.

 

Chapter 11

Case No. 20-[_______] ([___])

Joint Administration Requested

 

INTERIM ORDER (I) AUTHORIZING THE DEBTORS TO (A) OBTAIN POSTPETITION FINANCING,
(B) GRANT SENIOR SECURED LIENS AND SUPERPRIORITY ADMINISTRATIVE EXPENSE CLAIMS,
AND (C) UTILIZE CASH

COLLATERAL; (II) GRANTING ADEQUATE PROTECTION TO THE

PREPETITION SECURED PARTIES; (III) MODIFYING THE AUTOMATIC STAY; (IV) SCHEDULING
FINAL HEARING; AND (V) GRANTING RELATED RELIEF

Upon the motion, dated May 18, 2020 (the “Motion”), of Centric Brands Inc.
(“Centric”) and its affiliated debtors and debtors in possession (collectively,
the “Debtors”) in the above-captioned chapter 11 cases (the “Chapter 11 Cases”)
commenced on May 18, 2020 (the “Petition Date”) for entry of an interim order
(this “Interim Order”) and a final order under sections 105, 361, 362, 363, 364,
503, 506(c) and 507 of title 11 of the United States Code, 11 U.S.C. §§ 101, et
seq. (as amended, the “Bankruptcy Code”), Rules 2002, 4001, 6003, 6004 and 9014
of the Federal Rules of Bankruptcy Procedure (as amended, the “Bankruptcy
Rules”), and Rule 4001-2

 

 

 

--------------------------------------------------------------------------------

1         The Debtors in these chapter 11 cases, for which joint administration
has been requested, along with the last four digits of their federal tax
identification numbers, are as follows:  Centric Brands Inc. (8178); Added
Extras LLC (5851); American Marketing Enterprises Inc. (9672); Briefly Stated
Holdings, Inc. (9890); Briefly Stated Inc. (6765); Centric Bebe LLC (2263);
Centric Brands Holding LLC (3107); DBG Holdings Subsidiary Inc. (4795); DBG
Subsidiary Inc. (6315); DFBG Swims, LLC (8035): F&T Apparel LLC (9183); Centric
Accessories Group LLC (3904); Centric Beauty LLC (8044); Centric Denim Retail
LLC (1013); Centric Denim USA, LLC (9608); Centric Jewelry Inc. (6431); Centric
Socks LLC (2887); Centric West LLC (3064); Centric-BCBG LLC (5700); Centric-BCBG
Retail LLC (4915); HC Acquisition Holdings, Inc. (4381); Hudson Clothing, LLC
(2491); Hudson Clothing Holdings, Inc. (4298); Innovo West Sales, Inc. (8471);
KHQ Athletics LLC (7413); KHQ Investment LLC (0014); Lotta Luv Beauty LLC
(0202); Marco Brunelli IP, LLC (0227); RG Parent LLC (4002); RGH Group LLC
(9853); Robert Graham Designs, LLC (1207); Robert Graham Holdings, LLC (0213);
Robert Graham Retail LLC (7152); Rosetti Handbags and Accessories, Ltd. (2905);
and VZI Investment Corp. (5233).

 

 



 



 

of the Local Bankruptcy Rules for the Southern District of New York (the “Local
Rules”) seeking, among other things,

(a)          authorization for Centric, in its capacity as borrower (the
“Borrower”), to obtain postpetition financing, and for each of the other Debtors
to guarantee unconditionally (the “Guarantors”), on a joint and several basis,
the Borrower’s obligations in connection with debtor in possession financing
(the “DIP Facilities”), to be funded by certain Prepetition Secured Lenders (as
defined herein), comprising: (i) a postpetition senior secured debtor in
possession asset based revolving credit facility in an aggregate principal
amount of up to $275,000,000.00 (the “DIP Revolving Credit Facility” and, the
loans advanced thereunder, the “DIP Revolving Loans”) provided by certain
Prepetition First Lien Lenders (as defined herein), pursuant to the terms and
conditions of this Interim Order and the DIP Revolving Credit Agreement (as
defined herein), which shall roll-up the loans, letter of credit obligations and
commitments, and issued and undrawn letters of credit, under the Prepetition
Revolving Credit Facility, as further described in the DIP Revolving Credit
Facility, held by the Prepetition First Lien Revolving Lenders into the DIP
Revolving Credit Facility (such rolled-up debt, the “Roll-Up Revolving Loans”);
and (ii) a senior secured term loan facility (the “DIP Term Loan Facility”)
provided by certain Prepetition Second Lien Lenders (as defined herein) in an
aggregate principal amount of $160,000,000.00 (the “DIP Term Loans” and,
together with the DIP Revolving Loans, the “DIP Loans”), pursuant to the terms
and conditions of this Interim Order and the DIP Term Loan Credit Agreement (as
defined below);

(b)          authorization for the Debtors to enter into that certain Senior
Secured Priming and SuperPriority Debtor-In-Possession Asset-Based Revolving
Credit Agreement among the Borrower, the Guarantors, the Prepetition First Lien
Revolving Lenders (as defined herein) (collectively, the “DIP Revolving
Lenders”) and ACF Finco I LP, as collateral agent under the DIP Revolving Credit
Agreement (in such capacity, the “DIP Revolving Facility Collateral Agent”) and
as administrative agent for all lenders under the DIP Revolving Documents (in
such capacity, the “DIP Revolving Facility Administrative Agent” and, together
with the DIP Revolving Facility Collateral Agent and the DIP Revolving Lenders,
the “DIP Revolving Parties”) (as amended, restated or otherwise modified from
time to time in accordance with the terms thereof, the “DIP Revolving Credit
Agreement,” together with all agreements, documents and instruments delivered or
executed in connection therewith, the “DIP Revolving Documents”), which credit
agreement shall be in substantially the same form attached hereto as Exhibit 2,
and to perform their respective obligations thereunder and all such other and
further acts as may be necessary, appropriate or desirable in connection with
the DIP Revolving Documents;

(c)          authorization for the Debtors to enter into that certain Senior
Secured Debtor-In-Possession Credit, Security and Guaranty Agreement among the
Borrower, the Guarantors, certain of the Prepetition Second Lien Parties (as
defined herein)





2



 

(collectively, the “DIP Term Lenders” and, together with the DIP Revolving
Lenders, the “DIP Lenders”) and U.S. Bank National Association, as
administrative agent and collateral agent (in such capacities, the “DIP Term
Agent”2 and, together with the DIP Term Lenders, the “DIP Term Parties”; and the
DIP Term Parties, together with the DIP Revolving Parties, the “DIP Parties”)
(as amended, restated or otherwise modified from time to time in accordance with
the terms thereof, the “DIP Term Loan Credit Agreement,”3 together with all
agreements, documents and instruments delivered or executed in connection
therewith, including, without limitation, that certain Pari Passu Intercreditor
Agreement by and among the DIP Term Agent, and the Prepetition First Lien
Secured Agent (as defined below) and acknowledged and agreed by Centric, dated
as of May [  ], 2020, (as amended, restated or otherwise modified from time to
time in accordance with the terms thereof, the “Postpetition Pari Passu
Intercreditor Agreement”), the “DIP Term Documents”; and the DIP Term Documents,
together with the  DIP Revolving Documents, the “DIP Documents”), which credit
agreement shall be in substantially the same form attached hereto as Exhibit 3,
and to perform their respective obligations thereunder and all such other and
further acts as may be necessary, appropriate or desirable in connection with
the DIP Term Documents;

(d)          authorization for the Debtors to use the proceeds of the DIP Loans
and the Prepetition Collateral (as defined herein), including Cash Collateral
(as defined herein), in accordance with the terms hereof, including pursuant to
the DIP Budget (as defined herein) as further described herein, to (i) pay fees
and interest under the DIP Facilities, (ii) upon entry of the Interim Order, to
repay all amounts outstanding with respect to any term loans (the “2020 Term
Loans”) issued under the Prepetition First Lien Credit Agreement (as defined
below) pursuant to Amendment No. 3 and Waiver to Credit Agreement, dated as of
May 11, 2020, by and among Centric Brands Inc., as borrower and the lenders
thereunder with proceeds of the DIP Term Loan Facility, and (iii) to provide
working capital for, and for other general corporate purposes of, the Debtors,
including for funding the Carve Out (as defined herein) and payment of any
Adequate Protection Obligations (as defined herein);

(e)          the granting of adequate protection to the revolving lenders (the
“Prepetition First Lien Revolving Lenders”) and the term loan lenders (the
“Prepetition First Lien Term Loan Lenders” and, collectively with the
Prepetition First Lien Revolving Lenders, the “Prepetition First Lien Lenders”)
that provided credit to the Debtors under the revolving credit facility (the
“Prepetition Revolving Credit Facility”) and the term loan credit facility (the
“Prepetition First Lien Term Loan Facility” and, together with the Prepetition
Revolving Credit Facility, the “Prepetition First Lien Credit Facility”),
respectively, pursuant to that certain First Lien Credit Agreement, dated as of
October 29, 2018 (as amended, restated, amended and restated, waived,
supplemented or otherwise modified, the “Prepetition First Lien Credit
Agreement”

 

--------------------------------------------------------------------------------

2         The DIP Term Agent, together with the DIP Revolving Facility
Collateral Agent, shall be collectively referred to herein as the “DIP Agents.”

3         The DIP Term Loan Credit Agreement, together with the DIP Revolving
Credit Agreement, shall be collectively referred to herein as the “DIP Credit
Agreements.”





3



 

and, all security, pledge and guaranty agreements and all other documentation
executed in connection with the foregoing, each as amended, supplemented or
otherwise modified, the “Prepetition First Lien Credit Documents”), by and among
Centric Brands Inc. (f/k/a Differential Brands Group Inc.), as borrower, the
guarantors party thereto, (collectively with Centric Brands Inc., the “First
Lien Obligors”), Ares Capital Corporation, as administrative agent (in such
capacity, together with any successor administrative agent appointing pursuant
to the Prepetition First Lien Credit Documents, the “Prepetition First Lien
Administrative Agent”), Ares Commercial Finance, as revolving agent (in such
capacity, together with any successor revolving agent appointing pursuant to the
Prepetition First Lien Credit Documents the “Prepetition First Lien Revolving
Agent”) and ACF Finco I LP, as collateral agent (in such capacity, together with
any successor collateral agent appointed pursuant to the Prepetition First Lien
Credit Documents, the “Prepetition First Lien Secured Agent” and, together with
the Prepetition First Lien Administrative Agent and the Prepetition First Lien
Revolving Agent, the “Prepetition First Lien Agents”; and the Prepetition First
Lien Agents, together with the Prepetition First Lien Lenders, the “Prepetition
First Lien Parties”);

(f)          the granting of adequate protection to the term lenders (the
“Prepetition Second Lien Lenders” and, together with the Prepetition First Lien
Lenders, the “Prepetition Secured Lenders”) under that certain Second Lien
Credit Agreement, dated as of October 29, 2018 (as amended, restated, amended
and restated, waived, supplemented or otherwise modified, the “Prepetition
Second Lien Credit Agreement” and, all security, pledge and guaranty agreements
and all other documentation executed in connection with the foregoing, each as
amended, supplemented or otherwise modified, the “Prepetition Second Lien Credit
Documents”; and, the Prepetition Second Lien Credit Documents, together with the
Prepetition First Lien Credit Documents, the “Prepetition Credit Documents”), by
and among Centric Brands Inc. (f/k/a Differential Brands Group Inc.), as
borrower, the guarantors party thereto, (collectively with Centric Brands Inc.,
the “Second Lien Obligors” and, together with the First Lien Obligors, the
“Obligors”), U.S. Bank National Association, as administrative and collateral
agent (in such capacity, together with any successor administrative or
collateral agent appointed pursuant to the Prepetition Second Lien Credit
Documents the “Prepetition Second Lien Agent”4 and, together with the
Prepetition Second Lien Lenders, the “Prepetition Second Lien Parties”; and the
Prepetition Second Lien Parties, together with the Prepetition First Lien
Parties, the “Prepetition Secured Parties”);

(g)          authorization for the Debtors to pay, on a final and irrevocable
basis, the principal, interest, fees, expenses and other amounts payable under
the DIP Documents as such become earned, due and payable, including, without
limitation, letter of credit fees, agency fees, audit fees, appraisal fees,
valuation fees, administrative and collateral agents’ fees, and the reasonable
fees and disbursements of the DIP Agents’ and DIP Lenders’ attorneys, advisors,
accountants, appraisers, bankers and

 

--------------------------------------------------------------------------------

4          The Prepetition Second Lien Agent, together with the Prepetition
First Lien Agents, shall collectively be referred to herein as the “Prepetition
Agents”.





4



 

other consultants, all to the extent provided in, and in accordance with, the
DIP Documents;

(h)          the granting of valid, enforceable, non-avoidable and fully
perfected first priority liens on and senior security interests in all of the
property, assets and other interests in property and assets of the Debtors that
is not subject to a valid and perfected lien on the Petition Date (such property
and assets, the “Unencumbered Assets”), except as otherwise specifically
provided herein and in the applicable DIP Documents, whether such property is
presently owned or after-acquired, and all other “property of the estate”
(within the meaning of the Bankruptcy Code) of the Debtors, of any kind or
nature whatsoever, real or personal, tangible, intangible or mixed, now existing
or hereafter acquired or created, whether existing prior to or arising after the
Petition Date, including, upon entry of the Final Order, the proceeds of
Avoidance Actions (as defined herein), subject only to the Carve Out and, if
any, the Permitted Liens (as defined herein), on the terms and conditions set
forth herein and in the DIP Documents to secure the DIP Revolving Obligations,
the DIP Term Loan Credit Agreement and the Adequate Protection Liens in the
priority set forth herein;

(i)           the granting of valid, enforceable, non-avoidable and fully
perfected first priority priming liens on and senior security interests in all
of the property, assets and other interests in property and assets of the
Debtors, except as otherwise specifically provided herein and in the applicable
DIP Documents, whether such property is presently owned or after-acquired, and
all other “property of the estate” (within the meaning of the Bankruptcy Code)
of the Debtors, of any kind or nature whatsoever, real or personal, tangible,
intangible or mixed, now existing or hereafter acquired or created, whether
existing prior to or arising after the Petition Date, in respect of the DIP
Revolving Lenders’ respective commitments under the DIP Revolving Credit
Facility (the “DIP Revolving Commitments”), subject only to the Carve Out and,
if any, the Permitted Liens, on the terms and conditions set forth herein and in
the DIP Documents;

(j)           subject to the terms of this Interim Order and the Postpetition
Pari Passu Intercreditor Agreement, the granting of valid, enforceable,
non-avoidable and fully perfected first priority pari passu liens on and
security interests in all of the property, assets and other interests in
property and assets of the Debtors, except as otherwise specifically provided
herein and in the applicable DIP Documents, whether such property is presently
owned or after-acquired, and all other “property of the estate” (within the
meaning of the Bankruptcy Code) of the Debtors, of any kind or nature
whatsoever, real or personal, tangible, intangible or mixed, now existing or
hereafter acquired or created, whether existing prior to or arising after the
Petition Date, in respect of the DIP Term Lenders’ respective commitments to
fund DIP Term Loans (the “DIP Term Loan Commitments” and, together with the DIP
Revolving Commitments, the “DIP Loan Commitments”), which first priority liens
and security interests shall rank pari passu with (i) the valid and perfected
security interests in and first priority liens on such property in favor of the
Prepetition First Lien Parties (other than with respect to the Roll-Up Revolving





5



 

Loans) and existing on the Petition Date and (ii) the First Lien Adequate
Protection Liens (as defined herein), subject only to (x) the Carve Out, (y) the
Permitted Liens (if any), and (z) the DIP Revolving Liens (as defined herein),
on the terms and conditions set forth herein and in the DIP Documents;

(k)          subject to the terms of this Interim Order and the Postpetition
Pari Passu Intercreditor Agreement, the granting of valid, enforceable,
non-avoidable and fully perfected liens on and junior security interests in all
of the property, assets and other interests in property and assets of the
Debtors, except as otherwise specifically provided herein and in the applicable
DIP Documents, whether such property is presently owned or after-acquired, and
all other “property of the estate” (within the meaning of the Bankruptcy Code)
of the Debtors, of any kind or nature whatsoever, real or personal, tangible,
intangible or mixed, now existing or hereafter acquired or created, whether
existing prior to or arising after the Petition Date, that is subject to valid
and perfected security interests in and liens on such property in favor of third
parties existing on the Petition Date, excluding the Prepetition Liens, subject
only to the Carve Out and, if any, the Permitted Liens on the terms and
conditions set forth herein and in the DIP Documents;

(l)          subject to the terms of this Interim Order and the Postpetition
Pari Passu Intercreditor Agreement, the granting of superpriority administrative
expense claims against each of the Debtors’ estates to the DIP Agents and the
DIP Lenders, with respect to the DIP Obligations (as defined herein) with
priority over any and all administrative expenses of any kind or nature, subject
and subordinate only to the Carve Out, on the terms and conditions set forth
herein and in the DIP Documents;

(m)        the waiver of the Debtors’ and the estates’ rights to surcharge
against the Prepetition Collateral pursuant to Bankruptcy Code section 506(c),
and the waiver of the “equities of the case” exception under Bankruptcy Code
552(b), subject in each case to entry of the Final Order (but retroactive to the
Petition Date);

(n)         subject to the terms of this Interim Order and the Postpetition Pari
Passu Intercreditor Agreement, authorization for the DIP Agents and the DIP
Lenders to exercise remedies under the DIP Documents on the terms described
herein upon the occurrence and during the continuance of a Termination Event (as
defined herein);

(o)          the modification of the automatic stay imposed pursuant to
Bankruptcy Code section 362 to the extent necessary to implement and effectuate
the terms of this Interim Order;

(p)         pursuant to Bankruptcy Rule 4001, that an interim hearing (the
“Interim Hearing”) on the Motion be held before this Court to consider entry of
this Interim Order, among other things, (i) authorizing the Borrower, on an
interim basis, to (x) borrow amounts available under the DIP Revolving Credit
Facility  up to $10,000,000, and incur the Roll-Up Revolving Loans and (y)
borrow up to $120,000,000 of DIP Term





6



 

Loans (the “Interim DIP Term Loan Draw”); (ii) upon entry of the Final Order (as
defined below) and as subsequently determined by the Debtors, to borrow from the
DIP Lenders in accordance with the DIP Documents, including, in
subsequent  draws, the DIP Revolving Loans, in an aggregate principal amount not
to exceed $275,000,000 (inclusive of the Interim DIP Revolving Loan Draw) and
the DIP Term Loans, in an aggregate principal amount not to exceed
$160,000,000.00 (inclusive of the Interim DIP Term Loan Draw), (iii) authorizing
the Guarantors to guaranty the DIP Obligations, (iv) authorizing the Debtors’
use of Cash Collateral and (v) granting the adequate protection described in
this Interim Order; and

(q)          that this Court schedule a final hearing (the “Final Hearing”) to
consider entry of a final order (the “Final Order”) authorizing and approving,
on a final basis, among other things, the Debtors’ entry into the DIP
Facilities, the borrowings under the DIP Facilities, the continued use of Cash
Collateral and granting adequate protection, in each case, as described in the
Motion and as set forth in the DIP Documents.

The Court having considered the Motion and the exhibits thereto, the First Day
Declarations,5 the evidence submitted or proffered and the arguments of counsel
made at the Interim Hearing; and proper and sufficient notice of the Motion and
the Interim Hearing having been given in accordance with Bankruptcy Rules 2002,
4001(b), (c) and (d), and 9014; and the Interim Hearing to consider the relief
requested in the Motion having been held and concluded; and all objections, if
any, to the relief requested in the Motion and to the entry of this Interim
Order having been withdrawn, resolved or overruled by the Court; and it
appearing to the Court that granting the relief requested is necessary to avoid
immediate and irreparable harm to the Debtors and their estates pending the
Final Hearing and otherwise is fair and reasonable and in the best interests of
the Debtors, their estates, creditors and parties in interest; and after due
deliberation and consideration, and for good and sufficient cause appearing
therefor;

 

 

--------------------------------------------------------------------------------

5         The Declaration of James H. Baird in Support of the Debtors’ Motion
for Interim and Final Orders (I) Authorizing the Debtors to (A) Obtain
Postpetition Financing, (B) Grant Senior Secured Liens and Superpriority
Administrative Expense Claims, and (C) Utilize Cash Collateral, (II) Granting
Adequate Protection to the Prepetition Secured Parties, (III) Modifying the
Automatic Stay, (IV) Scheduling a Final Hearing, and (V) Granting Related Relief
(the “Baird Declaration”) and the Declaration of Joseph J. Sciametta in Support
of Chapter 11 Petitions and First Day Motions (the “Sciametta Declaration” and,
together with the Baird Declaration, the “First Day Declarations”).





7



 

IT IS FOUND, DETERMINED, ORDERED AND ADJUDGED, that:6

1.         Disposition.  The Motion is GRANTED on an interim basis in accordance
with the terms of this Interim Order.  Any objections to the Motion with respect
to the entry of this Interim Order that have not been withdrawn, waived or
settled, and all reservation of rights included therein, are hereby denied and
overruled.

2.         Jurisdiction.  This Court has core jurisdiction over the Chapter 11
Cases commenced on Petition Date, the Motion and the parties and property
affected hereby pursuant to 28 U.S.C. §§ 157 and 1334.  Venue is proper before
this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

3.         Notice.  Under the circumstances, the notice given by the Debtors of,
and as described in, the Motion, the relief requested therein, and the Interim
Hearing constitutes due and sufficient notice thereof and complies with
Bankruptcy Rules 4001(b) and (c) and the Local Rules, and no further notice of
the relief sought at the Interim Hearing and the relief granted herein is
necessary or required.

4.         Debtors’ Stipulations.  Without prejudice to the rights of any other
party, but subject to the limitations thereon contained in paragraphs 29 and 30
of this Interim Order, the Debtors represent, admit, stipulate and agree as
follows:

(a)        Prepetition First Lien Obligations.  As of the Petition Date, the
First Lien Obligors, without defense, counterclaim or offset of any kind, were
jointly and severally indebted and liable to the Prepetition First Lien Parties
under the Prepetition First Lien Credit Documents in the aggregate amount of not
less than $809,942,338.08, which consists of (i) approximately

 

 

 

--------------------------------------------------------------------------------

6         The findings and conclusions set forth herein constitute the Court’s
findings of fact and conclusions of law pursuant to Bankruptcy Rule 7052, made
applicable pursuant to Bankruptcy Rule 9014. To the extent that any of the
following findings of fact constitute conclusions of law, they are adopted as
such. To the extent any of the following conclusions of law constitute findings
of fact, they are adopted as such.





8



 

$163,944,754.79 in aggregate principal amount of revolving loans and issued and
undrawn letters of credit on account of the Prepetition Revolving Credit
Facility, plus accrued and unpaid interest thereon as of the Petition Date, (ii)
$625,997,583.29 in aggregate principal amount of term loans, other than the 2020
Term Loans (the “Prepetition First Lien Term Loans”) advanced on account the
Prepetition First Lien Term Loan Facility, plus accrued and unpaid interest
thereon as of the Petition Date and (iii) 2020 Term Loans in aggregate principal
amount of $20,000,000.00, plus accrued and unpaid interest thereon as of the
Petition Date ((i) through (iii) together, the “Prepetition First Lien
Obligations Amount”), plus all other fees, costs, expenses, indemnification
obligations, reimbursement obligations (including on account of issued and
undrawn letters of credit), charges, premiums, if any, additional interest, any
other “Obligations” (as defined in the Prepetition First Lien Credit Agreement)
and all other obligations of whatever nature owing, whether or not contingent,
whenever arising, accrued, accruing, due, owing or chargeable under the
Prepetition First Lien Credit Documents (collectively, including the Prepetition
First Lien Obligations Amount, the “Prepetition First Lien Obligations”).  The
Prepetition First Lien Obligations constitute legal, valid, binding and
non-avoidable obligations against each of the Debtors and are not subject to any
avoidance, recharacterization, effect, counterclaim, defense, offset,
subordination, other claim, cause of action or other challenge of any kind under
the Bankruptcy Code, under applicable non-bankruptcy law or otherwise.  No
payments or transfers made to or for the benefit of (or obligations incurred to
or for the benefit of) the Prepetition First Lien Parties by or on behalf of any
of the Debtors prior to the Petition Date under or in connection with any of the
Prepetition First Lien Credit Documents are subject to avoidance,
recharacterization, effect, counterclaim, defense, offset, subordination, other
claim, cause of





9



 

action or other challenge of any kind or nature under the Bankruptcy Code, under
applicable non-bankruptcy law or otherwise.

(b)        Prepetition First Priority Liens.  Pursuant to the Prepetition First
Lien Credit Documents, the Prepetition First Lien Obligations are secured by
valid, binding, perfected and enforceable first priority liens on and security
interests in (the “Prepetition First Priority Liens”) the “Collateral” (as
defined in the Prepetition First Lien Credit Documents) (the “Prepetition
Collateral”), subject only to certain permitted liens as permitted under the
Prepetition First Lien Credit Documents.  The Prepetition First Priority Liens
(i) are valid, binding, perfected and enforceable first priority liens and
security interests in the Prepetition Collateral, (ii) are not subject, pursuant
to the Bankruptcy Code or other applicable law, to avoidance,
recharacterization, recovery, subordination, attack, offset, counterclaim,
defense or “claim” (as defined in the Bankruptcy Code) of any kind, (iii) as of
the Petition Date are subject and/or subordinate only to certain permitted liens
(if any) as permitted by the terms of the Prepetition First Lien Credit
Documents and (iv) constitute the legal, valid and binding obligation of the
“Loan Parties” (as defined in the Prepetition First Lien Credit Documents),
enforceable in accordance with the terms of the applicable Prepetition First
Lien Credit Documents.

(c)        Prepetition Second Lien Obligations.  As of the Petition Date, the
Second Lien Obligors, without defense, counterclaim or offset of any kind, were
jointly and severally indebted and liable to the Prepetition Second Lien Parties
under the Prepetition Second Lien Credit Documents in the aggregate principal
amount of not less than $712,593,877.17 of term loans advanced under the
Prepetition Second Lien Credit Agreement, plus accrued and unpaid interest
thereon as of the Petition Date (the “Prepetition Second Lien Obligations
Amount”), plus all other fees, costs, expenses, indemnification obligations,
charges, premiums, if any, additional interest,





10



 

any other “Obligations” as defined in the Prepetition Second Lien Credit
Agreement and all other obligations of whatever nature owing, whether or not
contingent, whenever arising, accrued, accruing, due, owing or chargeable under
the Prepetition Second Lien Credit Documents (collectively, including the
Prepetition Second Lien Obligations Amount, the “Prepetition Second Lien
Obligations” and, together with the Prepetition First Lien Obligations, the
“Prepetition Secured Obligations”).  The Prepetition Second Lien Obligations
constitute legal, valid, binding and non-avoidable obligations against each of
the Debtors and are not subject to any avoidance, recharacterization, effect,
counterclaim, defense, offset, subordination, other claim, cause of action or
other challenge of any kind under the Bankruptcy Code, under applicable
non-bankruptcy law or otherwise.  No payments or transfers made to or for the
benefit of (or obligations incurred to or for the benefit of) the Prepetition
Second Lien Agent or Prepetition Second Lien Lenders by or on behalf of any of
the Debtors prior to the Petition Date under or in connection with any of the
Prepetition Second Lien Credit Documents are subject to avoidance,
recharacterization, effect, counterclaim, defense, offset, subordination, other
claim, cause of action or other challenge of any kind or nature under the
Bankruptcy Code, under applicable non-bankruptcy law or otherwise.

(d)        Prepetition Second Priority Liens.  Pursuant to the Prepetition
Second Lien Credit Documents, the Prepetition Second Lien Obligations are
secured by valid, binding, perfected and enforceable second priority liens on
and security interests in the Prepetition Collateral (the “Prepetition Second
Priority Liens” and, together with the Prepetition First Priority Liens, the
“Prepetition Liens”), which Prepetition Second Priority Liens are subject and
subordinate only to the Prepetition First Priority Liens and certain permitted
liens as permitted by the terms of the Prepetition Second Lien Credit
Documents.  The Prepetition Second Priority Liens (i) are valid,





11



 

binding, perfected, and enforceable second priority liens and security interests
in the Prepetition Collateral, (ii) are not subject, pursuant to the Bankruptcy
Code or other applicable law, to avoidance, recharacterization, recovery,
subordination, attack, offset, counterclaim, defense or “claim” (as defined in
the Bankruptcy Code) of any kind, (iii) as of the Petition Date are subject
and/or subordinate only to the Prepetition First Priority Liens and certain
permitted liens as permitted by the terms of the Prepetition Second Lien Credit
Documents and (iv) constitute the legal, valid and binding obligation of the
“Loan Parties” (as defined in the Prepetition Second Lien Credit Documents),
enforceable in accordance with the terms of the applicable Prepetition Second
Lien Credit Documents.

(e)        Prepetition Intercreditor Agreement.  As of the Petition Date, the
Prepetition First Lien Secured Agent and the Prepetition Second Lien Agent were
party to that certain Intercreditor and Subordination Agreement, dated as of
October 29, 2018 (as amended, supplemented, amended and restated or otherwise
modified from time to time prior to the date of this Interim Order, the
“Prepetition Intercreditor Agreement”).  The Prepetition Intercreditor Agreement
governs the respective rights, interests, obligations, priority and positions of
the Prepetition Secured Parties with respect to the Prepetition Collateral and
the Prepetition Secured Obligations.  The Obligors have acknowledged and agreed
to recognize all rights granted to the parties to the Prepetition Intercreditor
Agreement.

(f)        Agreement Among First Lien Parties.   As of the Petition Date, the
Prepetition First Lien Parties were party to that certain Agreement Among
Lenders, dated as of October 29, 2018 (as amended, supplemented, amended and
restated or otherwise modified from time to time prior to the Petition Date,
including, without limitation, that certain Amendment No. 1 to Agreement Among
Lenders, dated May 11, 2020, entered into in connection with the Obligors’
incurrence





12



 

of the 2020 Term Loans, the “Prepetition First Lien Lenders’ Agreement”).  The
Prepetition First Lien Lenders’ Agreement governs the respective rights and
obligations of the Prepetition First Lien Lenders with respect to, among other
things, the Prepetition Collateral and any postpetition liens or payments
granted to the Prepetition First Lien Lenders in connection with any
postpetition financing facility contemplated as part of the Chapter 11 Cases
(including the DIP Facilities), and the 2020 Term Loans.  The Obligors have
acknowledged and agreed to, and are bound by, the Prepetition First Lien
Lenders’ Agreement.  The Debtors acknowledge the Prepetition First Lien Lenders’
Agreement and the Court’s authority to enforce said agreement on a postpetition
basis in accordance with Bankruptcy Code section 510(a).  For the avoidance of
doubt, the Prepetition Second Lien Parties are not party to the Prepetition
First Lien Lenders’ Agreement.

(g)        Cash Collateral.  Any and all of the Debtors’ cash, including cash
and other amounts on deposit or maintained in any account or accounts by the
Debtors, and any amounts generated by the collection of accounts receivable
(except to the extent sold to the Debtors’ affiliate Spring Funding LLC pursuant
to the Securitization Facility,7 or other disposition of the Prepetition
Collateral (as defined herein) existing as of the Petition Date or from time to
time, and the proceeds of any of the foregoing, is the Prepetition Secured
Parties’ cash collateral within the meaning of Bankruptcy Code section 363(a)
(the “Cash Collateral”).

5.         Findings Regarding the DIP Facilities and Use of Cash Collateral.

(a)        Good cause has been shown for the entry of this Interim Order.

 

 

 

--------------------------------------------------------------------------------

7         “Securitization Facility” shall mean, collectively, (i) the various
agreements executed by and between, among others, non-Debtor and borrower Spring
Funding LLC, certain Debtors as Originators, PNC Bank, N.A., Fifth Third Bank,
National Association and Wells Fargo Bank, N.A. relating to, among other things,
the purchase and sale of the Debtors’ accounts receivable and related assets,
and (ii) the various agreements executed by and between, among others,
non-Debtor Spring Funding LLC and The CIT Group/Commercial Services, Inc.
relating to, among other things, the factoring of certain of the Debtors’
accounts receivable, in each case as more fully defined in an order of the
Bankruptcy Court relating thereto.





13



 

(b)        As set forth in the First Day Declarations, the Debtors have an
immediate need to obtain the DIP Facilities and to use the Cash Collateral in
each case on an interim basis, in order to, among other things, (i) permit the
orderly continuation of their respective businesses, (ii) maintain business
relationships with their vendors, suppliers, customers and other parties,
(iii) make payroll, (iv) subject to paragraph 30 of this Interim Order, to repay
in full any amounts outstanding under the Prepetition Revolving Credit Facility
and the 2020 Term Loans with the proceeds of the DIP Revolving Loans and the DIP
Term Loan Facility, respectively, (v) make adequate protection payments, (vi)
pay the costs of the administration of the Chapter 11 Cases and (vii) satisfy
other working capital and general corporate purposes of the Debtors. The Debtors
require immediate access to sufficient working capital and liquidity through the
incurrence of the new indebtedness for borrowed money and other financial
accommodations to avoid irreparable harm by, among other things, preserving and
maintaining the going concern value of the Debtors’ business.  The Debtors will
not have sufficient sources of working capital and financing to operate their
business or maintain their properties in the ordinary course of business
throughout the Chapter 11 Cases without the DIP Facilities and authorized use of
Cash Collateral.

(c)        As set forth in the First Day Declarations, the Debtors are unable to
obtain financing on more favorable terms from sources other than the DIP Lenders
under the DIP Documents and are unable to obtain adequate unsecured credit
allowable under Bankruptcy Code section 503(b)(1) as an administrative expense.
The Debtors are unable to obtain secured credit allowable under Bankruptcy Code
sections 364(c)(1), 364(c)(2) and 364(c)(3) for the purposes set forth in the
DIP Documents without the Debtors granting to the DIP Agents, for the benefit of
itself and the DIP Lenders, the DIP Liens (as defined herein), in each case,
under the terms and conditions set forth in this Interim Order and the DIP
Documents.





14



 

(d)        The terms of the DIP Facilities, the DIP Documents and the use of
Cash Collateral are fair and reasonable, reflect the Debtors’ exercise of
prudent business judgment consistent with their fiduciary duties and constitute
reasonably equivalent value and fair consideration.

(e)        The DIP Facilities have been negotiated in good faith and at arm’s
length among the Debtors, the DIP Agents and the DIP Lenders, and all of the
Debtors’ obligations and indebtedness arising under, in respect of or in
connection with the DIP Facilities and the DIP Documents including, without
limitation, all loans made to and guarantees issued by the Debtors pursuant to
the DIP Revolving Documents (the “DIP Revolving Obligations”), DIP Term
Documents (the “DIP Term Obligations) and all other Obligations (as defined in
the DIP Credit Agreements) (together with the  DIP Revolving Obligations and the
DIP Term Obligations, the “DIP Obligations”) shall be deemed to have been
extended by the DIP Agents and the DIP Lenders in good faith as that term is
used in Bankruptcy Code section 364(e) and in express reliance upon the
protections offered by Bankruptcy Code section 364(e).  The DIP Obligations and
the DIP Liens shall be entitled to the full protection of Bankruptcy Code
section 364(e) in the event that this Interim Order or any provision hereof is
vacated, reversed or modified on appeal or otherwise, and any liens or claims
granted to the DIP Agents or the DIP Lenders hereunder arising prior to the
effective date of any such vacatur, reversal or modification of this Interim
Order shall be governed in all respects by the original provisions of this
Interim Order, including entitlement to all rights, remedies, privileges and
benefits granted herein.

(f)        The Debtors have requested entry of this Interim Order pursuant to
Bankruptcy Rules 4001(b)(2) and 4001(c)(2) and Local Rule 4001-2.  For the
reasons set forth in the Motion, the declarations filed in support of the
Motion, and the record presented to the Court at the Interim Hearing, absent
granting the relief granted by this Interim Order, the Debtors’ estates will be





15



 

immediately and irreparably harmed.  Consummation of the DIP Facilities and
authorization of the use of the Prepetition Collateral (including the Cash
Collateral) in accordance with this Interim Order and the DIP Documents are,
therefore, in the best interests of the Debtors’ estates and are consistent with
the Debtors’ fiduciary duties.

(g)        Pursuant to section 6.2 of the Prepetition Intercreditor Agreement
(i) the Prepetition Second Lien Parties have consented, or are deemed to have
consented, to the terms of the DIP Facilities and entry of this Interim Order,
and (ii) the Prepetition Second Priority Liens and the Second Lien Adequate
Protection Liens (as defined herein) are subordinate to the Carve Out, the
Permitted Liens (if any), the DIP Liens, the First Lien Adequate Protection
Liens and the Prepetition First Priority Liens.

6.         Authorization of the DIP Facilities and the DIP Documents.

(a)        The Debtors are hereby expressly authorized and empowered to execute
and deliver and, on such execution and delivery, perform under the DIP
Documents, including the DIP Credit Agreements, which are hereby approved and
incorporated herein by reference.

(b)        Upon entry of this Interim Order, the Borrower is hereby authorized
to borrow, and the Guarantors are hereby authorized to guaranty, borrowings of
(i) available amounts under the DIP Revolving Credit Facility up to $10,000,000,
and the Roll-Up Revolving Loans and (ii) up to an aggregate principal amount of
$120,000,000 in DIP Term Loans (plus interest, fees, indemnities and other
expenses and other amounts provided for in the  DIP Credit Agreements), subject
to and in accordance with this Interim Order and the  DIP Documents.

(c)        Proceeds of the DIP Loans and Cash Collateral shall be used solely
for the purposes permitted under the DIP Credit Agreements, this Interim Order
and in accordance with the DIP Budget, the DIP Documents and this Interim Order.





16



 

(d)        Upon entry of this Interim Order, the Debtors are authorized to repay
in full in cash any and all amounts outstanding under the 2020 Term Loans,
including any accrued and unpaid interest thereon, with the proceeds of the DIP
Term Loan Facility, subject to Paragraph 30 of this Interim Order.

(e)        In furtherance of the foregoing and without further approval of this
Court, each Debtor is authorized, and the automatic stay imposed by Bankruptcy
Code section 362 is hereby lifted to the extent necessary and applicable, to
perform all acts and to make, execute and deliver all instruments and documents
(including, without limitation, the DIP Credit Agreements and any collateral
documents contemplated thereby), and to pay all fees, expenses, indemnities and
other amounts contemplated thereby or that may be reasonably required or
necessary for the Debtors’ performance of their obligations under the DIP
Facilities including, without limitation:

(i)          the execution, delivery and performance of the DIP Documents,
including, without limitation, the DIP Credit Agreements and any collateral
documents contemplated thereby;

(ii)         the execution, delivery and performance of one or more amendments,
waivers, consents or other modifications to and under the DIP Documents  (in
each case in accordance with the terms of the DIP Documents and in such form as
the Debtors, the DIP Agents and the Required Lenders (as defined in the DIP
Credit Agreements, as applicable) may agree in accordance with the DIP
Documents, including without limitation, the Postpetition Pari Passu
Intercreditor Agreement), it being understood that no further approval of the
Court shall be required for any amendments, waivers, consents or other
modifications to and under the DIP Documents or the DIP Budget, except that any
modifications or amendments to the DIP Documents that shorten the maturity
thereof, increase the aggregate commitments thereunder or increase the rate of
interest payable with respect thereto shall be on notice and subject to a
hearing and Court approval, as necessary;

(iii)        the non-refundable and, upon entry of this Interim Order,
irrevocable payment to each of the DIP Lenders or the DIP Agents, as applicable,
of any amounts due (or that may become due) in respect of any indemnification
obligations under the DIP Documents or any other amounts payable in connection
with the DIP Revolving Credit Facility, including





17



 

without limitation the payment of all reasonable and documented fees, out of
pocket expenses, and disbursements of counsel incurred by the DIP Agents arising
prior to, on, or after the Petition Date;

(iv)        making any payments on account of the Adequate Protection
Obligations provided for in this Interim Order; and

(v)         the performance of all other acts required under or in connection
with the DIP Documents.

(f)        Upon execution and delivery of the DIP Credit Agreements and the
other DIP Documents, such DIP Documents shall constitute valid, binding and
non-avoidable obligations of the Debtors enforceable against each Debtor party
thereto in accordance with their respective terms and the terms of this Interim
Order for all purposes during the Chapter 11 Cases, any subsequently converted
Chapter 11 Case of any Debtor to a case under chapter 7 of the Bankruptcy Code
or after the dismissal of any Chapter 11 Case.  No obligation, payment, transfer
or grant of security under the DIP Credit Agreements, the other DIP Documents or
this Interim Order shall be stayed, restrained, voidable, avoidable or
recoverable under the Bankruptcy Code or under any applicable law (including
without limitation, under Bankruptcy Code sections 502(d), 548 or 549 or under
any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent
Conveyance Act, Uniform Voidable Transaction Act or similar statute or common
law), or subject to any defense, reduction, setoff, recoupment or counterclaim.

(g)        The Guarantors hereby are authorized and directed to jointly,
severally and unconditionally guarantee in full all of the DIP Obligations of
the Borrower and to incur any DIP Obligations and DIP Liens in connection
therewith.

7.         Budget.

(a)        Except as otherwise provided herein or in the DIP Documents, the
Debtors may only use Cash Collateral and the proceeds of the DIP Facilities to
fund payments benefitted by





18



 

the Carve Out and otherwise in accordance with a projected statement of sources
and uses of cash for the Debtors for the current and following 13 calendar weeks
(but not any preceding weeks) attached hereto as Exhibit 1 (as may be amended,
replaced, supplemented or otherwise modified in accordance with the terms of
this Interim Order and the DIP Documents, the “DIP Budget”) as set forth in the
DIP Credit Agreements.  On Thursday (or the next succeeding business day) of the
fourth calendar week following the week in which the Petition Date occurs, and
thereafter on the Thursday (or the next succeeding business day) following the
end of every fourth calendar week, the Debtors shall deliver an updated DIP
Budget, in each case substantially in the form attached hereto as Exhibit 1
(with only such changes thereto as the (i) Required Lenders (as defined in the
DIP Revolving Credit Agreement) (the “Required DIP Revolving Lenders”) and (ii)
Required Lenders (as defined in the DIP Term Loan Credit Agreement) (the
“Required DIP Term Lenders”) and (iii) Required Lenders (as defined in the
Prepetition First Lien Credit Agreement) (the “Required First Lien Lenders”)
shall each agree in their sole discretion in accordance with the DIP Credit
Agreements.

(b)        The Debtors shall only incur DIP Obligations and expend Cash
Collateral and other DIP Collateral (as defined herein) proceedings to make
payments benefitted by the Carve Out and otherwise in accordance with the
specific purposes set forth in the DIP Budget, subject to the permitted
variances as set forth in the DIP Documents (collectively referred to herein as
the “Budget Covenants”).

(c)        The consent of the DIP Lenders to the DIP Budget shall not be
construed as consent to the use of any Cash Collateral or DIP Loans after the
occurrence of an Event of Default (as defined in the DIP Credit Agreements),
regardless of whether the aggregate funds shown on the DIP Budget have been
expended, other than funds necessary to satisfy the Carve Out.





19



 

8.         Reporting Requirements/Access to Records.  The Debtors shall provide
(a) counsel to the Revolving DIP Lenders, (b) Latham & Watkins LLP (“Latham”),
as counsel to the Prepetition First Lien Administrative Agent and the DIP
Revolving Facility Administrative Agent, (c) Akin Gump Strauss Hauer & Feld LLP
(“Akin Gump”), as counsel to the DIP Term Loan Lenders and Prepetition Second
Lien Lenders, (d) Morgan Lewis & Bockius LLP (“MLB”), as counsel to the
Prepetition First Lien Secured Agent and DIP Revolving Facility Collateral
Agent, (e) Ducera Partners LLC (“Ducera” and, together with Akin Gump, the “Ad
Hoc Second Lien Advisors”), as financial advisor to the DIP Term Loan Lenders
and Prepetition Second Lien Lenders, (f) advisors to the Committee, if one is
appointed, and (g) Mayer Brown LLP, as counsel to the providers under the
Securitization Facility, with all reporting and other information required to be
provided to the DIP Agents under the DIP Documents.  In addition to, and without
limitation, whatever rights to access the DIP Agents and the DIP Lenders have
under the DIP Documents, upon reasonable notice, at reasonable times during
normal business hours, the Debtors shall permit representatives, agents and
employees of the DIP Agents and the DIP Lenders to (i) have access to and
inspect the Debtors’ assets, (ii) examine the Debtors’ books and records and
(iii) discuss the Debtors’ affairs, finances and condition with the Debtors’
officers and financial advisors.

9.         DIP Superpriority Claims.  Pursuant to Bankruptcy Code section
364(c)(1), all of the DIP Obligations shall constitute allowed senior
administrative expense claims of the DIP Agents and the DIP Lenders, against
each of the Debtors’ estates (the “DIP Superpriority Claims”), without the need
to file any proof of claim or request for payment of administrative expenses,
with priority over any and all administrative expenses, adequate protection
claims, diminution claims and all other claims against the Debtors, now existing
or hereafter arising, of





20



 

any kind whatsoever, including, without limitation, all administrative expenses
of the kind specified in Bankruptcy Code sections 503(b) and 507(b), and over
any and all administrative expenses or other claims arising under Bankruptcy
Code sections 105, 326, 328, 330, 331, 503(b), 506(c), 507(a), 507(b), 726, 1113
or 1114 or otherwise, whether or not such expenses or claims may become secured
by a judgment lien or other non-consensual lien, levy or attachment, which
allowed claims shall for the purposes of Bankruptcy Code section 1129(a)(9)(A)
be considered administrative expenses allowed under Bankruptcy Code section
503(b) and which shall be payable from and have recourse to all prepetition and
postpetition property of the Debtors and all proceeds thereof, including actions
to recover property transferred pursuant to section 549 of the Bankruptcy Code
and, upon entry of the Final Order, the proceeds of any other claims or causes
of action arising under chapter 5 of the Bankruptcy Code (the “Avoidance
Actions”) but including, solely upon entry of the Final Order, the proceeds of
Avoidance Actions), subordinate only to the Carve Out; provided that (x) the DIP
Superpriority Claims arising under the DIP Revolving Credit Facility (the “DIP
Revolving Superpriority Claims”) shall be senior in right of payment to the DIP
Superpriority Claims arising under the DIP Term Loan Facility (the “DIP Term
Superpriority Claims”) and the First Lien Adequate Protection Superpriority
Claims (as defined herein), pari passu with the superpriority claims granted in
connection with the Securitization Facility pursuant to an order of the
Bankruptcy Court reasonably acceptable to the Required DIP Revolving Lenders and
the Required DIP Term Lenders (as defined herein) (the “Securitization Order”),
and (y) the DIP Term Superpriority Claims shall be junior to the superpriority
claims granted in connection with the Securitization Facility pursuant to the
Securitization Order, and pari passu with the First Lien Adequate Protection
Superpriority Claims (which shall be pari passu with the Prepetition First Lien
Obligations).  Except as set forth in, or





21



 

permitted by, this Interim Order and the Securitization Order, no other
superpriority claims shall be granted or allowed in these Chapter 11
Cases.  Notwithstanding anything to the contrary contained herein, the rights of
the DIP Term Lenders and Prepetition First Lien Lenders to be paid in full in
cash on account of their DIP Term Superpriority Claims and Prepetition First
Lien Obligations (including any First Lien Adequate Protection Obligations in
respect thereof), respectively, on the effective date of any plan of
reorganization or as a precondition to approval of a sale under section 363 of
the Bankruptcy Code shall be subject to the terms and conditions of the
Restructuring Support Agreement (as defined herein).

10.       DIP Liens.  As security for the DIP Obligations, effective and
automatically perfected upon the date of this Interim Order, and without the
necessity of the execution, recordation of filings by the Debtors of mortgages,
security agreements, control agreements, pledge agreements, financing statements
or other similar documents, or the possession or control by the DIP Agents or
any DIP Lender of, or over, any DIP Collateral (as defined herein), the
following security interests and liens are hereby granted by the Debtors to the
DIP Agents, for the benefit of the DIP Agents and the DIP Lenders (the “DIP
Liens” and, all property identified in clauses (a) - (d) below, collectively,
the “DIP Collateral”), which shall be subordinate only to the Carve Out and the
Permitted Liens (if any), to the extent specifically provided for herein, and
otherwise subject to the terms of this Interim Order and the DIP Documents.

(a)        Liens Priming the Prepetition Liens.  Subject to the terms of this
Interim Order (including, without limitation, paragraph 12 hereof), pursuant to
Bankruptcy Code section 364(d)(1), in respect of the DIP Revolving Credit
Facility, a valid, binding, continuing, enforceable, fully-perfected first
priority senior priming security interest in and lien (the “DIP Revolving
Priming Liens”) upon all prepetition and postpetition property of the Debtors to
the





22



 

extent set forth in the DIP Documents including, without limitation, the
following except to the extent constituting Excluded Assets (as defined in the
DIP Documents): the Prepetition Collateral, Cash Collateral, and any investment
of such cash, accounts, inventory, goods, contract rights, mineral rights,
instruments, documents, chattel paper, patents, trademarks, copyrights, and
licenses therefor, accounts receivable, receivables and receivables records,
general intangibles, payment intangibles, tax or other refunds, insurance
proceeds, letters of credit, intercompany claims, contracts, owned real estate,
real property leaseholds, fixtures, deposit accounts, commercial tort claims,
securities accounts, instruments, investment property, letter-of-credit rights,
supporting obligations, vehicles, machinery and equipment, real property, leases
(and proceeds from the disposition thereof), all of the issued and outstanding
capital stock of each Debtor, other equity or ownership interests, including
equity interests in subsidiaries and non-wholly-owned subsidiaries, money,
investment property, causes of action, and all cash and non-cash proceeds,
rents, products, substitutions, accessions, profits and supporting obligations
of any of the collateral described above, whether in existence on the Petition
Date or thereafter created, acquired, or arising and wherever located, that is
subject to any of the Prepetition Liens securing the Prepetition Secured
Obligations (collectively, the “Debtor Property”), subject only to the Carve Out
and Permitted Liens (if any).

(b)        Liens Pari Passu with Prepetition First Priority Liens.  Subject to
the terms of this Interim Order (including, without limitation, paragraph 12
hereof) and the Postpetition Pari Passu Intercreditor Agreement and to the
extent set forth in the DIP Documents, pursuant to Bankruptcy Code section
364(d)(1), in respect of the DIP Term Loan Facility, valid, binding, continuing,
enforceable, fully-perfected first priority senior security interests and liens
(the “DIP Term Liens”), which shall (i) be subordinate only to the Carve out,
the Permitted Liens (if any), the DIP





23



 

Revolving Priming Liens, and the liens granted in connection with the
Securitization Facility pursuant to the Securitization Order, (ii)  rank pari
passu with the First Lien Adequate Protection Liens and Prepetition First
Priority Liens and (iii) rank senior to the Second Lien Adequate Protection
Liens and the Prepetition Second Priority Liens, upon the Debtor Property.

(c)        Liens Junior to Permitted Liens.  Subject to the terms of this
Interim Order (including, without limitation, paragraph 12 hereof) and the
Postpetition Pari Passu Intercreditor Agreement and to the extent set forth in
the DIP Documents, pursuant to Bankruptcy Code section 364(c)(3), with respect
to each of the DIP Facilities, valid, binding, continuing, enforceable and
fully-perfected security interests in and liens (the “DIP Facility Junior
Liens”), which shall be subordinate only to the Carve Out, in all prepetition
and postpetition property of the Debtors (other than the property described in
subparagraphs (a) and (b) of this paragraph 10, as to which the liens and
security interests in favor of the DIP Agents will be as described in such
clauses), whether now existing or hereafter acquired, that is subject to valid,
perfected and unavoidable liens in existence immediately prior to the Petition
Date, if any, that are senior to the liens securing the Prepetition First Lien
Obligations or to valid and unavoidable liens in existence immediately prior to
the Petition Date, if any, that are perfected subsequent to the Petition Date as
permitted by Bankruptcy Code section 546(b) that are senior to the liens
securing the Prepetition First Lien Obligations, which security interests and
liens in favor of the DIP Agents and the DIP Lenders are junior only to such
valid, perfected and unavoidable liens (collectively, the “Permitted
Liens”).  For the avoidance of doubt, the DIP Facility Junior Liens with respect
to the DIP Revolving Facility shall be senior to the DIP Facility Junior Liens
with respect to the DIP Term Facility (which liens shall be pari passu with the
First Lien Adequate Protection Liens).





24



 

(d)        Liens on Unencumbered Assets.  Subject to the terms of this Interim
Order (including, without limitation, paragraph 12 hereof) and the Postpetition
Pari Passu Intercreditor Agreement and to the extent set forth in the DIP
Documents, pursuant to Bankruptcy Code section 364(c)(2), in respect of each of
the DIP Facilities, a valid, binding, continuing, enforceable and
fully-perfected first priority senior security interest in and lien (the “DIP
Unencumbered Asset Liens”) upon all prepetition and postpetition property of the
Debtors, whether existing on the Petition Date or thereafter acquired, that, on
or as of the Petition Date is not subject to valid, perfected and non-avoidable
liens (or perfected after the Petition Date to the extent permitted by
Bankruptcy Code section 546(b)), including, without limitation, any unencumbered
cash of the Debtors (whether maintained with the DIP Agents or otherwise) and
any investment of such cash, accounts, inventory, goods, contract rights,
mineral rights, instruments, documents, chattel paper, patents, trademarks,
copyrights and licenses therefor, accounts receivable, receivables and
receivables records, general intangibles, payment intangibles, tax or other
refunds, insurance proceeds, letters of credit, intercompany claims, contracts,
owned real estate, real property leaseholds, fixtures, deposit accounts,
commercial tort claims, securities accounts, instruments, investment property,
letter-of-credit rights, supporting obligations, vehicles, machinery and
equipment, real property, leases (and proceeds from the disposition thereof),
all of the issued and outstanding capital stock of each Debtor, other equity or
ownership interests, including equity interests in subsidiaries and
non-wholly-owned subsidiaries, money, investment property, causes of action
(excluding Avoidance Actions but including, solely upon entry of the Final
Order, the proceeds of Avoidance Actions) and all cash and non-cash proceeds,
rents, products, substitutions, accessions, profits and supporting obligations
of any of the collateral described above, whether in existence on the Petition
Date or thereafter created, acquired or arising and wherever located.  For





25



 

the avoidance of doubt, the DIP Unencumbered Asset Liens with respect to the DIP
Revolving Facility shall be senior to the DIP Unencumbered Asset Liens with
respect to the DIP Term Facility (which liens shall be pari passu with the First
Lien Adequate Protection Liens).

11.       Carve Out.

(a)        Carve Out.  As used in this Interim Order, the “Carve Out” means the
sum of (i) all fees required to be paid to the Clerk of the Court and to the
Office of the United States Trustee for Region 2 (the “U.S. Trustee”) under
section 1930(a) of title 28 of the United States Code plus interest at the
statutory rate (without regard to the notice set forth in (iii) below); (ii) all
reasonable fees and expenses up to $50,000.00 incurred by a trustee under
Bankruptcy Code section 726(b) (without regard to the notice set forth in
(iii) below); (iii) to the extent allowed, whether by interim order, procedural
order or otherwise, all unpaid fees and expenses (the “Allowed Professional
Fees”) incurred by persons or firms retained by the Debtors pursuant to
Bankruptcy Code sections 327, 328 or 363 (the “Debtor Professionals”) and an
official committee of unsecured creditors (the “Creditors’ Committee”) pursuant
to Bankruptcy Code sections 328 or 1103 (the “Committee Professionals” and,
together with the Debtor Professionals, the “Professional Persons”) at any time
before or on the first business day following delivery of a Carve Out Trigger
Notice (as defined herein), whether allowed by the Court prior to or after
delivery of a Carve Out Trigger Notice and, solely in the event the
Restructuring Support Agreement has been terminated, subject to the cumulative
amount set forth for such expenses in the DIP Budget for such period; and
(iv) Allowed Professional Fees of Professional Persons, in an aggregate amount
not to exceed $2,500,000, incurred after the first business day following
delivery of the Carve Out Trigger Notice, to the extent allowed, whether by
interim order, procedural order or otherwise, but excluding any “success fee” or
“transaction fee” payable to the Debtors’ or Creditors’ Committee’s





26



 

investment banker or financial advisor (the amounts set forth in this clause
(iv) being the “Post-Carve Out Trigger Notice Cap”).  For purposes of the
foregoing, “Carve Out Trigger Notice” shall mean a written notice delivered by
email (or other electronic means) by the DIP Revolving Agent, the DIP Term Agent
or the Prepetition First Lien Agents, as applicable (in accordance with the
terms of this Interim Order and the Postpetition Pari Passu Intercreditor
Agreement), to the Debtors, their lead restructuring counsel, the U.S. Trustee
and lead restructuring counsel to the Creditors’ Committee (if appointed)
providing that a Termination Event (as defined herein) has occurred and is
continuing and stating that the Post-Carve Out Trigger Notice Cap has been
invoked.

(b)        Carve Out Reserves.  On the day on which a Carve Out Trigger Notice
is delivered (the “Termination Declaration Date”), the Carve Out Trigger Notice
shall constitute a demand to the Debtors to utilize all cash on hand as of such
date and any available cash thereafter held by any Debtor to fund a reserve in
an amount equal to the then unpaid amounts of (A) the Allowed Professional Fees
of Debtor Professionals, (B) the Allowed Professional Fees of the Committee
Professionals (solely in the event the Restructuring Support Agreement has been
terminated, subject to the DIP Budget), and (C) the obligations accrued as of
the Termination Declaration Date with respect to clauses (i) and (ii) of the
definition of Carve Out set forth in paragraph 11(a) (the “Additional Carve Out
Obligations”).  The Debtors shall deposit and hold such amounts in a segregated
account in a manner reasonably acceptable to the DIP Revolving Agent, the
Required DIP Revolving Lenders and Required DIP Term Lenders in trust to pay
such then unpaid Allowed Professional Fees and Additional Carve Out Obligations
(the “Pre-Carve Out Trigger Notice Reserve”) prior to the use of such reserve to
pay any other claims.  On the Termination Declaration Date, after funding the
Pre-Carve Out Trigger Notice Reserve, the Debtors shall utilize all





27



 

remaining cash on hand as of such date and any available cash thereafter held by
any Debtor to fund a reserve in an amount equal to the Post-Carve Out Trigger
Notice Cap (the “Post‑Carve Out Trigger Notice Reserve” and, together with the
Pre-Carve Out Trigger Notice Reserve, the “Carve Out Reserves”) prior to the use
of such reserve to pay any other claims.  All funds in the Pre-Carve Out Trigger
Notice Reserve shall be used first to pay the obligations set forth in clauses
(i) through (iii) of the definition of Carve Out set forth above in paragraph
11(a) (the “Pre-Carve Out Amounts”), but not, for the avoidance of doubt, the
Post-Carve Out Trigger Notice Cap, until paid in full, and then, to the extent
the Pre‑Carve Out Trigger Notice Reserve has not been reduced to zero, subject
to the terms of this Interim Order (including, without limitation, paragraph 12
hereof), to pay any other amounts (if owing) benefitted by the Carve Out and
then to the DIP Revolving Agent for the benefit of itself and the DIP Revolving
Lenders in accordance with the terms of this Interim Order and the DIP
Documents, unless the DIP Revolving Obligations (other than contingent
indemnification obligations as to which no claim has been asserted) have been
indefeasibly paid in full, in cash, and all commitments under the DIP Revolving
Facility have been terminated (the “Discharge of DIP Revolving Obligations”), in
which case any such excess shall be paid to the DIP Term Agent and Prepetition
First Lien Agents (in accordance with the Postpetition Pari Passu Intercreditor
Agreement) for the benefit of themselves and the DIP Term Lenders and the
Prepetition First Lien Lenders in accordance with their rights and priorities as
provided in the DIP Term Loan Credit Agreement, the Prepetition Credit
Documents, the Prepetition First Lien Lenders’ Agreement, the Postpetition Pari
Passu Intercreditor Agreement and this Interim Order.  All funds in the
Post-Carve Out Trigger Notice Reserve shall be used first to pay the obligations
set forth in clause (iv) of the definition of Carve Out set forth above (the
“Post-Carve Out Amounts”), and then, to the extent the Post‑Carve Out Trigger
Notice Reserve





28



 

has not been reduced to zero, subject to the terms of this Interim Order
(including, without limitation, paragraph 12 hereof), to pay the DIP Revolving
Agent for the benefit of itself and the DIP Revolving Lenders in accordance with
the terms of this Interim Order and the DIP Documents, unless the Discharge of
the DIP Revolving Obligations shall have occurred, in which case any such excess
shall be paid to the DIP Term Agent and Prepetition First Lien Agents (in
accordance with the Postpetition Pari Passu Intercreditor Agreement) for the
benefit of themselves and the DIP Term Lenders and the Prepetition First Lien
Lenders in accordance with their rights and priorities as provided in the DIP
Term Loan Credit Agreement, the Prepetition Credit Documents, the Prepetition
First Lien Lenders’ Agreement, the Postpetition Pari Passu Intercreditor
Agreement and this Interim Order.  Notwithstanding anything to the contrary in
the DIP Documents or this Interim Order, if either of the Carve Out Reserves are
not funded in full in the amounts set forth in this paragraph 11, then, any
excess funds in one of the Carve Out Reserves following the payment of the
Pre-Carve Out Amounts and Post-Carve Out Amounts, respectively, shall be used to
fund the other Carve Out Reserve, up to the applicable amount set forth in this
paragraph 11, prior to making any payments to the DIP Agents or the Prepetition
Secured Parties, as applicable.  Notwithstanding anything to the contrary in the
DIP Documents or this Interim Order, following delivery of a Carve Out Trigger
Notice, the DIP Agents and the Prepetition First Lien Agents, as applicable (in
accordance with the terms of the Interim Order, the DIP Credit Agreements and
the Postpetition Pari Passu Intercreditor Agreement), shall not sweep or
foreclose on cash (including cash received as a result of the sale or other
disposition of any assets) of the Debtors until the Carve Out Reserves have been
fully funded, but shall have a valid and perfected security interest in any
residual interest in the Carve Out Reserves, with any excess paid to the DIP
Revolving Agent for the benefit of itself and the DIP Revolving Lenders in
accordance with the





29



 

terms of this Interim Order and the DIP Documents, unless the Discharge of DIP
Revolving Obligations shall have occurred, in which case any such excess shall
be paid to the DIP Term Agent and Prepetition First Lien Agents (in accordance
with the Postpetition Pari Passu Intercreditor Agreement) for the benefit of
themselves and the DIP Term Lenders and the Prepetition First Lien Lenders in
accordance with their rights and priorities as provided in the DIP Term Loan
Credit Agreement, the Prepetition Credit Documents, the Prepetition First Lien
Lenders’ Agreement, the Postpetition Pari Passu Intercreditor Agreement and this
Interim Order.  Further, notwithstanding anything to the contrary in this
Interim Order, (i) disbursements by the Debtors from the Carve Out Reserves
shall not increase or reduce the DIP Obligations, or constitute additional DIP
Loans (unless, for the avoidance of doubt, additional DIP Loans are used to fund
the Carve Out Reserves), (ii) the failure of the Carve Out Reserves to satisfy
in full the Allowed Professional Fees shall not affect the priority of the Carve
Out, and (iii) in no way shall the DIP Budget, Carve Out, Post-Carve Out Trigger
Notice Cap or the Carve Out Reserves or any of the foregoing, be construed as a
cap or limitation on the amount of the Allowed Professional Fees due and payable
by the Debtors.  For the avoidance of doubt and notwithstanding anything to the
contrary in this Interim Order, the DIP Documents or in any Prepetition Credit
Documents, the Carve Out shall be senior to all liens and claims securing the
DIP Facilities, the Adequate Protection Obligations and the Prepetition Secured
Obligations, and any and all other forms of adequate protection, liens or claims
securing the DIP Obligations or the Prepetition Secured Obligations.

(c)        Fee Estimates. On a bi-weekly basis, starting with the second full
calendar week following the Petition Date, each Professional Person shall
deliver to the Debtors a statement setting forth a good-faith estimate of the
amount of fees and expenses (collectively, “Estimated





30



 

Fees and Expenses”) incurred during the preceding bi-weekly period by such
Professional Person (through Saturday of the second week of such bi-weekly
period, the “Calculation Date”), along with a good-faith estimate of the
cumulative total amount of unreimbursed fees and expenses incurred through the
applicable Calculation Date and a statement of the amount of such fees and
expenses that have been paid to date by the Debtors (each such statement, a
“Bi-Weekly Statement”); provided, that within one business day of the occurrence
of the Termination Declaration Date, each Professional Person shall deliver one
additional statement (the “Final Statement”) setting forth a good-faith estimate
of the amount of fees and expenses incurred during the period commencing on the
calendar day after the most recent Calculation Date for which a Bi-Weekly
Statement has been delivered and concluding on the Termination Declaration Date
(and the Debtors shall cause such Bi-Weekly Statement and Final Statement to be
delivered on the same day received to the DIP Revolving Agent and the DIP Term
Agent).

(d)        Payment of Allowed Professional Fees Prior to the Termination
Declaration Date.  Any payment or reimbursement made prior to the occurrence of
the Termination Declaration Date in respect of any Allowed Professional Fees
shall not reduce the Carve Out.

(e)        No Direct Obligation To Pay Allowed Professional Fees.  None of the
DIP Agents, DIP Lenders or the Prepetition Secured Parties shall be responsible
for the payment or reimbursement of any fees or disbursements of any
Professional Person incurred in connection with the Chapter 11 Cases or any
successor cases under any chapter of the Bankruptcy Code.  Nothing in this
Interim Order or otherwise shall be construed to obligate the DIP Agents, the
DIP Lenders or the Prepetition Secured Parties, in any way, to pay compensation
to, or to reimburse expenses of, any Professional Person or to guarantee that
the Debtors have sufficient funds to pay such compensation or
reimbursement.  The foregoing shall in no way limit the rights





31



 

for payment of the Professional Fees benefitted from the Carve Out from the
assets of the Debtors, including to the extent such assets are in the possession
of the DIP Agents, DIP Lenders or Prepetition Secured Parties.

(f)        Payment of Carve Out On or After the Termination Declaration Date. 
Any payment or reimbursement made on or after the occurrence of the Termination
Declaration Date in respect of any Allowed Professional Fees shall permanently
reduce the Carve Out on a dollar-for-dollar basis.  Any funding of the Carve Out
under the DIP Facilities shall be added to, and made a part of, the DIP
Obligations secured by the DIP Collateral and shall be otherwise entitled to the
protections granted under this Interim Order, the DIP Documents, the Bankruptcy
Code and applicable law.

12.       DIP Intercreditor Provisions

(a)        Standstill.

(i)           Until the Discharge of DIP Revolving Obligations has occurred, the
DIP Term Parties and the Prepetition First Lien Parties will not:

1.           exercise or seek to exercise any rights or remedies with respect to
any DIP Collateral (including taking any Enforcement Action (as defined below)
with respect to DIP Collateral); provided that (1) the DIP Term Agent and
Prepetition First Lien Agents (in accordance with the Postpetition Pari Passu
Intercreditor Agreement) may take Enforcement Actions with respect to the DIP
Collateral after the passage of a period of ninety (90) days (the “Standstill
Period”) after the earlier of (x) the Maturity Date (as defined in the DIP Term
Loan Credit Agreement) and (y) the date on which the DIP Term Agent or
Prepetition First Lien Agents (in accordance with the Postpetition Pari Passu
Intercreditor Agreement) provide written notice to the DIP Revolving Agent
stating that the DIP Term Agent have declared all of the DIP Term Obligations to
be immediately due and payable (such earlier date, the “Standstill Commencement
Date”) and (2) in no event shall the DIP Term Parties or Prepetition First Lien
Parties (in accordance with the Postpetition Pari Passu Intercreditor Agreement)
exercise any rights or remedies with respect to the DIP Collateral if,
notwithstanding the expiration of the Standstill Period, the DIP Revolving Agent
or any other DIP Revolving Party shall have commenced prior to the expiration of
the





32



 

Standstill Period and be diligently pursuing in good faith any Enforcement
Action with respect to all or any material portion of the DIP Collateral;

2.           on and after the Standstill Commencement Date (but prior to the
termination of the Standstill Period), contest, protest, or object to any
Enforcement Action by the DIP Revolving Agent or any other DIP Revolving Party,
and have no right to direct the DIP Revolving Agent or any other DIP Revolving
Party to take any Enforcement Actions or take any other action under the DIP
Documents, in each case, with respect to the DIP Collateral; and

3.           prior to the termination of the Standstill Period, but subject to
the rights of the DIP Term Parties and Prepetition First Lien Parties (in
accordance with the Postpetition Pari Passu Intercreditor Agreement) under the
first proviso to subparagraph 12(a)(i)1)above, object to the forbearance by the
DIP Revolving Agent or any other DIP Revolving Party from taking any Enforcement
Action with respect to the DIP Collateral.

(ii)         Notwithstanding the foregoing, the DIP Term Parties and the
Prepetition First Lien Parties (in accordance with the Postpetition Pari Passu
Intercreditor Agreement) may:

1.           take Enforcement Actions with respect to the DIP Collateral after
the termination of the Standstill Period to the extent permitted by subparagraph
12(a)(i)(1) above and subject to subparagraph 12(c) below;

2.           take any action not adverse to the DIP Revolving Parties in order
to preserve or protect their rights in the DIP Collateral;

3.           bid for or purchase DIP Collateral in cash or, subject to paragraph
33 of this Interim Order, by credit bid, at any public foreclosure or sale upon
such DIP Collateral in accordance with the terms of the DIP Documents and this
Interim Order or join (but not exercise any control with respect to) any
judicial foreclosure proceeding or other judicial lien enforcement proceeding
with respect to the DIP Collateral initiated by the DIP Revolving Agent to the
extent that any such action could not reasonably be expected to restrain,
hinder, limit, delay for any material period or otherwise interfere with the
Enforcement Action by DIP Revolving Agent;

4.           file a claim, proof of claim or statement of interest, credit bid
their debt in accordance with this Interim Order and make any arguments,
pleadings and motions that do not violate the terms of this Interim Order or the
Postpetition Pari Passu Intercreditor Agreement and that are not inconsistent
with the lien provisions set forth in such documents;

5.           take any action (not adverse to the priority status of the liens on
the DIP Collateral securing the DIP Revolving Obligations or the rights of DIP





33



 

Revolving Agent) in order to create, prove, perfect, file, protect or preserve,
its lien in and to the DIP Collateral;

6.           file any necessary responsive or defensive pleadings or appeal in
opposition to any motion, claim, adversary proceeding, or other pleading made by
any Person objecting to or otherwise seeking the disallowance of the claims of
DIP Term Parties or Prepetition First Lien Parties, including any claims secured
by the DIP Collateral, if any; or

7.           vote on any plan of reorganization, make other filings and make any
arguments, pleadings and motions (including in support of or opposition to, as
applicable, the confirmation or approval of any plan of reorganization) that
are, in each case, in accordance with and not otherwise prohibited by, the terms
of this Interim Order and the Postpetition Pari Passu Intercreditor Agreement,
with respect to the DIP Term Obligations or Prepetition First Lien Obligations,
as applicable, and the DIP Collateral.

(iii)      On and after the Standstill Commencement Date (but prior to the
termination of the Standstill Period), until the Discharge of the DIP Revolving
Obligations has occurred, but subject to the rights of the DIP Term Parties and
Prepetition First Lien Parties under the first proviso to clause 12(a)(i)1)
above and the terms of this Interim Order and the Postpetition Pari Passu
Intercreditor Agreement, the DIP Revolving Agent and the DIP Revolving Lenders
shall have the exclusive right to take Enforcement Actions with respect to the
DIP Collateral. Subject to the terms of this Interim Order, in connection with
any such Enforcement Action, the DIP Revolving Agent or any other DIP Revolving
Party may enforce the provisions of the DIP Revolving Documents and exercise
remedies thereunder, all in such order and in such manner as they may determine
in the exercise of their sole discretion.

(iv)       For purposes of this paragraph 12, “Enforcement Action” means, with
respect to the DIP Obligations or the Prepetition Secured Obligations, the
exercise of any rights and remedies with respect to any DIP Collateral securing
such obligations or the commencement or prosecution of enforcement of any of the
rights and remedies under, as applicable, the DIP Documents, the Prepetition
First Lien Credit Documents, or applicable law, including without





34



 

limitation the exercise of any rights of set-off or recoupment, and the exercise
of any rights or remedies of a secured creditor under the Uniform Commercial
Code (the “UCC”) of any applicable jurisdiction or under this Interim Order.

(v)        So long as the Discharge of DIP Revolving Obligations has not
occurred, all DIP Collateral or proceeds thereof received in connection with the
sale or other disposition of, or collection or realization on, such DIP
Collateral upon the exercise of remedies by the DIP Revolving Agent, the DIP
Revolving Lenders, the DIP Term Parties or the holders of the First Lien
Adequate Protection Superpriority Claims and all other cash payments or
distributions made by the Debtors (to the extent required by paragraph 12(c)
below) shall be applied by the DIP Revolving Agent to the DIP Revolving
Obligations in such order as specified in the relevant DIP Revolving Documents,
after giving effect to the Carve Out.  Upon the Discharge of the DIP Revolving
Obligations, the DIP Revolving Agent shall promptly deliver to the Prepetition
First Lien Agents and the DIP Term Agent (in accordance with the Postpetition
Pari Passu Intercreditor Agreement) any remaining DIP Collateral and remaining
proceeds of DIP Collateral held by it in the same form as received, with any
necessary endorsements (as determined by the Prepetition First Lien Agents and
the DIP Term Agent in accordance with the Postpetition Pari Passu Intercreditor
Agreement) or as a court of competent jurisdiction may otherwise direct to be
applied by the Prepetition First Lien Agents and DIP Term Agent to the
Prepetition First Lien Obligations, the DIP Term Obligations and the First Lien
Adequate Protection Obligations in accordance with the Postpetition Pari Passu
Intercreditor Agreement and this Interim Order.

(b)        Bailee for Perfection.  Each of the DIP Revolving Agent, the DIP Term
Agent the Prepetition First Lien Agents and the Prepetition Second Lien Agent
agree to hold or control that part of the DIP Collateral that is in its
possession or control (or in the possession or control of its





35



 

agents or bailees) to the extent that possession or control thereof is taken to
perfect a Lien thereon under the UCC, or other applicable law as bailee and as a
non-fiduciary agent for the DIP Term Agent, the DIP Revolving Agent, the
Prepetition First Lien Agents and the Prepetition Second Lien Agent, as
applicable (such bailment and agency being intended, among other things, to
satisfy the requirements of Sections 8-301(a)(2), 9-313(c), 9-104, 9-105, 9-106,
and 9-107 of the UCC), solely for the purpose of perfecting the security
interest granted under any of the DIP Documents, as applicable, and the DIP
Revolving Agent, the DIP Term Agent, the Prepetition First Lien Agents and the
Prepetition Second Lien Agent hereby appoint each other agent to act as its
non-fiduciary agent for such purposes and each such agent accepts such
appointment.

(c)        Notwithstanding anything to the contrary set forth in this Interim
Order, prior to the Discharge of DIP Revolving Obligations, each Debtor will not
make, and the DIP Term Parties will not accept, any cash payment of principal or
interest in respect of the DIP Term Obligations. The foregoing is intended to
constitute a “subordination agreement” within the meaning of Bankruptcy Code
section 510(a). Any payment received by any DIP Term Party in violation of this
paragraph 12(c) shall be segregated and forthwith paid over to the DIP Revolving
Facility Collateral Agent for application to the DIP Revolving Obligations.

13.       Limitation on Charging Expenses Against Collateral.  Subject to entry
of the Final Order, except to the extent of the Carve Out, no costs or expenses
of administration of the Chapter 11 Cases or any future proceeding that may
result therefrom, including liquidation in bankruptcy or other proceedings under
the Bankruptcy Code, shall be charged against or recovered from the DIP
Collateral or the Prepetition Collateral, the DIP Agents, the DIP Lenders or the
Prepetition Secured Parties pursuant to Bankruptcy Code sections 506(c) or
105(a), or any similar principle of law or equity, without the prior written
consent of the DIP Agents, the DIP Lenders and the





36



 

Prepetition Secured Parties, as applicable, and no such consent shall be implied
from any other action, inaction or acquiescence by the DIP Agents, the DIP
Lenders or the Prepetition Secured Parties.

14.       No Marshaling/Application of Proceeds.  The DIP Agents and the
Prepetition Agents shall be entitled to apply the payments or proceeds of the
DIP Collateral and the Prepetition Collateral, as applicable, in accordance with
the provisions of the Interim Order or Final Order, as applicable, the DIP
Documents, the Postpetition Pari Passu Intercreditor Agreement, the Prepetition
First Lien Lenders’ Agreement, the Prepetition Intercreditor Agreement and the
Prepetition Credit Documents, as applicable, and in no event shall the DIP
Agents, the DIP Lenders or any of the Prepetition Secured Parties be subject to
the equitable doctrine of “marshaling” or any other similar doctrine with
respect to any of the DIP Collateral or Prepetition Collateral.

15.       Equities of the Case.  Subject to entry of the Final Order, (i) the
Prepetition Secured Parties shall be entitled to all of the rights and benefits
of Bankruptcy Code section 552(b) and (ii) the “equities of the case” exception
under Bankruptcy Code section 552(b) shall not apply to such parties with
respect to the proceeds, products, offspring or profits of any of the
Prepetition Collateral.

16.       Use of Cash Collateral.  The Debtors are hereby authorized to use all
Cash Collateral solely in accordance with this Interim Order, the DIP Documents
and the DIP Budget including, without limitation, to make payments on account of
the Adequate Protection Obligations provided for in this Interim Order, from the
date of this Interim Order through and including the date of the Final
Hearing.  Except on the terms and conditions of this Interim Order,





37



 

the Debtors shall be enjoined and prohibited from at any time using the Cash
Collateral absent further order of the Court.

17.       Adequate Protection for the Prepetition First Lien Parties.  Subject
only to the Carve Out and the terms of this Interim Order, pursuant to
Bankruptcy Code sections 361, 363(e), and 364, and in consideration of the
stipulations and consents set forth herein, as adequate protection of their
interests in the Prepetition Collateral (including Cash Collateral), for and
equal in amount to the aggregate postpetition diminution in value of such
interests (each such diminution, a “Diminution in Value”), resulting from the
imposition of the DIP Liens on the Prepetition Collateral, the Carve Out, the
Debtors’ sale, lease or use of the Prepetition Collateral (including Cash
Collateral), the imposition of the automatic stay and/or any other reason for
which adequate protection may be granted under the Bankruptcy Code, the
Prepetition First Lien Agents, for the benefit of themselves and the Prepetition
First Lien Lenders, are hereby granted the following (collectively, the “First
Lien Adequate Protection Obligations”):

(a)        First Lien Adequate Protection Liens.  As security for and solely to
the extent of any Diminution in Value, additional and replacement valid,
binding, enforceable non-avoidable, and effective and automatically perfected
postpetition security interests in, and liens on, as of the date of this Interim
Order (the “First Lien Adequate Protection Liens”), without the necessity of the
execution by the Debtors (or recordation or other filing) of security
agreements, control agreements, pledge agreements, financing statements,
mortgages or other similar documents, all DIP Collateral.  Subject to the terms
of this Interim Order, the First Lien Adequate Protection Liens shall be
subordinate only to the Carve Out, the Permitted Liens (if any), the DIP
Revolving Priming Liens, and the liens granted in connection with the
Securitization Facility pursuant to the Securitization Order.  The First Lien
Adequate Protection Liens shall otherwise be pari passu with





38



 

the DIP Term Liens and the Prepetition First Priority Liens, and senior to all
other security interests in, liens on or claims against any of the DIP
Collateral (including, for the avoidance of doubt, the Second Lien Adequate
Protection Liens, the Prepetition Second Priority Liens and any lien or security
interest that is avoided and preserved for the benefit of the Debtors and their
estates under Bankruptcy Code section 551).

(b)        First Lien Adequate Protection Superpriority Claim.  As further
adequate protection, and to the extent provided by Bankruptcy Code sections
503(b) and 507(b), an allowed administrative expense claim in the Chapter 11
Cases to the extent of any postpetition Diminution in Value ahead of and senior
to any and all other administrative expense claims in such Chapter 11 Cases,
except the Carve Out, the DIP Revolving Superpriority Claims, and the
superpriority claims granted in connection with the Securitization Facility
pursuant to the Securitization Order (the “First Lien Adequate Protection
Superpriority Claim”).  The First Lien Adequate Protection Superpriority Claim
shall be payable from and have recourse to all prepetition and postpetition
property of the Debtors and all proceeds thereof (excluding Avoidance Actions,
but including, subject to entry of the Final Order, the proceeds of Avoidance
Actions).  The First Lien Superpriority Adequate Protection Claims shall be
subject only to the Carve Out, the DIP Revolving Superpriority Claims, and the
superpriority claims granted in connection with the obligations arising in
connection with the Securitization Facility pursuant to the Securitization
Order, and shall be pari passu with the DIP Term Superpriority Claims and the
Prepetition First Lien Obligations.  The First Lien Superpriority Adequate
Protection Claims shall be senior to the Second Lien Adequate Protection
Superpriority Claims and the Prepetition Second Lien Obligations.  Except as set
forth in this Interim Order, the First Lien Adequate Protection Superpriority
Claims shall not be junior to any other claims and shall have priority over all





39



 

administrative expense claims against each of the Debtors, now existing or
hereafter arising, of any kind or nature whatsoever, including, without
limitation, administrative expense claims of the kinds specified in or ordered
pursuant to Bankruptcy Code sections 105, 326, 328, 330, 331, 365, 503(a),
503(b), 506(c) (subject to entry of the Final Order), 507(a), 507(b), 546(d),
726, 1113 and 1114.

(c)        Fees and Expenses.  As further adequate protection, the Debtors are
authorized and directed to pay, without further Court order, reasonable and
documented fees and expenses (the “First Lien Adequate Protection Fees”),
whether incurred before or after the Petition Date, of the Prepetition First
Lien Agents and the Prepetition First Lien Lenders, including, without
limitation, the reasonable and documented fees and expenses of (a) Latham and
(b) MLB.  Statements of any such fees and expenses incurred after the Petition
Date shall be provided by the applicable professional to counsel to the Debtors,
the U.S. Trustee, the DIP Term Lenders and any Creditors’ Committee.  The
invoices for such fees and expenses shall not be required to comply with any
particular format, may be in summary form only and may include redactions
necessary to maintain privilege.  Recipients of the invoices shall have 10 days
after receipt to notify counsel of any objections to the reasonableness of the
fees and expenses incurred.   If no objection is raised with counsel on or
before the expiration of the ten day review period, such invoice shall be paid
without further order of the Court and shall not be subject to any further
review, challenge or disgorgement.  If any objection is raised as to
reasonableness of fees or expenses, the undisputed amounts shall be paid
immediately and any disputed amounts shall be subject to further order of this
Court.  For the avoidance doubt, the provision of such invoices shall not
constitute a waiver of attorney-client privilege or any benefits of the attorney
work product doctrine.





40



 

(d)        First Lien Accrued Adequate Protection Payments.  As further adequate
protection, the Prepetition First Lien Agents, on behalf of the Prepetition
First Lien Lenders, shall receive, upon entry of this Interim Order, monthly
adequate protection payments (the “First Lien Accrued Adequate Protection
Payments”) payable in-kind on the thirtieth day of each month equal to the
interest at the non-default rate that would otherwise be owed to the Prepetition
First Lien Lenders under the Prepetition First Lien Credit Agreement during such
monthly period in respect of the Prepetition First Lien Obligations (but
excluding the amount of any Roll-Up Revolving Loans and 2020 Term Loans from and
after the time that such loans are rolled-up or refinanced, as applicable,
pursuant to this Interim Order or the Final Order), until such time as the full
Prepetition First Lien Obligations Amount is paid in full, in cash.

(e)        Information Rights.  The Debtors shall promptly provide the
Prepetition First Lien Agents and PNC Bank, N.A., as administrative agent under
the Securitization Facility, with all required financial reporting and other
periodic reporting that is required to be provided to the DIP Agents or the DIP
Lenders under the DIP Documents.

18.       Adequate Protection for the Prepetition Second Lien Lenders.  Subject
to the Carve Out and the terms of this Interim Order, pursuant to Bankruptcy
Code sections 361, 363(e) and 364, and in consideration of the stipulations and
consents set forth herein, as adequate protection of their interests in the
Prepetition Collateral (including Cash Collateral), for and equal in amount to
the aggregate postpetition Diminution in Value of such interests, resulting from
the imposition of the DIP Liens on the Prepetition Collateral, the Carve Out,
the Debtors’ sale, lease or use of the Prepetition Collateral (including Cash
Collateral), the imposition of the automatic stay and/or any other reason for
which adequate protection may be granted under the Bankruptcy Code, the
Prepetition Second Lien Lenders are hereby granted the following obligations
(collectively, the





41



 

“Second Lien Adequate Protection Obligations” and, together with the First Lien
Adequate Protection Obligations, the “Adequate Protection Obligations”):

(a)        Second Lien Adequate Protection Liens.  As security for and solely to
the extent of any Diminution in Value, additional and replacement valid,
binding, enforceable non-avoidable and effective and automatically perfected
postpetition security interests in, and liens on, as of the date of this Interim
Order (the “Second Lien Adequate Protection Liens” and, together with the First
Lien Adequate Protection Liens, the “Adequate Protection Liens”), without the
necessity of the execution by the Debtors (or recordation or other filing) of
security agreements, control agreements, pledge agreements, financing
statements, mortgages or other similar documents, all DIP Collateral.  Subject
to the terms of this Interim Order, the Second Lien Adequate Protection Liens
shall be subordinate only to (i) the Carve Out, (ii) the Permitted Liens (if
any), (iii) the DIP Revolving Priming Liens, (iv) the First Lien Adequate
Protection Liens, (v) the DIP Term Liens, (vi) the Prepetition First Priority
Liens, and (vii) the liens granted in connection with the Securitization
Facility pursuant to the Securitization Order.  The Second Lien Adequate
Protection Liens shall otherwise be senior to all other security interests in,
liens on or claims against any of the DIP Collateral (including, for the
avoidance of doubt, the Prepetition Second Priority Liens and any lien or
security interest that is avoided and preserved for the benefit of the Debtors
and their estates under Bankruptcy Code section 551).

(b)        Second Lien Adequate Protection Superpriority Claim.  As further
adequate protection, to the extent provided by Bankruptcy Code sections 503(b)
and 507(b), an allowed administrative expense claim in the Chapter 11 Cases
ahead of and senior to any and all other administrative expense claims in such
Chapter 11 Cases to the extent of any postpetition Diminution in Value, except
the Carve Out, the DIP Superpriority Claims and the First Lien





42



 

Adequate Protection Superpriority Claims (the “Second Lien Adequate Protection
Superpriority Claim” and, together with the First Lien Adequate Protection
Superpriority Claim, the “Adequate Protection Superpriority Claims”).  The
Second Lien Adequate Protection Superpriority Claims shall be payable from and
have recourse to all prepetition and postpetition property of the Debtors and
all proceeds thereof (excluding Avoidance Actions, but including, subject to
entry of the Final Order, the proceeds of Avoidance Actions). Subject to the
terms of this Interim Order, the Second Lien Adequate Protection Superpriority
Claims shall be junior in right of payment only to (i) the Carve Out, (ii) the
DIP Revolving Superpriority Claims, (iii) the First Lien Adequate Protection
Superpriority Claims, (iv) the DIP Term Superpriority Claims, (v) the
Prepetition First Lien Obligations, and (vi) the superpriority claims granted to
secure the obligations arising in connection with the Securitization Facility
pursuant to the Securitization Order.  The Second Lien Adequate Protection
Superpriority Claims shall not be junior to any other claims and shall have
priority over all administrative expense claims against each of the Debtors, now
existing or hereafter arising, of any kind or nature whatsoever, including,
without limitation, administrative expense claims of the kinds specified in or
ordered pursuant to Bankruptcy Code sections 105, 326, 328, 330, 331, 365,
503(a), 503(b), 506(c) (subject to entry of the Final Order), 507(a), 507(b),
546(d), 726, 1113 and 1114.

(c)        Fees and Expenses.  As further adequate protection, the Debtors are
authorized and directed to pay, without further Court order, reasonable and
documented fees and expenses (the “Second Lien Adequate Protection Fees”),
whether incurred before or after the Petition Date, of the Prepetition Second
Lien Agent and counsel to the Prepetition Second Lien Agent, including, without
limitation, the reasonable and documented fees and expenses of (a) Akin Gump and
(b) Ducera.  Statements of any such fees and expenses incurred subsequent to the
Petition Date shall





43



 

be provided by the applicable professional to counsel to the Debtors, the U.S.
Trustee, and any Creditors’ Committee.  The invoices for such fees and expenses
shall not be required to comply with any particular format, may be in summary
form only and may include redactions necessary to maintain
privilege.  Recipients of the invoices shall have 10 days after receipt to
notify counsel of any objections to the reasonableness of the fees and expenses
incurred.   If no objection is raised with counsel on or before the expiration
of the ten day review period, such invoice shall be paid without further order
of the Court and shall not be subject to any further review, challenge or
disgorgement.  If any objection is raised as to reasonableness of fees or
expenses, the undisputed amounts shall be paid immediately and any disputed
amounts shall be subject to further order of this Court.  For the avoidance
doubt, the provision of such invoices shall not constitute a waiver of
attorney-client privilege or any benefits of the attorney work product
doctrine.  Notwithstanding anything to the contrary contained herein (including
paragraph 28 of this Interim Order), the Debtors shall not be obligated to pay
the Second Lien Adequate Protection Fees and the fees and expenses of the DIP
Term Lenders incurred after termination of the Restructuring Support Agreement
(other than as a result of breach by the Consenting First Lien Lenders or
Consenting DIP Revolving Loan Lenders (each as defined therein)) that are in
excess of $500,000 for Akin Gump and $2,200,000 for Ducera (in each case without
regard to fees incurred prior to such termination of the Restructuring Support
Agreement).

19.       Section 507(b) Reservation.  Subject in all respects to the terms of
the Prepetition Intercreditor Agreement, nothing herein shall impair or modify
the application of Bankruptcy Code section 507(b) in the event that the adequate
protection provided to the Prepetition Secured Parties is insufficient to
compensate for any Diminution in Value of their interests in the Prepetition
Collateral during the Chapter 11 Cases.  Nothing contained herein shall be
deemed a





44



 

finding by the Court, or an acknowledgment by any of the Prepetition Secured
Parties, that the adequate protection granted herein does in fact adequately
protect any of the Prepetition Secured Parties against any diminution in value
of their respective interests in the Prepetition Collateral (including the Cash
Collateral); provided, however, that any such additional section 507(b) claims
shall be subject to the same relative priority as such party’s Adequate
Protection Obligations, as provided in this Interim Order.

20.       Restrictions on Disposition of Material Assets Outside the Ordinary
Course of Business.  Except as expressly permitted under the DIP Documents, the
Debtors shall not use, sell or lease any material assets outside the ordinary
course of business, or seek authority of this Court to the extent required by
Bankruptcy Code section 363, without obtaining the prior written consent of the
Required DIP Revolving Lenders, the Required DIP Term Lenders and the Required
First Lien Lenders at least five days (or such shorter period as the DIP Agents,
at the direction of the Required DIP Revolving Lenders, the Required DIP Term
Lenders and the Required First Lien Lenders, applicable, may agree) prior to the
date on which the Debtors seek the Court’s authority for such use, sale or
lease.  Subject to the Carve Out and the Permitted Liens (if any), in the event
of any such sale, lease, transfer, license or other disposition of property of
the Debtors that constitutes DIP Collateral outside the ordinary course of
business (to the extent permitted by the DIP Documents and this Interim Order),
subject to the terms of the DIP Documents and this Interim Order (including,
without limitation, paragraph 12 hereof), the Debtors are authorized and shall
promptly pay, without further notice or order of this Court, such amount (if
any) of net cash proceeds resulting therefrom no later than the second business
day following receipt of such proceeds, to the DIP Revolving Agent for the
benefit of itself and the DIP Revolving Lenders in accordance with the terms of
this Interim Order and the DIP





45



 

Documents, unless the Discharge of DIP Revolving Obligations shall have
occurred,  in which case any such net cash proceeds shall be paid to the DIP
Term Agent and Prepetition First Lien Agents (in accordance with the
Postpetition Pari Passu Intercreditor Agreement) for the benefit of themselves
and the DIP Term Lenders and the Prepetition First Lien Lenders in accordance
with their rights and priorities as provided in the DIP Term Credit Agreement,
the Prepetition Credit Documents, the Prepetition First Lien Lenders’ Agreement,
the Postpetition Pari Passu Intercreditor Agreement and this Interim
Order.  Subject to the Carve Out and the Permitted Liens (if any), in the event
of any casualty, condemnation or similar event with respect to property that
constitutes DIP Collateral, subject to the terms of the DIP Documents and this
Interim Order (including, without limitation, paragraph 12 hereof), the Debtors
are authorized and shall promptly pay, without further notice or order of this
Court, the required amount of any insurance proceeds, condemnation award or
similar payment (excluding any amounts on account of any D&O policies) no later
than the second business day following receipt of payment by the Debtors, to the
DIP Revolving Agent for the benefit of itself and the DIP Revolving Lenders in
accordance with the terms of this Interim Order and the DIP Documents, unless
the Discharge of DIP Revolving Obligations shall have occurred,  in which case
any such proceeds, awards or similar payments shall be paid to the DIP Term
Agent and Prepetition First Lien Agents (in accordance with the Postpetition
Pari Passu Intercreditor Agreement) for the benefit of themselves and the DIP
Term Lenders and the Prepetition First Lien Lenders in accordance with their
rights and priorities as provided in the DIP Term Credit Agreement, the
Prepetition Credit Documents, the Prepetition First Lien Lenders’ Agreement, the
Postpetition Pari Passu Intercreditor Agreement and this Interim Order, unless
(in accordance with applicable DIP Documents, including this Interim Order and
the Postpetition Pari Passu Intercreditor Agreement) the DIP Revolving





46



 

Lenders, DIP Term Lenders and the Prepetition First Lien Lenders consent, in
writing, to the funds being reinvested by the Debtors.

21.       Insurance. At all times the Debtors shall maintain casualty and loss
insurance coverage for the Prepetition Collateral and the DIP Collateral on
substantially the same basis as maintained prior to the Petition Date. Upon
entry of this Interim Order, the DIP Agents shall be, and shall be deemed to be,
without any further action or notice, named as additional insureds and lender’s
loss payees on each insurance policy maintained by the Debtors which in any way
relates to the DIP Collateral.

22.       Reservation of Rights of the DIP Agents, DIP Lenders and Prepetition
Secured Parties.  Except as otherwise expressly set forth in this Interim Order
(including, without limitation, paragraph 12 hereof), the entry of this Interim
Order is without prejudice to, and does not constitute a waiver of, expressly or
implicitly, or otherwise impair, subject in all respects to the terms of the
Postpetition Pari Passu Intercreditor Agreement, the Prepetition First Lien
Lenders’ Agreement and the Intercreditor Agreement, as applicable: (a) any of
the rights of any of the Prepetition Secured Parties to seek any other or
supplemental relief in respect of the Debtors including the right to seek
additional adequate protection; (b) any of the rights of the DIP Agents, the DIP
Lenders or the Prepetition Secured Parties under the Bankruptcy Code or under
non-bankruptcy law, including, without limitation, the right of any of the DIP
Agents, the DIP Lenders or the Prepetition Secured Parties to (i) request
modification of the automatic stay of Bankruptcy Code section 362, (ii) request
dismissal of any of the Chapter 11 Cases, conversion of any of the Chapter 11
Cases to cases under chapter 7 or appointment of a chapter 11 trustee or
examiner with expanded powers in any of the Chapter 11 Cases, (iii) seek to
propose, subject to the provisions of Bankruptcy Code section 1121, a chapter 11
plan or plans; or (c) any other rights,





47



 

claims or privileges (whether legal, equitable or otherwise) of any of the DIP
Agents, the DIP Lenders or the Prepetition Secured Parties.  The delay in or
failure of the DIP Agents, the DIP Lenders and/or the Prepetition Secured
Parties to seek relief or otherwise exercise their rights and remedies shall not
constitute a waiver of any of the DIP Agents’, the DIP Lenders’ or the
Prepetition Second Lien Parties’ rights and remedies.

23.       Termination Event.  The occurrence of any of the following shall
constitute a “Termination Event”: (a) the occurrence of an Event of Default (as
defined in either of the DIP Credit Agreements) to the extent not waived or
subject to a forbearance or similar agreement with the applicable lenders; (b)
the Debtors’ failure to comply in any material respect with any provision of
this Interim Order unless waived by the applicable lenders; or (c) the
occurrence of the Maturity Date (as defined in each of the DIP Credit
Agreements).

24.       Remedies Upon a Termination Event.  The Debtors shall immediately
provide notice to counsel to the DIP Agents, the DIP Lenders, the Prepetition
First Lien Agents, and the Prepetition Second Lien Agent (with a copy to counsel
to the Creditors’ Committee (if any)), of the occurrence of any Termination
Event, at which time (i.e., the time of the occurrence of the Termination Event)
the Debtors’ ability to use Cash Collateral hereunder shall terminate (subject
to the proviso at the end of this paragraph 24), the DIP Obligations shall
become due and payable and any commitments under the DIP Facilities shall
terminate.  Upon the occurrence of a Termination Event and following the giving
of not less than five business days’ advance written notice (which may be by
email) (the “Notice Period”) by the DIP Revolving Agent or if the Discharge of
DIP Revolving Obligations has occurred, by the DIP Term Agent or Prepetition
First Lien Agents (in accordance with the Postpetition Pari Passu Intercreditor
Agreement) (the “Enforcement Notice”), to counsel to the Debtors, applicable DIP
Agents and DIP Lenders,





48



 

applicable Prepetition Agents, the U.S. Trustee and counsel to the Creditors’
Committee (if any), (a) subject to the terms of this Interim Order (including,
without limitation, paragraph 12 hereof), the Postpetition Pari Passu
Intercreditor Agreement, and the Prepetition First Lien Lenders’ Agreement, the
DIP Revolving Parties, the DIP Term Loan Parties and the Prepetition First Lien
Parties may exercise any rights and remedies against the DIP Collateral
available to them under this Interim Order, the DIP Documents, the Prepetition
First Lien Credit Documents and applicable non-bankruptcy law, including but not
limited to terminating all commitments to extend credit under the DIP
Facilities, in each case subject to the Carve Out and Permitted Liens (if any)
and (b) subject to the Prepetition Intercreditor Agreement and the terms of this
Interim Order, the Prepetition Second Lien Parties may exercise any rights and
remedies to satisfy the Prepetition Second Lien Obligations, the Second Lien
Adequate Protection Liens, the Second Lien Adequate Protection Superpriority
Claims and any other Second Lien Adequate Protection Obligations, in each case
subject to the Prepetition First Lien Obligations, the First Lien Adequate
Protection Obligations, the DIP Obligations, the Permitted Liens (if any) and
the Carve Out.  The only permissible basis for the Debtors, the Creditors’
Committee (if any) or any other party to contest, challenge or object to an
Enforcement Notice shall be solely with respect to the validity of the
Termination Event(s) giving rise to such Enforcement Notice (i.e., whether such
Termination Event validly occurred and has not been cured or waived in
accordance with this Interim Order).  The automatic stay pursuant to Bankruptcy
Code section 362 shall be terminated automatically with respect to the DIP
Revolving Parties, the DIP Term Parties and the Prepetition Secured Parties at
the end of the Notice Period, without further notice or order of the Court,
unless the DIP Revolving Agent, or if the Discharge of DIP Revolving Obligations
has occurred, the DIP Term Agent or Prepetition First Lien Agents (in accordance
with the Postpetition Pari Passu





49



 

Intercreditor Agreement) elect otherwise in a written notice to the Debtors,
which may be by email.  Upon termination of the automatic stay, subject to the
terms of this Interim Order, the DIP Documents, the Prepetition Intercreditor
Agreement, the Prepetition First Lien Lenders’ Agreement and the Postpetition
Pari Passu Intercreditor Agreement, the DIP Revolving Parties, the DIP Term Loan
Parties and the Prepetition Secured Parties shall be permitted to exercise all
rights and remedies set forth herein and in the DIP Documents, as applicable,
and as otherwise available at law against the DIP Collateral, without any
further order of or application or motion to the Court, and without restriction
or restraint imposed by any stay under Bankruptcy Code sections 362 or 105, or
otherwise, against the enforcement of the liens and security interests in the
DIP Collateral or the Prepetition Collateral, or the pursuit of any other rights
and remedies granted to such parties pursuant to the DIP Documents, the
Prepetition First Lien Credit Documents or the Prepetition Second Lien Credit
Documents; provided that during the Notice Period the Debtors may use the
proceeds of the DIP Facilities (to the extent drawn prior to the occurrence of a
Termination Event) or Cash Collateral only to fund (i) operations in accordance
with the DIP Credit Agreements and the DIP Budget and (ii) the Carve Out
Reserves; provided further that during the Notice Period, the Debtors, the DIP
Agents, the DIP Lenders and the Prepetition Secured Parties consent to a hearing
on an expedited basis to consider whether a Termination Event has occurred;
provided further, that if a hearing to consider the foregoing is requested to be
heard before the end of the Notice Period but is scheduled for a later date by
the Court, the Notice Period shall be automatically extended to the date of such
hearing, but in no event later than five business days after delivery of the
Enforcement Notice; provided further that any fees and expenses incurred by the
Debtors or the Creditors’ Committee during the Notice Period shall permanently
reduce the Post-Carve Out Trigger Notice Cap.  Any party in interest





50



 

shall be entitled to seek an emergency hearing for the purpose of contesting
whether assets constitute assets of the Debtors’ estates and nothing in this
Interim Order shall affect any party in interest’s rights or positions at such
hearing.

25.       No Waiver for Failure to Seek Relief.  The failure or delay of the DIP
Agents, the DIP Lenders or any of the Prepetition Secured Parties to exercise
their respective rights and remedies under this Interim Order, the DIP
Documents, the Prepetition Credit Documents or applicable law, as the case may
be, shall not constitute a waiver of their respective rights hereunder,
thereunder or otherwise.

26.       Perfection of the DIP Liens and Adequate Protection Liens.

(a)        Subject to the limitations in paragraph 27(a) of this Interim Order,
the DIP Agents and the Prepetition Agents are hereby authorized, but not
required, to file or record (and to execute in the name of the Debtors, as their
true and lawful attorneys, with full power of substitution, to the maximum
extent permitted by law) financing statements, intellectual property filings,
mortgages, depository account control agreements, notices of lien or similar
instruments in any jurisdiction in order to validate and perfect the liens and
security interests granted hereunder.  Whether or not the DIP Agents or the
Prepetition Agents shall, in their sole discretion, choose to file such
financing statements, intellectual property filings, mortgages, notices of lien
or similar instruments, such liens and security interests shall be deemed valid,
automatically perfected, allowed, enforceable, non-avoidable and not subject to
challenge, dispute or subordination (subject to the priorities set forth in this
Interim Order), at the time and on the date of entry of this Interim
Order.  Upon the request of the DIP Agents and the Prepetition Agents, each of
the Prepetition First Lien Lenders, the Prepetition Second Lien Lenders and the
Debtors, without any further consent of any party, is authorized to take,
execute, deliver and file such instruments (in the case





51



 

of the Prepetition Secured Lenders, without representation or warranty of any
kind) to enable the DIP Agents and the Prepetition Agents to further validate,
perfect, preserve and enforce the DIP Liens and the applicable Adequate
Protection Liens, respectively.  All such documents will be deemed to have been
recorded and filed as of the Petition Date.

(b)        A certified copy of this Interim Order may, in the discretion of the
DIP Agents or the applicable Prepetition Agents, be filed with or recorded in
filing or recording offices in addition to or in lieu of such financing
statements, mortgages, notices of lien or similar instruments, and all filing
offices are hereby authorized to accept such certified copy of this Interim
Order for filing and recording; provided,  however, that notwithstanding the
date of any such filing, the date of such perfection shall be the date of this
Interim Order.

(c)        Effective upon entry of the Final Order, any provision of any lease
or other license, contract or other agreement that requires (i) the consent or
approval of one or more landlords or other parties or (ii) the payment of any
fees or obligations to any governmental entity, in order for any Debtor to
pledge, grant, sell, assign or otherwise transfer any such leasehold interest,
or the proceeds thereof, or other collateral related thereto, is hereby deemed
to be inconsistent with the applicable provisions of the Bankruptcy
Code.  Thereupon, any such provision shall have no force and effect with respect
to the granting of the DIP Liens and the Adequate Protection Liens on such
leasehold interest or the proceeds of any assignment, and/or sale thereof by any
Debtor in accordance with the terms of the DIP Credit Agreements or this Interim
Order.

27.       Preservation of Rights Granted Under this Interim Order.

(a)        Unless and until the DIP Obligations, Prepetition First Lien
Obligations and First Lien Adequate Protection Obligations are indefeasibly paid
in full, in cash or in kind, as applicable, and all commitments to extend credit
under the DIP Facilities are terminated, the Prepetition





52



 

Second Lien Lenders shall, in each case solely to the extent provided for in the
Prepetition Credit Documents, the Prepetition Intercreditor Agreement and
applicable law: (i) take no action to foreclose upon, or recover in connection
with, the liens granted thereto pursuant to the Prepetition Second Lien Credit
Documents or this Interim Order, or otherwise seek to exercise or enforce any
rights or remedies against such DIP Collateral; and (ii) be restricted from
exercising any rights and remedies or taking any other actions in respect of the
DIP Collateral to the extent provided by the this Interim Order, the DIP
Documents, the Prepetition Intercreditor Agreement and applicable law.

(b)        Subject to the Carve Out and the Permitted Liens (if any), other than
as set forth in this Interim Order, the DIP Revolving Priming Liens shall not be
made subject to and/or pari passu with any lien or security interest granted in
any of the Chapter 11 Cases or arising after the Petition Date, and the DIP
Revolving Priming Liens shall not be subject or junior to and/or pari passu with
any lien or security interest that is avoided and preserved for the benefit of
the Debtors’ estates under Bankruptcy Code section 551.

(c)        Subject to the Carve Out, the Permitted Liens (if any) and the DIP
Revolving Priming Liens, other than as set forth in this Interim Order, the DIP
Term Liens, the First Lien Adequate Protection Liens and the Prepetition First
Priority Liens shall not be made subject to and/or pari passu with any lien or
security interest granted in any of the Chapter 11 Cases or arising after the
Petition Date, and the Dip Term Liens, the First Lien Adequate Protection Liens
and the Prepetition First Priority Liens shall not be subject or junior to
and/or pari passu with any lien or security interest that is avoided and
preserved for the benefit of the Debtors’ estates under Bankruptcy Code section
551.





53



 

(d)        Subject to the Carve Out, the Permitted Liens (if any), the DIP
Liens, the First Lien Adequate Protection Liens and the Prepetition First
Priority Liens, other than as set forth in this Interim Order, the Second Lien
Adequate Protection Liens shall not be made subject to and/or pari passu with
any lien or security interest granted in any of the Chapter 11 Cases or arising
after the Petition Date, and the Second Lien Adequate Protection Liens shall not
be subject to and/or pari passu with any lien or security interest that is
avoided and preserved for the benefit of the Debtors’ estates under Bankruptcy
Code section 551.

(e)        In the event this Interim Order or any provision hereof is vacated,
reversed or modified on appeal or otherwise, any liens or claims granted to the
Prepetition Secured Parties hereunder arising prior to the effective date of any
such vacatur, reversal or modification of this Interim Order shall be governed
in all respects by the original provisions of this Interim Order, including
entitlement to all rights, remedies, privileges and benefits granted herein, and
the Prepetition Secured Parties shall be entitled to the protections afforded in
Bankruptcy Code section 363(m) with respect to all uses of the Prepetition
Collateral (including the Cash Collateral) and all Adequate Protection
Obligations.

(f)        Subject to the Carve Out, unless and until all DIP Obligations,
Prepetition First Lien Obligations, Prepetition Second Lien Obligations and
Adequate Protection Obligations are indefeasibly paid in full, in cash or in
kind, as applicable, and all commitments to extend credit under the DIP
Facilities are terminated, the Debtors irrevocably waive the right to seek and
shall not seek or consent to, directly or indirectly: (i) except as permitted
under the DIP Documents and with the prior written consent of the Required DIP
Revolving Lenders, the Required DIP Term Lenders, the Required Consenting First
Lien Lenders (as defined in that certain Restructuring Support Agreement, dated
May 17, 2020 (the “Restructuring Support Agreement”)) and the





54



 

Required Consenting Second Lien Lenders (as defined in the Restructuring Support
Agreement) (x) any modification, stay, vacatur or amendment of this Interim
Order, (y) a priority claim for any administrative expense, secured claim or
unsecured claim against any of the Debtors (now existing or hereafter arising of
any kind or nature whatsoever, including, without limitation, any administrative
expense of the kind specified in Bankruptcy Code sections 503(b), 507(a) or
507(b)) in any of the Chapter 11 Cases, equal or superior to the DIP
Superpriority Claims, the Adequate Protection Superpriority Claims, the
Prepetition First Lien Obligations, and the Prepetition Second Lien Obligations
(or the liens and security interests securing such claims and obligations), or
(z) any other order allowing use of the DIP Collateral; (ii) except as permitted
under the DIP Documents, any lien on any of the DIP Collateral or the
Prepetition Collateral with priority equal or superior to the DIP Liens, the
Adequate Protection Liens, the Prepetition First Priority Liens or the
Prepetition Second Priority Liens, as the case may be; (iii) the use of Cash
Collateral for any purpose other than as permitted in the DIP Documents and this
Interim Order; (iv) except as set forth in the DIP Documents, the return of
goods pursuant to Bankruptcy Code section 546(h) (or other return of goods on
account of any prepetition indebtedness) to any creditor of any Debtor; (v) an
order converting or dismissing any of the Chapter 11 Cases; (vi) an order
appointing a chapter 11 trustee in any of the Chapter 11 Cases; or (vii) an
order appointing an examiner with enlarged powers in any of the Chapter 11
Cases.

(g)        Notwithstanding any order dismissing any of the Chapter 11 Cases
under Bankruptcy Code section 1112 or otherwise entered at any time, (x) the DIP
Liens, the DIP Superpriority Claims, the Adequate Protection Liens, the Adequate
Protection Superpriority Claims and any other administrative claims granted
pursuant to this Interim Order, shall continue in full force and effect and
shall maintain their priorities as provided in this Interim Order, the DIP





55



 

Documents and the Postpetition Pari Passu Intercreditor Agreement until all DIP
Obligations and Adequate Protection Obligations are indefeasibly paid in full,
in cash or in kind, as applicable, or treated in accordance with the
Restructuring Support Agreement (to the extent still in effect) and the
Postpetition Pari Passu Intercreditor Agreement (and such DIP Liens, DIP
Superpriority Claims, Adequate Protection Liens, Adequate Protection
Superpriority Claims and the other administrative claims granted pursuant to
this Interim Order, shall, notwithstanding such dismissal, remain binding on all
parties in interest); and (y) the Court shall retain jurisdiction,
notwithstanding such dismissal, for the purposes of enforcing the claims, liens
and security interests referred to in clause (x) above.

(h)        Except as expressly provided in this Interim Order, the DIP Documents
and the Postpetition Pari Passu Intercreditor Agreement, the DIP Liens, the DIP
Superpriority Claims, the Adequate Protection Liens, the Adequate Protection
Superpriority Claims and all other rights and remedies of the DIP Agents, the
DIP Lenders, the Prepetition Agents and the Prepetition Secured Lenders granted
by the provisions of this Interim Order and the DIP Documents shall survive,
shall maintain their priority as provided in this Interim Order, and shall not
be modified, impaired or discharged by (i) the entry of an order converting any
of the Chapter 11 Cases to a case under chapter 7, dismissing any of the Chapter
11 Cases, terminating the joint administration of these Chapter 11 Cases or by
any other act or omission, (ii) the entry of an order approving the sale of any
Prepetition Collateral or DIP Collateral pursuant to Bankruptcy Code section
363(b) or (iii) the entry of an order confirming a plan of reorganization in any
of the Chapter 11 Cases and, pursuant to Bankruptcy Code section 1141(d)(4), the
Debtors have waived any discharge as to any remaining DIP Obligations or
Adequate Protection Obligations.  The terms and provisions of this Interim Order
and the DIP Documents shall continue in these Chapter 11 Cases, in any successor





56



 

cases if these Chapter 11 Cases cease to be jointly administered or in any
superseding chapter 7 cases under the Bankruptcy Code.

(i)         Prior to the Discharge of DIP Revolving Obligations, during any Cash
Dominion Period (as defined the DIP Revolving Credit Agreement) from and after
the date of the entry of this Interim Order, all collections and proceeds of any
Collateral or services provided by any Debtor and all Cash Collateral that shall
at any time come into the possession, custody, or control of any Debtor, or to
which any Debtor is now or shall become entitled at any time, shall be promptly
deposited in the deposit accounts into which the collections and proceeds of the
Collateral were deposited under the Prepetition First Lien Credit Documents (or
in such other accounts as are designated by the DIP Revolving Facility
Collateral Agent from time to time) (collectively, the “Cash Collection
Accounts”), which accounts shall be subject to the sole dominion and control of
the DIP Revolving Facility Collateral Agent.  Prior to the Discharge of DIP
Revolving Obligations, all proceeds and other amounts in the Cash Collection
Accounts shall be remitted to the DIP Revolving Facility Collateral Agent for
application in accordance with the DIP Revolving Facility Documents and this
Interim Order.

28.       Expenses and Indemnification.

(a)        All (i) reasonable and documented out-of-pocket fees and expenses
incurred by professionals or consultants retained by the DIP Agents and the DIP
Lenders, including (a) Akin Gump, as counsel to the DIP Term Lenders, (b)
Ducera, as financial advisor to the DIP Term Lenders, in accordance with the
terms of its engagement agreement, (c) Latham, as counsel to the DIP Revolving
Lenders and the Prepetition First Lien Lenders and (d) MLB, as counsel to the
Prepetition First Lien Secured Agent and the DIP Revolving Facility Collateral
Agent (collectively, the “DIP Professionals”), incurred in connection with the
Chapter 11 Cases (in any





57



 

capacity) and the DIP Facilities, whether or not the DIP Facilities are
successfully consummated, and (ii) reasonable and documented out-of-pocket
expenses (including, without limitation, fees, disbursements and other charges
of DIP Professionals) of the DIP Agents and the DIP Lenders, for enforcement
costs and documentary taxes associated with the DIP Facilities and the
transactions contemplated thereby, are to be paid by the Debtors in accordance
with the procedures described in paragraph 17(c) hereof.  All fees and expenses
described above shall be payable by the Debtors (whether accrued or incurred
prior to, on or after the Petition Date) within ten calendar days after the
delivery of invoices (which invoices shall not be required to comply with any
particular format and may be in summary form only and may be in redacted form to
protect privileged and confidential information) to the Debtors, the U.S.
Trustee and the Creditors’ Committee (if any), without the necessity of filing
motions or fee applications and such fees and expenses shall not be subject to
any further review, challenge or disgorgement following the expiration of such
period.

(b)        As set forth in the DIP Documents, the Debtors will, jointly and
severally, indemnify the DIP Agents, the DIP Lenders and their respective
affiliates, successors and assigns and the officers, directors, employees,
agents, advisors, controlling persons and members of each of the foregoing (each
an “Indemnified Person”), and hold them harmless from and against any and all
losses, claims, damages, costs, expenses (including but not limited to
reasonable and documented legal fees and expenses) and liabilities arising out
of or relating to the execution or delivery of the DIP Credit Agreements and
other DIP Documents, transactions contemplated hereby and thereby and any actual
or proposed use of the proceeds of any loans made under the DIP Facilities in
accordance with the terms of the DIP Credit Agreements; provided that no such
person will be indemnified for costs, expenses or liabilities to the extent
determined by a final,





58



 

non-appealable judgment of a court of competent jurisdiction to have been
incurred solely by reason of the actual fraud, gross negligence or willful
misconduct of such person (or their related persons).  No Indemnified Person
shall have any liability (whether direct or indirect, in contract, tort or
otherwise) to the Debtors or any shareholders or creditors of the Debtors for or
in connection with the transactions contemplated hereby, except to the extent
such liability is found in an final non-appealable judgment by a court of
competent jurisdiction to have resulted solely from such Indemnified Person’s
actual fraud, gross negligence or willful misconduct, and in no event shall any
Indemnified Person be liable on any theory of liability for any special,
indirect, consequential or punitive damages.

29.       Limitation on Use of DIP Facilities Proceeds, DIP Collateral and Cash
Collateral

(a)        Notwithstanding anything to the contrary set forth in this Interim
Order, none of the DIP Facilities, the DIP Collateral, the Prepetition
Collateral or the proceeds thereof, including Cash Collateral, or the Carve Out
may be used: (a) to investigate (except as expressly provided herein), initiate,
prosecute, join or finance the initiation or prosecution of any claim,
counterclaim, action, suit, arbitration, proceeding, application, motion,
objection, defense or other litigation of any type (i) against any of the DIP
Agents, the DIP Lenders or the Prepetition Secured Parties (in each case, in
their capacities as such) or seeking relief that would impair the rights and
remedies of the DIP Agents, the DIP Lenders or the Prepetition Secured Parties
(in each case, in their capacities as such) under the DIP Documents, this
Interim Order or the Prepetition Credit Documents to the extent permitted or
provided hereunder, including, without limitation, for the payment of any
services rendered by the professionals retained by the Debtors or any Creditors’
Committee in connection with the assertion of or joinder in any claim,
counterclaim, action, proceeding, application, motion, objection, defense or
other contested matter, the purpose of which





59



 

is to seek, or the result of which would be to obtain, any order, judgment,
determination, declaration or similar relief that would impair the ability of
any of the DIP Agents, the DIP Lenders, or the Prepetition Secured Parties to
recover on the DIP Collateral or the Prepetition Collateral, as provided for
herein, or seeking affirmative relief against any of the DIP Agents, the DIP
Lenders, or the Prepetition Secured Parties related to the DIP Obligations, or
the Prepetition Secured Obligations, (ii) seeking to invalidate, set aside,
avoid or subordinate, in whole or in part, the DIP Obligations, the DIP
Superpriority Claims, or the DIP Agents’ and the DIP Lenders’ liens or security
interests in the DIP Collateral or the Prepetition Collateral, or the
Prepetition Secured Obligations, or the Prepetition Secured Parties’ liens or
security interests in the Prepetition Collateral or (iii) for monetary,
injunctive or other affirmative relief against the DIP Agents, the DIP Lenders
or the Prepetition Secured Parties (in each case, in their capacities as such),
or their respective liens on or security interests in the DIP Collateral or the
Prepetition Collateral or the DIP Superpriority Claims, that would impair the
ability of any of the DIP Agents, the DIP Lenders or the Prepetition Secured
Parties to assert or enforce any lien, claim, right or security interest or to
realize or recover on the DIP Obligations or the Prepetition Secured Obligations
to the extent permitted or provided hereunder; (b) for objecting to or
challenging in any way the legality, validity, priority, perfection or
enforceability of the claims, liens or interests (including the Prepetition
Liens) held by or on behalf of each of the Prepetition Secured Parties related
to the Prepetition Secured Obligations, or by or on behalf of the DIP Agents and
the DIP Lenders related to the DIP Obligations; (c) for asserting, commencing or
prosecuting any claims or causes of action whatsoever, including, without
limitation, any Avoidance Actions (as defined herein) related to the DIP Liens,
the DIP Superpriority Claims, the DIP Obligations, the Prepetition Liens or the
Prepetition Secured Obligations; and (d) for prosecuting an objection to,
contesting in any manner





60



 

or raising any defenses to, the validity, extent, amount, perfection, priority
or enforceability of: (x) any of the DIP Liens, the DIP Superpriority Claims, or
any other rights or interests of the DIP Agents or the DIP Lenders related to
the DIP Obligations or the DIP Liens, or (y) any of the Prepetition Liens,
Prepetition Secured Obligations or any other rights or interests of any of the
Prepetition Secured Parties related to the Prepetition Second Lien Obligations;
provided that no more than $50,000.00 of the proceeds of the DIP Facilities, the
DIP Collateral or the Prepetition Collateral, including the Cash Collateral, in
the aggregate, may be used by the Creditors’ Committee, if appointed, solely to
investigate the foregoing matters with respect to the Prepetition Liens or the
Prepetition Secured Obligations within the Challenge Period (as defined herein)
(the “Challenge Budget”).

(b)        All fees and expenses of the Committee Professionals incurred in
connection with the investigation of the matters described in paragraph 29(a) in
excess of the Challenge Budget shall not be entitled to administrative expense
priority pursuant to section 503(b) of the Bankruptcy Code or otherwise.

30.       Effect of Stipulations on Third Parties.

(a)        The Debtors’ acknowledgments, stipulations, admissions, waivers and
releases set forth in this Interim Order shall be binding on the Debtors, their
respective representatives, successors and assigns upon entry of this Interim
Order.  The acknowledgments, stipulations, admissions, waivers and releases
contained in this Interim Order shall also be binding upon the Debtors’ estates
and all other parties in interest, including the Creditors’ Committee (if any),
or any chapter 7 or chapter 11 trustee appointed or elected for any of the
Debtors (a “Trustee”), unless (a) such party with requisite standing, has duly
filed an adversary proceeding or contested matter (1) challenging the validity,
perfection, priority, extent or enforceability of the Prepetition Liens,





61



 

or the Prepetition Secured Obligations, (2) challenging the repayment of the
2020 Term Loans or the roll up of the obligations and commitments under the
Prepetition First Lien Revolving Facility into the Roll-Up Revolving Loans, or
(3) otherwise asserting or prosecuting any Avoidance Actions or any other
claims, counterclaims or causes of action, objections, contests or defenses
(collectively, the “Claims and Defenses”) against the Prepetition Secured
Parties in connection with any matter related to the Prepetition Collateral, the
Prepetition Liens or the Prepetition Secured Obligations by no later than (i)
with respect to any Creditors’ Committee, the date that is 60 days after the
Creditors’ Committee’s formation or (ii) with respect to other parties in
interest, no later than the date that is 75 days after the entry of this Interim
Order (the time period established by the later of the foregoing clauses (i) and
(ii), the “Challenge Period”); provided that in the event that, prior to the
expiration of the Challenge Period, (x) these Chapter 11 Cases are converted to
chapter 7 or (y) a chapter 11 trustee is appointed in these Chapter 11 Cases,
then, in each such case, the Challenge Period shall be extended for a period of
60 days solely with respect to any Trustee, commencing on the occurrence of
either of the events described in the foregoing clauses (x) and (y); and (b) an
order is entered by a court of competent jurisdiction and becomes final and
non-appealable in favor of the plaintiff sustaining any such challenge or claim
in any such duly filed adversary proceeding or contested matter.  If no such
adversary proceeding or contested matter is timely filed prior to the expiration
of the Challenge Period, without further order of this Court: (x) the
Prepetition Secured Obligations shall constitute allowed claims, not subject to
any Claims and Defenses (whether characterized as a counterclaim, setoff,
subordination, recharacterization, defense, avoidance, contest, attack,
objection, recoupment, reclassification, reduction, disallowance, recovery,
disgorgement, attachment, “claim” (as defined by Bankruptcy Code section
101(5)), impairment, subordination (whether equitable, contractual or otherwise)
or





62



 

other challenge of any kind pursuant to the Bankruptcy Code or applicable
non-bankruptcy law), for all purposes in these Chapter 11 Cases and any
subsequent chapter 7 cases, if any; (y) the Prepetition Liens shall be deemed to
have been, as of the Petition Date, legal, valid, binding, perfected and of the
priority specified in paragraphs 4(b) and 4(d), not subject to setoff,
subordination, defense, avoidance, impairment, disallowance, recharacterization,
reduction, recoupment or recovery; and (z) the Prepetition Secured Obligations,
the Prepetition Liens on the Prepetition Collateral and the Prepetition Secured
Parties (solely in their capacities as such) shall not be subject to any other
or further challenge and any party in interest shall be forever enjoined and
barred from seeking to exercise the rights of the Debtors’ estates or taking any
such action, including any successor thereto (including any estate
representative or a Trustee, whether such Trustee is appointed or elected prior
to or following the expiration of the Challenge Period).  If any such adversary
proceeding is timely filed prior to the expiration of the Challenge Period, (a)
the stipulations and admissions contained in this Interim Order shall
nonetheless remain binding and preclusive on the Creditors’ Committee (if any)
and any other party in these Chapter 11 Cases, including any Trustee, except as
to any stipulations or admissions that are specifically and expressly challenged
in such adversary proceeding or contested matter and (b) any Claims and Defenses
not brought in such adversary proceeding or contested matter shall be forever
barred; provided that, if and to the extent any challenges to a particular
stipulation or admission are withdrawn, denied or overruled by a final
non-appealable order, such stipulation also shall be binding on the Debtors’
estates and all parties in interest.

(b)        Nothing in this Interim Order vests or confers on any person (as
defined in the Bankruptcy Code), including any Creditors’ Committee, standing or
authority to pursue any cause of action belonging to the Debtors or their
estates, including, without limitation, any challenge





63



 

with respect to the Prepetition Credit Documents, the Prepetition Liens or the
Prepetition Secured Obligations.

31.       Release.  Subject to the rights and limitations set forth in
paragraphs 29 and 30 of this Interim Order, each of the Debtors and the Debtors’
estates, on its own behalf and on behalf of each of their predecessors, their
successors and assigns shall to the maximum extent permitted by applicable law,
unconditionally, irrevocably and fully forever release, remise, acquit,
relinquish, irrevocably waive and discharge each of the DIP Agents, the DIP
Lenders, the Prepetition Secured Parties (in each case, in their capacities as
such) and each of their respective former, current or future officers,
employees, directors, agents, representatives, owners, members, partners,
affiliated investment funds or investment vehicles, managed, advised or
sub-advised accounts, funds or other entities, investment advisors, sub-advisors
or managers, financial advisors, legal advisors, shareholders, managers,
consultants, accountants, attorneys, affiliates and predecessors in interest,
each in their capacity as such, of and from any and all claims, demands,
liabilities, responsibilities, disputes, remedies, causes of action,
indebtedness and obligations, rights, assertions, allegations, actions, suits,
controversies, proceedings, losses, damages, injuries, attorneys’ fees, costs,
expenses or judgments of every type, whether known, unknown, asserted,
unasserted, suspected, unsuspected, accrued, unaccrued, fixed, contingent,
pending or threatened including, without limitation, all legal and equitable
theories of recovery, arising under common law, statute or regulation or by
contract, of every nature and description that exist on the date hereof solely
with respect to or relating to the DIP Liens, the DIP Superpriority Claims, the
DIP Obligations, the Prepetition Liens and the Prepetition Secured Obligations,
as applicable, including, without limitation, (i) any so-called “lender
liability” or equitable subordination claims or defenses, (ii) any and all
claims and causes of action arising





64



 

under the Bankruptcy Code and (iii) any and all claims and causes of action
regarding the validity, priority, extent, enforceability, perfection or
avoidability of the liens or claims of the DIP Agents, the DIP Lenders and the
Prepetition Secured Parties.

32.       Intercreditor Agreements. The rights of the Prepetition Secured
Parties shall at all times remain subject to the Postpetition Pari Passu
Intercreditor Agreement, the Prepetition First Lien Lenders’ Agreement and the
Prepetition Intercreditor Agreement, as applicable.

33.       Credit Bidding.  (a) Subject to paragraph 12 of this Interim Order,
the DIP Revolving Facility Collateral Agent, or any assignee or designee of the
DIP Revolving Facility Collateral Agent, acting at the direction of the Required
DIP Revolving Lenders and on behalf of the DIP Revolving Parties, shall have the
unqualified right to credit bid up to the full amount of the DIP Revolving Loans
in the sale of any of the Debtors’ assets, including pursuant to (i) Bankruptcy
Code section 363, (ii) a plan of reorganization or a plan of liquidation under
Bankruptcy Code section 1129 or (iii) a sale or disposition by a chapter 7
trustee for any Debtor under Bankruptcy Code section 725, (b) subject to
paragraph 12 of this Interim Order and the Postpetition Pari Passu Intercreditor
Agreement and subject to the Discharge of DIP Revolving Obligations, the DIP
Term Agent and the Prepetition First Lien Agents (in accordance with the
Postpetition Pari Passu Intercreditor Agreement) or any assignee or designee
thereof, on behalf of the DIP Term Parties and Prepetition First Lien Parties,
shall have the unqualified right to credit bid up to the full amount of the DIP
Term Commitments and the Prepetition First Lien Obligations in the sale of any
of the Debtors’ assets, including pursuant to (i) Bankruptcy Code section 363,
(ii) a plan of reorganization or a plan of liquidation under Bankruptcy Code
section 1129 or (iii) a sale or disposition by a chapter 7 trustee for any
Debtor under Bankruptcy Code section 725, and (c) subject to the Discharge of
the DIP Revolving Obligations and the





65



 

indefeasible payment in full of the DIP Obligations and the Prepetition First
Lien Obligations, and subject to the Intercreditor Agreement, the Prepetition
Second Lien Agent (on behalf of the Prepetition Second Lien Lenders) shall have
the right to credit bid up to the full amount of the Prepetition Second Lien
Obligations in the sale of any of the Debtors’ assets, including, but not
limited to, pursuant to (i) Bankruptcy Code section 363, (ii) a plan of
reorganization or a plan of liquidation under Bankruptcy Code section 1129 or
(iii) a sale or disposition by a chapter 7 trustee for any Debtor under
Bankruptcy Code section 725.  The DIP Agents and the Prepetition First Lien
Agents (in accordance with the DIP Documents, this Interim Order and the
Postpetition Pari Passu Intercreditor Agreement), shall have the absolute right
to assign, sell or otherwise dispose of their respective rights to credit bid in
connection with any credit bid by or on behalf of the DIP Parties to any
acquisition entity or joint venture formed in connection with such bid.

34.       Interim Order Governs.  In the event of any inconsistency between the
provisions of this Interim Order and the DIP Documents, the provisions of this
Interim Order shall govern.

35.       Binding Effect; Successors and Assigns.  The DIP Documents and the
provisions of this Interim Order, including all findings herein, shall be
binding upon all parties in interest in these Chapter 11 Cases, including
without limitation, the DIP Agents, the DIP Lenders, the Prepetition Secured
Parties, any Creditors’ Committee appointed in these Chapter 11 Cases and the
Debtors and their respective successors and assigns (including any chapter 7 or
chapter 11 trustee hereinafter appointed or elected for the estate of any of the
Debtors, an examiner appointed pursuant to Bankruptcy Code section 1104 or any
other fiduciary appointed as a legal representative of any of the Debtors or
with respect to the property of the estate of any of the Debtors) and shall
inure to the benefit of the DIP Agents, the DIP Lenders and the Prepetition
Secured Parties, provided that, except to the extent expressly set forth in this
Interim Order, the





66



 

Prepetition Secured Parties shall have no obligation to permit the use of Cash
Collateral or to extend any financing to any chapter 7 trustee or similar
responsible person appointed for the estates of the Debtors.

36.       Limitation of Liability.  In determining to make any loan under the
DIP Documents, permitting the use of Cash Collateral or exercising any rights or
remedies as and when permitted pursuant to this Interim Order, the DIP Documents
or the Prepetition Credit Documents, the DIP Agents, the DIP Lenders and the
Prepetition Secured Parties (in each case, solely in their capacities as such)
shall not be deemed to be in control of the operations of the Debtors or to be
acting as a “responsible person” or “owner or operator” with respect to the
operation or management of the Debtors or their respective business (as such
terms, or any similar terms, are used in the United States Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C. §§ 9601 et
seq. as amended, or any similar federal or state statute), nor shall they owe
any fiduciary duty to any of the Debtors, their creditors or estates, or
constitute or be deemed to constitute a joint venture or partnership with any of
the Debtors.  Furthermore, nothing in this Interim Order, the DIP Documents or
the Prepetition Credit Documents shall in any way be construed or interpreted to
impose or allow the imposition upon the DIP Agents, the DIP Lenders or the
Prepetition Secured Parties of any liability for any claims arising from the
prepetition or postpetition activities of any of the Debtors and their direct or
indirect subsidiaries.

37.       Effectiveness.  This Interim Order shall constitute findings of fact
and conclusions of law and shall take effect and be fully enforceable nunc pro
tunc to the Petition Date immediately upon entry hereof.  Notwithstanding
Bankruptcy Rules 4001(a)(3), 6004(h), 6006(d), 7062 or 9024, any other
Bankruptcy Rule or Rule 62(a) of the Federal Rules of Civil





67



 

Procedure, this Interim Order shall be immediately effective and enforceable
upon its entry and there shall be no stay of execution or effectiveness of this
Interim Order.

38.       Final Hearing.  The Final Hearing is scheduled for [______], 2020 at
[___], prevailing Eastern time, before this Court.  The Debtors shall promptly
transmit copies of this Interim Order (which shall constitute adequate notice of
the Final Hearing) to the parties having been given notice of the Interim
Hearing, to any party that has filed a request for notices with this Court and
to any Creditors’ Committee after the same has been appointed, or Creditors’
Committee counsel, if the same shall have been appointed.  Any party in interest
objecting to the relief sought at the Final Hearing shall serve and file a
written objection thereto, which shall be served upon the Notice Parties, and
shall also be filed with the Clerk of the United States Bankruptcy Court for the
Southern District of New York, in each case to allow actual receipt by the
foregoing no later than [______], 2020 at [___], prevailing Eastern Time.

Dated:  _________________,


2020

 

 

 

 

 

 

 

 

 

THE HONORABLE [______]

 

UNITED STATES BANKRUPTCY JUDGE

 





68



 

Exhibit 1

DIP Budget





69



 

Exhibit 2

DIP Revolving Credit Agreement





70



 

Exhibit 3

DIP Term Loan Credit Agreement

 

71

